Exhibit 10.1

 

Execution Version

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.

 

$100,000,000

 

$50,000,000 4.98% Senior Guaranteed Notes, Series A, due October 1, 2024
$50,000,000 4.98% Senior Guaranteed Notes, Series B, due July 1, 2026

 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated as of April 16, 2014

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

SECTION 1.

AUTHORIZATION OF NOTES; AFFILIATE GUARANTIES

1

 

 

 

 

Section 1.1.

 

Authorization of Notes

1

 

Section 1.2.

 

Affiliate Guaranties

1

 

 

 

 

SECTION 2.

 

SALE AND PURCHASE OF NOTES

2

 

 

 

 

SECTION 3.

 

CLOSING

2

 

 

 

 

SECTION 4.

 

CONDITIONS TO CLOSING

3

 

 

 

 

 

Section 4.1.

 

Representations and Warranties

3

 

Section 4.2.

 

Performance; No Default

3

 

Section 4.3.

 

Compliance Certificates

4

 

Section 4.4.

 

Opinions of Counsel

4

 

Section 4.5.

 

Purchase Permitted By Applicable Law, Etc.

4

 

Section 4.6.

 

Sale of Other Notes

5

 

Section 4.7.

 

Payment of Special Counsel Fees

5

 

Section 4.8.

 

Private Placement Number

5

 

Section 4.9.

 

Changes in Corporate Structure

5

 

Section 4.10.

 

Funding Instructions

5

 

Section 4.11.

 

Proceedings and Documents

5

 

Section 4.12.

 

Affiliate Guaranties

5

 

Section 4.13.

 

Completion of the First Closing

5

 

 

 

 

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES OF THE ISSUER

5

 

 

 

 

 

Section 5.1.

 

Organization; Power and Authority

5

 

Section 5.2.

 

Authorization, Etc.

6

 

Section 5.3.

 

Disclosure

6

 

Section 5.4.

 

Organization and Ownership of Shares of Subsidiaries; Affiliates

6

 

Section 5.5.

 

Financial Statements; Material Liabilities

7

 

Section 5.6.

 

Compliance with Laws, Other Instruments, Etc.

7

 

Section 5.7.

 

Governmental Authorizations, Etc.

8

 

Section 5.8.

 

Litigation; Observance of Agreements, Statutes and Orders

8

 

Section 5.9.

 

Taxes

8

 

Section 5.10.

 

Title to Property; Leases

8

 

Section 5.11.

 

Licenses, Permits, Etc.

9

 

Section 5.12.

 

Compliance with ERISA

9

 

Section 5.13.

 

Private Offering by the Issuer

10

 

Section 5.14.

 

Use of Proceeds; Margin Regulations

10

 

Section 5.15.

 

Existing Indebtedness; Future Liens

10

 

i

--------------------------------------------------------------------------------


 

 

Section 5.16.

 

Foreign Assets Control Regulations, Etc.

11

 

Section 5.17.

 

Status under Certain Statutes

13

 

Section 5.18.

 

Environmental Matters

13

 

Section 5.19.

 

REIT Status

13

 

Section 5.20.

 

Senior Debt Status

14

 

 

 

 

SECTION 6.

 

REPRESENTATIONS OF THE PURCHASERS

14

 

 

 

 

 

Section 6.1.

 

Purchase for Investment

14

 

Section 6.2.

 

Source of Funds

14

 

 

 

 

SECTION 7.

 

INFORMATION AS TO ISSUER

16

 

 

 

 

 

Section 7.1.

 

Financial and Business Information

16

 

Section 7.2.

 

Officer’s Certificate

18

 

Section 7.3.

 

Visitation

19

 

Section 7.4.

 

Electronic Delivery

19

 

 

 

 

SECTION 8.

 

PAYMENT AND PREPAYMENT OF THE NOTES

20

 

 

 

 

 

Section 8.1.

 

Maturity

20

 

Section 8.2.

 

Optional Prepayments with Make-Whole Amount

20

 

Section 8.3.

 

Allocation of Partial Prepayments

21

 

Section 8.4.

 

Maturity; Surrender, Etc.

21

 

Section 8.5.

 

Purchase of Notes

21

 

Section 8.6.

 

Make-Whole Amount

22

 

Section 8.7.

 

Payments Due on Non-Business Days

23

 

Section 8.8.

 

Change of Control

23

 

 

 

 

SECTION 9.

 

AFFIRMATIVE COVENANTS

24

 

 

 

 

 

Section 9.1.

 

Compliance with Law

24

 

Section 9.2.

 

Insurance

25

 

Section 9.3.

 

Maintenance of Properties

25

 

Section 9.4.

 

Payment of Taxes and Claims

25

 

Section 9.5.

 

Corporate Existence, Etc.

25

 

Section 9.6.

 

Books and Records

26

 

Section 9.7

 

Additional Guarantors

26

 

Section 9.8

 

Priority of Obligations

27

 

 

 

 

SECTION 10.

 

NEGATIVE COVENANTS

27

 

 

 

 

 

Section 10.1.

 

Transactions with Affiliates

27

 

Section 10.2.

 

Merger, Consolidation, Etc.

27

 

Section 10.3.

 

Line of Business

28

 

Section 10.4.

 

Terrorism Sanctions Regulations

28

 

Section 10.5.

 

Liens

29

 

Section 10.6.

 

Financial Covenants

29

 

Section 10.7.

 

Negative Pledge; Indebtedness

30

 

ii

--------------------------------------------------------------------------------


 

 

Section 10.8.

 

Investments

30

 

 

 

 

SECTION 11.

 

EVENTS OF DEFAULT

31

 

 

 

 

SECTION 12.

 

REMEDIES ON DEFAULT, ETC.

34

 

 

 

 

 

Section 12.1.

 

Acceleration

34

 

Section 12.2.

 

Other Remedies

34

 

Section 12.3.

 

Rescission

35

 

Section 12.4.

 

No Waivers or Election of Remedies, Expenses, Etc.

35

 

 

 

 

SECTION 13.

 

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

35

 

 

 

 

 

Section 13.1.

 

Registration of Notes

35

 

Section 13.2.

 

Transfer and Exchange of Notes

36

 

Section 13.3.

 

Replacement of Notes

36

 

 

 

 

SECTION 14.

 

PAYMENTS ON NOTES

36

 

 

 

 

 

Section 14.1.

 

Place of Payment

36

 

Section 14.2.

 

Home Office Payment

37

 

 

 

 

SECTION 15.

 

EXPENSES, ETC.

37

 

 

 

 

 

Section 15.1.

 

Transaction Expenses

37

 

Section 15.2.

 

Survival

38

 

 

 

 

SECTION 16.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

38

 

 

 

 

SECTION 17.

 

AMENDMENT AND WAIVER

38

 

 

 

 

 

Section 17.1.

 

Requirements

38

 

Section 17.2.

 

Solicitation of Holders of Notes

38

 

Section 17.3.

 

Binding Effect, Etc.

39

 

Section 17.4.

 

Notes Held by Issuer, Etc.

39

 

 

 

 

SECTION 18.

 

NOTICES

40

 

 

 

 

SECTION 19.

 

REPRODUCTION OF DOCUMENTS

40

 

 

 

 

SECTION 20.

 

CONFIDENTIAL INFORMATION

40

 

 

 

 

SECTION 21.

 

SUBSTITUTION OF PURCHASER

42

 

 

 

 

SECTION 22.

 

MISCELLANEOUS

42

 

iii

--------------------------------------------------------------------------------


 

 

Section 22.1.

 

Successors and Assigns

42

 

Section 22.2.

 

Accounting Terms

42

 

Section 22.3.

 

Severability

42

 

Section 22.4.

 

Construction, Etc.

42

 

Section 22.5.

 

Counterparts

43

 

Section 22.6.

 

Governing Law

43

 

Section 22.7.

 

Jurisdiction and Process; Waiver of Jury Trial

43

 

 

 

 

 

Signature

 

 

45

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE A

—

DEFINED TERMS

 

 

 

SCHEDULE 1(a)

—

FORM OF 4.98% SENIOR GUARANTEED NOTE, SERIES A, DUE OCTOBER 1, 2024

 

 

 

SCHEDULE 1(b)

—

FORM OF 4.98% SENIOR GUARANTEED NOTE, SERIES B, DUE JULY 1, 2026

 

 

 

SCHEDULE 4.4(a) 

—

FORM OF OPINION OF SPECIAL COUNSEL FOR THE ISSUER

 

 

 

SCHEDULE 4.4(b) 

—

FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS

 

 

 

SCHEDULE 5.3

—

DISCLOSURE MATERIALS

 

 

 

SCHEDULE 5.4

—

SUBSIDIARIES OF THE ISSUER AND OWNERSHIP OF SUBSIDIARY STOCK

 

 

 

SCHEDULE 5.5

—

FINANCIAL STATEMENTS

 

 

 

SCHEDULE 5.15

—

EXISTING INDEBTEDNESS

 

 

 

SCHEDULE B

—

INFORMATION RELATING TO PURCHASERS

 

 

 

SCHEDULE C-1

—

FORM OF PARENT GUARANTY

 

 

 

SCHEDULE C-2

—

FORM OF SUBSIDIARY GUARANTY

 

v

--------------------------------------------------------------------------------


 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
C/O STAG INDUSTRIAL, INC.
1 FEDERAL STREET, 23RD FLOOR
BOSTON, MASSACHUSETTS 02110

 

$50,000,000 4.98% SENIOR GUARANTEED NOTES, SERIES A, DUE OCTOBER 1, 2024
$50,000,000 4.98% SENIOR GUARANTEED NOTES, SERIES B, DUE JULY 1, 2026

 

April 16, 2014

 

TO EACH OF THE PURCHASERS LISTED IN

SCHEDULE B HERETO:

 

Ladies and Gentlemen:

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(together with any successor thereto that becomes a party hereto pursuant to
Section 10.2, the “Issuer”) and STAG INDUSTRIAL, INC., a Maryland corporation
(the “Parent”), agree with each of the Purchasers as follows:

 

SECTION 1.                                             AUTHORIZATION OF NOTES;
AFFILIATE GUARANTIES.

 

Section 1.1.                                           Authorization of Notes. 
The Issuer will authorize the issue and sale of (i) $50,000,000 aggregate
principal amount of its 4.98% Senior Guaranteed Notes, Series A, due October 1,
2024 (the “Series A Notes”) and (ii) $50,000,000 aggregate principal amount of
its 4.98% Senior Guaranteed Notes, Series B, due July 1, 2026 (the “Series B
Notes”).  The Series A Notes and Series B Notes are collectively referred to
herein as the “Notes”, such term to include any amendments, restatements or
modifications from time to time pursuant to Section 17 and including any such
notes issued in substitution therefor pursuant to Section 13.  The Series A
Notes and Series B Notes shall be substantially in the form set out in
Schedule 1(a) or Schedule 1(b), respectively.  Certain capitalized and other
terms used in this Agreement are defined in Schedule A.  References to a
“Schedule” are references to a Schedule attached to this Agreement unless
otherwise specified.  References to a “Section” are references to a Section of
this Agreement unless otherwise specified.

 

Section 1.2.                                           Affiliate Guaranties. 
The payment by the Issuer of all amounts due with respect to the Notes and the
performance by the Issuer of its obligations under this Agreement will be
absolutely and unconditionally guaranteed by the Parent and certain of its and
the Issuer’s Subsidiaries pursuant to (i) the guaranty agreement of the Parent
substantially in the form of Schedule C-1 attached hereto and (ii) the guaranty
agreement of certain of the Issuer’s Subsidiaries substantially in the form of
Schedule C-2 attached hereto and made a part hereof (each as the same may be
amended, modified, extended or renewed, the “Affiliate Guaranties”).

 

--------------------------------------------------------------------------------


 

SECTION 2.                                             SALE AND PURCHASE OF
NOTES.

 

Subject to the terms and conditions of this Agreement, the Issuer will issue and
sell to each Purchaser and each Purchaser will purchase from the Issuer, at the
First Closing as provided for in Section 3(a), Notes in the principal amount and
series specified opposite such Purchaser’s name in Schedule B under the caption
“First Notes” (the “First Notes”) at the purchase price of 100% of such
principal amount thereof (the “First Purchase Price”) and (b) at the Second
Closing as provided for in Section 3(b), Notes in the principal amount and
series specified opposite such Purchaser’s name in Schedule B under the caption
“Second Notes” (the “Second Notes”) at the purchase price of 100% of such
principal amount thereof (the “Second Purchase Price”).  The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.

 

SECTION 3.                                             CLOSING.

 

(a)                                     The sale and purchase of the First Notes
to be purchased by each Purchaser shall occur at the offices of Chapman and
Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603, at 10:00 a.m.,
central time, at a closing (the “First Closing”) on July 1, 2014 or on such
other Business Day thereafter on or prior to July 3, 2014 as may be agreed upon
by the Issuer and the Purchasers.  On the date of the First Closing the Issuer
will deliver to each Purchaser the Notes to be purchased by such Purchaser in
the form of a single Note of such series (or such greater number of Notes of
such series in denominations of at least $500,000 as such Purchaser may request)
dated the date of the First Closing and registered in such Purchaser’s name (or
in the name of its nominee), against delivery by such Purchaser to the Issuer or
its order of immediately available funds in the amount of the First Purchase
Price therefor by wire transfer of immediately available funds for the account
of the Issuer to account number 004636866999 at Bank of America, Boston, MA;
Account Name:  STAG Industrial Operating Partnership, LP Checking; ABA
Routing:  026009593 (Wires Only); ABA Routing:  011000138 (EFT/ACH); Account
Type:  Checking Account (the “Issuer Account”).

 

(b)                                      The sale and purchase of the Second
Notes to be purchased by each Purchaser shall occur at the offices of Chapman
and Cutler LLP, 111 West Monroe St., Chicago, Illinois 60603, at 10:00 a.m.
Central time (the “Second Closing”) on October 1, 2014 or on such other Business
Day thereafter on or prior to October 3, 2014 as may be agreed upon by the
Issuer and the Purchasers.  On the date of the Second Closing, the Issuer will
deliver to each Purchaser the Second Notes to be purchased by such Purchaser in
the form of a single Note of such series (or such greater number of Notes of
such series in denominations of at least $500,000 as such Purchaser may request,
dated the date of the Second Closing and registered in such Purchaser’s name (or
in the name of its nominee), against delivery by such Purchaser to the Issuer or
its order of immediately available funds in the amount of the Second Purchase
Price therefor by wire transfer of immediately available funds for the account
of the Issuer to the Issuer Account.

 

(c)                                      The First Closing and Second Closing
are each referred to herein as a “Closing” and collectively, as the “Closings”.

 

2

--------------------------------------------------------------------------------


 

(d)                                      If at either Closing the Issuer shall
fail to tender the applicable Notes to any Purchaser as provided above in this
Section 3, or any of the conditions to such Closing specified in Section 4 shall
not have been fulfilled to such Purchaser’s satisfaction, such Purchaser shall,
at its election, be relieved of all further obligations under this Agreement,
without thereby waiving any rights such Purchaser may have by reason of any of
the conditions specified in Section 4 not having been fulfilled to such
Purchaser’s satisfaction or such failure by the Issuer to tender such Notes.

 

SECTION 4.                                             CONDITIONS TO CLOSING.

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at each Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at such Closing, of the following conditions:

 

Section 4.1.                                           Representations and
Warranties.  (a) The representations and warranties of the Parent and the Issuer
in this Agreement shall be correct when made and at the time of such Closing.

 

(b)                                      The representations and warranties in
this Agreement with respect to the other Guarantors shall be correct when made
and at the time of such Closing.

 

Section 4.2.                                           Performance; No Default. 
(a) The Issuer shall have performed and complied with all agreements and
conditions contained in this Agreement required to be performed or complied with
by it prior to or at such Closing and from the date of this Agreement to the
Closing assuming that Sections 9 and 10 are applicable from the date of this
Agreement.  From the date of this Agreement until the Closing, before and after
giving effect to the issue and sale of the applicable Notes (and the application
of the proceeds thereof as contemplated by Section 5.14 to be made at such
Closing), no Default or Event of Default shall have occurred and be continuing
and no Change of Control shall have occurred.  Neither the Issuer nor any
Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Section 10 had such
Section applied since such date.

 

(b)                                      Each Guarantor shall have performed and
complied with all agreements and conditions contained in this Agreement or the
applicable Affiliate Guaranty required to be performed and complied with by it
prior to or at the Closing and from the date of this Agreement to the Closing
assuming that Sections 9 and 10 are applicable from the date of this Agreement. 
From the date of this Agreement until the Closing, before and after giving
effect to the issue and sale of the applicable Notes (and the application of the
proceeds thereof as contemplated by Section 5.14 to be made at such Closing), no
Default or Event of Default shall have occurred and be continuing and no Change
of Control shall have occurred.  Neither the Parent nor any Subsidiary shall
have entered into any transaction since the date of the Memorandum that would
have been prohibited by Section 10 had such Section applied since such date.

 

3

--------------------------------------------------------------------------------


 

Section 4.3.                                           Compliance Certificates.

 

(a)                                     Officer’s Certificate.  The Parent and
the Issuer shall have each delivered to such Purchaser an Officer’s Certificate,
dated the date of such Closing, certifying that the conditions specified in
Sections 4.1(a), 4.2(a) and 4.9 have been fulfilled.

 

(b)                                      Guarantor Officer’s Certificate.  Each
other Guarantor shall have delivered to such Purchaser an Officer’s Certificate,
dated the date of such Closing, certifying that the conditions specified in
Section 4.1(b), 4.2(b) and 4.9 have been fulfilled as to such Guarantor.

 

(c)                                      Secretary’s Certificate.  The Parent
shall have delivered to such Purchaser, for itself and on behalf of the Issuer,
a certificate of its Secretary or Assistant Secretary, dated the date of such
Closing, certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Notes
and this Agreement.

 

(d)                                      Guarantor Officer’s Certificate.  Each
other Guarantor shall have delivered to such Purchaser a certificate of an
authorized officer, dated the date of such Closing, certifying as to the
resolutions attached thereto and other legal proceedings relating to the
authorization, execution and delivery of the applicable Affiliate Guaranty.

 

(e)                                      Certificates.  The certificates
provided under this Section 4.3 may be combined and delivered as one or more
certificates.

 

Section 4.4.                                Opinions of Counsel.  Such Purchaser
shall have received opinions in form and substance satisfactory to such
Purchaser, dated the date of such Closing (a) from DLA Piper LLP (US), counsel
for the Parent, the Issuer and the other Guarantors, covering the matters set
forth in Schedule 4.4(a) and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Issuer hereby instructs its counsel to deliver such opinion to
the Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’ special
counsel in connection with such transactions, substantially in the form set
forth in Schedule 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.

 

Section 4.5.                                           Purchase Permitted By
Applicable Law, Etc.  On the date of such Closing such Purchaser’s purchase of
Notes shall (a) be permitted by the laws and regulations of each jurisdiction to
which such Purchaser is subject, without recourse to provisions (such as
section 1405(a)(8) of the New York Insurance Law) permitting limited investments
by insurance companies without restriction as to the character of the particular
investment, (b) not violate any applicable law or regulation (including, without
limitation, Regulation T, U or X of the Board of Governors of the Federal
Reserve System) and (c) not subject such Purchaser to any tax, penalty or
liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect on the date hereof.  If requested by such
Purchaser, such Purchaser shall have received an Officer’s Certificate
certifying as to such matters of fact as such Purchaser may reasonably specify
to enable such Purchaser to determine whether such purchase is so permitted.

 

4

--------------------------------------------------------------------------------


 

Section 4.6.                                           Sale of Other Notes. 
Contemporaneously with such Closing the Issuer shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at such Closing as specified in Schedule B.

 

Section 4.7.                                           Payment of Special
Counsel Fees.  Without limiting Section 15.1, the Issuer shall have paid on or
before the date of such Closing the fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Issuer at least one Business Day
prior to the date of such Closing.

 

Section 4.8.                                           Private Placement
Number.  A Private Placement Number issued by Standard & Poor’s CUSIP Service
Bureau (in cooperation with the SVO) shall have been obtained for each series of
Notes.

 

Section 4.9.                                           Changes in Corporate
Structure.  Neither the Parent, the Issuer nor any Subsidiary Guarantor shall
have changed its jurisdiction of incorporation or organization, as applicable,
or been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.

 

Section 4.10.                                            Funding Instructions. 
At least three Business Days prior to the date of the Closing, each Purchaser
shall have received written instructions signed by a Responsible Officer on
letterhead of the Issuer confirming the information specified in Section 3
including (i) the name and address of the transferee bank, (ii) such transferee
bank’s ABA number and (iii) the account name and number into which the Purchase
Price for the Notes is to be deposited.

 

Section 4.11.                                            Proceedings and
Documents.  All corporate and other proceedings in connection with the
transactions contemplated by this Agreement and all documents and instruments
incident to such transactions shall be satisfactory to such Purchaser and its
special counsel, and such Purchaser and its special counsel shall have received
all such counterpart originals or certified or other copies of such documents as
such Purchaser or such special counsel may reasonably request.

 

Section 4.12.                                            Affiliate Guaranties. 
The Affiliate Guaranties shall have been executed and delivered by each
Guarantor and shall be in full force and effect.

 

Section 4.13.                                            Completion of the First
Closing.  It shall be a condition to the Second Closing that the First Closing
shall have occurred.

 

SECTION 5.                                             REPRESENTATIONS AND
WARRANTIES OF THE ISSUER.

 

The Parent and the Issuer, jointly and severally, represents and warrants to
each Purchaser that:

 

Section 5.1.                                           Organization; Power and
Authority.  The Parent, the Issuer and each Subsidiary Guarantor is duly
organized or formed, validly existing, as applicable, and in good standing under
the laws of its jurisdiction of its incorporation or organization, and is duly

 

5

--------------------------------------------------------------------------------


 

qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each of the Parent, the Issuer and each Subsidiary Guarantor
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact and to execute and deliver the Note Documents to which
it is a party and to perform the provisions hereof and thereof.

 

Section 5.2.                                           Authorization, Etc.  Each
Note Document has been duly authorized by all necessary corporate action on the
part of the Parent, the Issuer and each Subsidiary Guarantor, and constitutes
(excluding the Notes), and the Notes upon execution and delivery thereof by the
Issuer will constitute, a legal, valid and binding obligation of the Parent, the
Issuer or Subsidiary Guarantor, as applicable, enforceable against the Parent,
the Issuer or Subsidiary Guarantor, as applicable, in accordance with their
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

Section 5.3.                                           Disclosure.  The Issuer,
through its agent, Merrill Lynch, Pierce, Fenner and Smith Incorporated, has
delivered to each Purchaser a copy of a Private Placement Memorandum, dated
February 2014 (the “Memorandum”), relating to the transactions contemplated
hereby.  The Memorandum fairly describes, in all material respects, the general
nature of the business and principal properties of the Parent, the Issuer and
their Subsidiaries.  This Agreement, the Memorandum, the financial statements
listed in Schedule 5.5 and the documents, certificates or other writings
delivered to the Purchasers by or on behalf of the Parent and the Issuer prior
to March 26, 2014 in connection with the transactions contemplated hereby and
identified in Schedule 5.3 (this Agreement, the Memorandum and such documents,
certificates or other writings and such financial statements delivered to each
Purchaser being referred to, collectively, as the “Disclosure Documents”), taken
as a whole, do not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not misleading
in light of the circumstances under which they were made.  Except as disclosed
in the Disclosure Documents, since December 31, 2013, there has been no change
in the financial condition, operations, business, properties or prospects of the
Parent, Issuer or any Subsidiary except changes that could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. 
There is no fact known to the Parent or the Issuer that could reasonably be
expected to have a Material Adverse Effect that has not been set forth herein or
in the Disclosure Documents; provided that no representation is made as to any
projections included in the Disclosure Documents other than that such
projections are based on information that the Parent, Issuer, and their
Subsidiaries reasonably believe to be accurate and were calculated in a manner
that the Parent, Issuer, and their Subsidiaries believe to be reasonable.

 

Section 5.4.                                           Organization and
Ownership of Shares of Subsidiaries; Affiliates.  (a) Schedule 5.4 contains
(except as noted therein) complete and correct lists as of December 31, 2013 of
(i) the Parent’s and the Issuer’s Subsidiaries, showing, as to each Subsidiary,
the name

 

6

--------------------------------------------------------------------------------


 

thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Parent, the Issuer and each other Subsidiary, (ii) the Parent’s and the
Issuer’s Affiliates, other than Subsidiaries, and (iii) the Parent’s and the
Issuer’s directors and senior officers.

 

(b)                                      All of the outstanding shares of
capital stock or similar equity interests of each Subsidiary shown in
Schedule 5.4 as being owned by the Parent, the Issuer and their Subsidiaries
have been validly issued, are fully paid and non-assessable and are owned by the
Parent, the Issuer or another Subsidiary free and clear of any Lien that is
prohibited by this Agreement.

 

(c)                                      Each Subsidiary is a corporation or
other legal entity duly organized, validly existing and, where applicable, in
good standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and, where applicable,
is in good standing in each jurisdiction in which such qualification is required
by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.

 

(d)                                      No Subsidiary is subject to any legal,
regulatory, contractual or other restriction (other than the agreements listed
on Schedule 5.4 and customary limitations imposed by corporate law or similar
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Parent, the
Issuer or any of their Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.

 

Section 5.5.                                           Financial Statements;
Material Liabilities.  The Parent has delivered to each Purchaser copies of the
financial statements of the Parent listed on Schedule 5.5.  All of such
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Parent and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments).  The Parent, the Issuer and their Subsidiaries do
not have any Material liabilities that are not disclosed in the Disclosure
Documents.

 

Section 5.6.                                           Compliance with Laws,
Other Instruments, Etc.  The execution, delivery and performance by the Parent,
the Issuer or any of their Subsidiaries of any Note Document to which it is a
party will not (i) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Parent, the Issuer or any of their Subsidiaries under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws, shareholders agreement or any other agreement or instrument to which
the Parent, the Issuer or any of their Subsidiaries is bound or by which the
Parent, the Issuer or any of their Subsidiaries or any of their respective
properties may be bound

 

7

--------------------------------------------------------------------------------


 

or affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Parent, the Issuer or any
of their Subsidiaries or (iii) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to the Parent, the
Issuer or any of their Subsidiaries.

 

Section 5.7.                                           Governmental
Authorizations, Etc.  No consent, approval or authorization of, or registration,
filing or declaration with, any Governmental Authority is required in connection
with the execution, delivery or performance by the Parent, the Issuer or any of
their Subsidiaries of any Note Document.

 

Section 5.8.                                           Litigation; Observance of
Agreements, Statutes and Orders.  (a) There are no actions, suits,
investigations or proceedings pending or, to the best knowledge of the Parent,
the Issuer or any of their Subsidiaries, threatened against or affecting the
Parent, the Issuer or any their Subsidiaries or any property of the Parent, the
Issuer or any their Subsidiaries in any court or before any arbitrator of any
kind or before or by any Governmental Authority that could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                                      Neither the Parent, the Issuer nor any
of their Subsidiaries is (i) in default under any agreement or instrument to
which it is a party or by which it is bound, (ii) in violation of any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
(iii) in violation of any applicable law, ordinance, rule or regulation of any
Governmental Authority (including, without limitation, Environmental Laws, the
USA PATRIOT Act or any of the other laws and regulations that are referred to in
Section 5.16), which default or violation could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 5.9.                                           Taxes.  Each of the
Parent, the Issuer and each of their Subsidiaries has filed all tax returns that
are required to have been filed in any jurisdiction, and has paid all taxes
shown to be due and payable on such returns and all other taxes and assessments
levied upon them or their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent, except for any taxes and assessments (i) the amount of
which, individually or in the aggregate, is not Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Parent, the Issuer or
their Subsidiaries, as the case may be, has established adequate reserves in
accordance with GAAP.  Neither the Parent nor the Issuer knows of any basis for
any other tax or assessment that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The charges, accruals
and reserves on the books of the Parent, the Issuer and each of their
Subsidiaries in respect of U.S. federal, state or other taxes for all fiscal
periods are adequate.  The U.S. federal income tax liabilities of the Parent,
the Issuer and their Subsidiaries have been finally determined (whether by
reason of completed audits or the statute of limitations having run) for all
fiscal years up to and including the fiscal year ended December 31, 2013.

 

Section 5.10.                                            Title to Property;
Leases.  Each of the Parent, the Issuer and their Subsidiaries has good and
sufficient title to their respective properties that individually or in the
aggregate are Material, including all such properties reflected in the most
recent audited balance

 

8

--------------------------------------------------------------------------------


 

sheet referred to in Section 5.5 or purported to have been acquired by the
Parent, the Issuer or any Subsidiary after such date (except as sold or
otherwise disposed of in the ordinary course of business), in each case free and
clear of Liens prohibited by this Agreement.  All leases that individually or in
the aggregate are Material are valid and subsisting and are in full force and
effect in all material respects.

 

Section 5.11.                                            Licenses,
Permits, Etc.  (a) The Parent, the Issuer and their Subsidiaries own or possess
all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto, that individually or in the aggregate are Material, without known
conflict with the rights of others.

 

(b)                                      To the best knowledge of the Parent and
the Issuer, no product or service of the Parent, the Issuer or any of their
Subsidiaries infringes in any material respect any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person.

 

(c)                                      To the best knowledge of the Parent and
the Issuer, there is no Material violation by any Person of any right of the
Parent, the Issuer or any of their Subsidiaries with respect to any patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned or used by the Parent, the Issuer or any of their Subsidiaries.

 

Section 5.12.                                            Compliance with ERISA. 
(a)  Each of the Parent, the Issuer and each ERISA Affiliate has operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in and could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.  Neither the Parent, the Issuer nor any ERISA Affiliate has incurred any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans (as defined in
section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could, individually or in the aggregate, reasonably be expected to
result in the incurrence of any such liability by the Parent, the Issuer or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Parent, the Issuer or any ERISA Affiliate, in either
case pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to
any such penalty or excise tax provisions under the Code or federal law or
section 4068 of ERISA or by the granting of a security interest in connection
with the amendment of a Plan, other than such liabilities or Liens as would not
be individually or in the aggregate Material.

 

(b)                                      The present value of the aggregate
benefit liabilities under each of the Plans (other than Multiemployer Plans),
determined as of the end of such Plan’s most recently ended plan year on the
basis of the actuarial assumptions specified for funding purposes in such Plan’s
most recent actuarial valuation report, did not exceed the aggregate current
value of the assets of such Plan allocable to such benefit liabilities by more
than $1,000,000 in the case of any single Plan and by more than $5,000,000 in
the aggregate for all Plans.  The term “benefit liabilities” has the meaning
specified in section 4001 of ERISA and the terms “current value” and “present
value” have the meaning specified in section 3 of ERISA.

 

9

--------------------------------------------------------------------------------


 

(c)                                      The Parent, the Issuer and their ERISA
Affiliates have not incurred withdrawal liabilities (and are not subject to
contingent withdrawal liabilities) under section 4201 or 4204 of ERISA in
respect of Multiemployer Plans that individually or in the aggregate are
Material.

 

(d)                                      The expected postretirement benefit
obligation (determined as of the last day of the Parent’s most recently ended
fiscal year in accordance with Financial Accounting Standards Board Accounting
Standards Codification Topic 715-60, without regard to liabilities attributable
to continuation coverage mandated by section 4980B of the Code) of the Parent,
the Issuer and their Subsidiaries is not Material.

 

(e)                                      The execution and delivery of this
Agreement and the issuance and sale of the Notes hereunder will not involve any
transaction that is subject to the prohibitions of section 406 of ERISA or in
connection with which a tax could be imposed pursuant to
section 4975(c)(1)(A)-(D) of the Code.  The representation by the Parent and the
Issuer to each Purchaser in the first sentence of this Section 5.12(e) is made
in reliance upon and subject to the accuracy of such Purchaser’s representation
in Section 6.2 as to the sources of the funds to be used to pay the purchase
price of the Notes to be purchased by such Purchaser.

 

Section 5.13.                                            Private Offering by the
Issuer.  Neither the Issuer, the Parent nor anyone acting on behalf of the
Issuer and the Parent has offered the Notes or any similar Securities for sale
to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 40 other Institutional Investors, each of
which has been offered the Notes at a private sale for investment.  Neither the
Parent, the Issuer nor anyone acting on their behalf has taken, or will take,
any action that would subject the issuance or sale of the Notes to the
registration requirements of section 5 of the Securities Act or to the
registration requirements of any Securities or blue sky laws of any applicable
jurisdiction.

 

Section 5.14.                                            Use of Proceeds; Margin
Regulations.  The Issuer will apply the proceeds of the sale of the Notes
hereunder as set forth in the Memorandum.  No part of the proceeds from the sale
of the Notes hereunder will be used, directly or indirectly, for the purpose of
buying or carrying any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System (12 CFR 221), or for the
purpose of buying or carrying or trading in any Securities under such
circumstances as to involve the Issuer in a violation of Regulation X of said
Board (12 CFR 24) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220).  Margin stock does not constitute more
than 5% of the value of the consolidated assets of the Issuer and its
Subsidiaries and the Issuer does not have any present intention that margin
stock will constitute more than 5% of the value of such assets.  As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.

 

Section 5.15.                                            Existing Indebtedness;
Future Liens.  (a) Except as described therein, Schedule 5.15 sets forth a
complete and correct list of all outstanding Indebtedness of the Parent, the
Issuer and their Subsidiaries as of December 31, 2013 (including descriptions of
the obligors and obligees, principal amounts outstanding, any collateral
therefor and any Guaranties thereof), since which date there has been no
Material change in the amounts, interest rates, sinking funds,

 

10

--------------------------------------------------------------------------------


 

installment payments or maturities of the Indebtedness of the Parent, the Issuer
or their Subsidiaries.  None of the Parent, the Issuer nor any Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Parent, the Issuer or such
Subsidiary and no event or condition exists with respect to any Indebtedness of
the Parent, the Issuer or any Subsidiary that would permit (or that with notice
or the lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.

 

(b)                                      Except as disclosed in Schedule 5.15,
as of December 31, 2013, none of the Parent, the Issuer nor any Subsidiary has
agreed or consented to cause or permit any of its property, whether now owned or
hereafter acquired, to be subject to a Lien that secures Indebtedness or to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien that secures Indebtedness, and since such date there have been (i) no
Material changes in such Liens or such Indebtedness and (ii) no new Material
Liens or Material Indebtedness secured by Liens have been incurred.

 

(c)                                      None of the Parent, the Issuer nor any
Subsidiary is a party to, or otherwise subject to any provision contained in,
any instrument evidencing Indebtedness of the Parent, the Issuer or such
Subsidiary, any agreement relating thereto or any other agreement (including,
but not limited to, its charter or any other organizational document) which
limits the amount of, or

otherwise imposes restrictions on the incurring of, Indebtedness of the Parent,
the Issuer or any Subsidiary, except as disclosed in Schedule 5.15.

 

Section 5.16.                                            Foreign Assets Control
Regulations, Etc.  (a) None of the Parent, the Issuer nor any Controlled Entity
is (i) a Person whose name appears on the list of Specially Designated Nationals
and Blocked Persons published by the Office of Foreign Assets Control, United
States Department of the Treasury (“OFAC”) (an “OFAC Listed Person”) (ii) an
agent, department, or instrumentality of, or is otherwise beneficially owned by,
controlled by or acting on behalf of, directly or indirectly, (x) any OFAC
Listed Person or (y) any Person, entity, organization, foreign country or regime
that is subject to any OFAC Sanctions Program, or (iii) otherwise blocked,
subject to sanctions under or engaged in any activity in violation of other
United States economic sanctions, including but not limited to, the Trading with
the Enemy Act, the International Emergency Economic Powers Act, the
Comprehensive Iran Sanctions, Accountability and Divestment Act (“CISADA”) or
any similar law or regulation with respect to Iran or any other country, the
Sudan Accountability and Divestment Act, any OFAC Sanctions Program, or any
economic sanctions regulations administered and enforced by the United States or
any enabling legislation or executive order relating to any of the foregoing
(collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clause (i), clause (ii) or clause (iii), a “Blocked Person”).  Neither the
Parent, the Issuer nor any Controlled Entity has been notified that its name
appears or may in the future appear on a state list of Persons that engage in
investment or other commercial activities in Iran or any other country that is
subject to U.S. Economic Sanctions.

 

11

--------------------------------------------------------------------------------


 

(b)                                      No part of the proceeds from the sale
of the Notes hereunder constitutes or will constitute funds obtained on behalf
of any Blocked Person or will otherwise be used by the Parent, the Issuer or any
Controlled Entity, directly or indirectly, (i) in connection with any investment
in, or any transactions or dealings with, any Blocked Person, or (ii) otherwise
in violation of U.S. Economic Sanctions.

 

(c)                                      Neither the Parent, the Issuer nor any
Controlled Entity (i) has been found in violation of, charged with, or convicted
of, money laundering, drug trafficking, terrorist-related activities or other
money laundering predicate crimes under the Currency and Foreign Transactions
Reporting Act of 1970 (otherwise known as the Bank Secrecy Act), the USA PATRIOT
Act or any other United States law or regulation governing such activities
(collectively, “Anti-Money Laundering Laws”) or any U.S. Economic Sanctions
violations, (ii) to the Issuer’s actual knowledge after making due inquiry, is
under investigation by any Governmental Authority for possible violation of
Anti-Money Laundering Laws or any U.S. Economic Sanctions violations, (iii) has
been assessed civil penalties under any Anti-Money Laundering Laws or any U.S.
Economic Sanctions, or (iv) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws. The Parent and the Issuer have
established procedures and controls which they reasonably believes are adequate
(and otherwise comply with applicable law) to ensure that the Parent, the Issuer
and each Controlled Entity is and will continue to be in compliance with all
applicable current and future Anti-Money Laundering Laws and U.S. Economic
Sanctions.

 

(d)                                      (1) Neither the Parent, the Issuer nor
any Controlled Entity (i) has been charged with, or convicted of bribery or any
other anti-corruption related activity under any applicable law or regulation in
a U.S. or any non-U.S. country or jurisdiction, including but not limited to,
the U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010
(collectively, “Anti-Corruption Laws”), (ii) to the Parent’s or the Issuer’s
actual knowledge after making due inquiry, is under investigation by any U.S. or
non-U.S. Governmental Authority for possible violation of Anti-Corruption Laws,
(iii) has been assessed civil or criminal penalties under any Anti-Corruption
Laws or (iv) has been or is the target of sanctions imposed by the United
Nations or the European Union;

 

(2)                                      To the Parent’s and the Issuer’s actual
knowledge after making due inquiry, neither the Parent, the Issuer nor any
Controlled Entity has, within the last five years, directly or indirectly
offered, promised, given, paid or authorized the offer, promise, giving or
payment of anything of value to a Governmental Official or a commercial
counterparty for the purposes of: (i) influencing any act, decision or failure
to act by such Government Official in his or her official capacity or such
commercial counterparty, (ii) inducing a Governmental Official to do or omit to
do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage in violation of
any applicable law or regulation or which would cause any holder to be in
violation of any law or regulation applicable to such holder; and

 

12

--------------------------------------------------------------------------------


 

(3)                                      No part of the proceeds from the sale
of the Notes hereunder will be used, directly or indirectly, for any improper
payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage.  The Parent and the Issuer have established procedures and
controls which they reasonably believe are adequate (and otherwise comply with
applicable law) to ensure that the Parent and the Issuer and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.

 

Section 5.17.                                            Status under Certain
Statutes.  None of the Parent, the Issuer or any of their Subsidiaries is
subject to regulation under the Investment Company Act of 1940, as amended, the
Public Utility Holding Company Act of 2005, as amended, the ICC Termination Act
of 1995, as amended, or the Federal Power Act, as amended.

 

Section 5.18.                                            Environmental Matters. 
(a) Neither the Parent, the Issuer nor any of their Subsidiaries has knowledge
of any claim or has received any notice of any claim and no proceeding has been
instituted asserting any claim against the Parent, the Issuer or any of their
Subsidiaries or any of their respective real properties or other assets now or
formerly owned, leased or operated by any of them, alleging any damage to the
environment or violation of any Environmental Laws, except, in each case, such
as could not reasonably be expected to result in a Material Adverse Effect.

 

(b)                                      Neither the Parent, the Issuer nor any
of their Subsidiaries has knowledge of any facts which would give rise to any
claim, public or private, of violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by any of them or to other
assets or their use, except, in each case, such as could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(c)                                      Neither the Parent, the Issuer nor any
of their Subsidiaries has stored any Hazardous Materials on real properties now
or formerly owned, leased or operated by any of them in a manner which is
contrary to any Environmental Law that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

(d)                                      Neither the Parent, the Issuer nor any
of their Subsidiaries has disposed of any Hazardous Materials in a manner which
is contrary to any Environmental Law that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(e)                                      All buildings on all real properties
now owned, leased or operated by the Parent, the Issuer or any of their
Subsidiaries are in compliance with applicable Environmental Laws, except where
failure to comply could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.19.                                            REIT Status.  The
Parent has taken all actions necessary to qualify as a REIT under the Code for
the taxable years ended December 31, 2013, 2012 and 2011, and has not taken any
action which would prevent it from maintaining such qualification in the
future.  Each Subsidiary of the Parent that is treated as a corporation for U.S.
federal income tax

 

13

--------------------------------------------------------------------------------


 

purposes is either (i) a “qualified REIT subsidiary” within the meaning of
Section 856(i)(2) of the Code or (ii) a “taxable REIT subsidiary” within the
meaning of Section 856(1) of the Code.

 

Section 5.20.                                            Senior Debt Status. 
The Issuer’s obligations hereunder and under the Note and the Parent’s and each
other Subsidiary Guarantor’s obligations under the Affiliate Guaranties rank at
least pari passu in priority of payment with all other senior unsecured
Indebtedness of the Issuer, the Parent and the Subsidiary Guarantors, as the
case may be.

 

SECTION 6.                                             REPRESENTATIONS OF THE
PURCHASERS.

 

Section 6.1.                                           Purchase for Investment. 
Each Purchaser severally represents that it is purchasing the Notes for its own
account or for one or more separate accounts maintained by such Purchaser or for
the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s or their
property shall at all times be within such Purchaser’s or their control.  Each
Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Issuer is not required to register the Notes.

 

Section 6.2.                                           Source of Funds.  Each
Purchaser severally represents that at least one of the following statements is
an accurate representation as to each source of funds (a “Source”) to be used by
such Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:

 

(a)                            the Source is an “insurance company general
account” (as the term is defined in the United States Department of Labor’s
Prohibited Transaction Exemption (“PTE”) 95-60) in respect of which the reserves
and liabilities (as defined by the annual statement for life insurance companies
approved by the NAIC (the “NAIC Annual Statement”)) for the general account
contract(s) held by or on behalf of any employee benefit plan together with the
amount of the reserves and liabilities for the general account contract(s) held
by or on behalf of any other employee benefit plans maintained by the same
employer (or affiliate thereof as defined in PTE 95-60) or by the same employee
organization in the general account do not exceed 10% of the total reserves and
liabilities of the general account (exclusive of separate account liabilities)
plus surplus as set forth in the NAIC Annual Statement filed with such
Purchaser’s state of domicile; or

 

(b)                            the Source is a separate account that is
maintained solely in connection with such Purchaser’s fixed contractual
obligations under which the amounts payable, or credited, to any employee
benefit plan (or its related trust) that has any interest in such separate
account (or to any participant or beneficiary of such plan (including any
annuitant)) are not affected in any manner by the investment performance of the
separate account; or

 

(c)                             the Source is either (i) an insurance company
pooled separate account, within the meaning of PTE 90-1 or (ii) a bank
collective investment fund, within the

 

14

--------------------------------------------------------------------------------


 

meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Issuer in writing pursuant to this clause (c), no employee benefit plan or group
of plans maintained by the same employer or employee organization beneficially
owns more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or

 

(d)                            the Source constitutes assets of an “investment
fund” (within the meaning of Part VI of PTE 84-14 (the “QPAM Exemption”))
managed by a “qualified professional asset manager” or “QPAM” (within the
meaning of Part VI of the QPAM Exemption), no employee benefit plan’s assets
that are managed by the QPAM in such investment fund, when combined with the
assets of all other employee benefit plans established or maintained by the same
employer or by an affiliate (within the meaning of Part VI(c)(1) of the QPAM
Exemption) of such employer or by the same employee organization and managed by
such QPAM, represent more than 20% of the total client assets managed by such
QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption are satisfied,
neither the QPAM nor a person controlling or controlled by the QPAM maintains an
ownership interest in the Issuer that would cause the QPAM and the Issuer to be
“related” within the meaning of Part VI(h) of the QPAM Exemption and (i) the
identity of such QPAM and (ii) the names of any employee benefit plans whose
assets in the investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Issuer in writing
pursuant to this clause (d);or

 

(e)                             the Source constitutes assets of a “plan(s)”
(within the meaning of Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed
by an “in-house asset manager” or “INHAM” (within the meaning of Part IV(a) of
the INHAM Exemption), the conditions of Part I(a), (g) and (h) of the INHAM
Exemption are satisfied, neither the INHAM nor a person controlling or
controlled by the INHAM (applying the definition of “control” in
Part IV(d)(3) of the INHAM Exemption) owns a 10% or more interest in the Issuer
and (i) the identity of such INHAM and (ii) the name(s) of the employee benefit
plan(s) whose assets constitute the Source have been disclosed to the Issuer in
writing pursuant to this clause (e); or

 

(f)                           the Source is a governmental plan; or

 

(g)                             the Source is one or more employee benefit
plans, or a separate account or trust fund comprised of one or more employee
benefit plans, each of which has been identified to the Issuer in writing
pursuant to this clause (g); or

 

(h)                            the Source does not include assets of any
employee benefit plan, other than a plan exempt from the coverage of ERISA.

 

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

15

--------------------------------------------------------------------------------


 

SECTION 7.                                             INFORMATION AS TO
ISSUER’.

 

Section 7.1.                                           Financial and Business
Information.  Each of the Parent and the Issuer shall deliver to each Purchaser
and each holder of a Note that is an Institutional Investor:

 

(a)                            Quarterly Statements — within 60 days (or such
shorter period as is the earlier of (x) 15 days greater than the period
applicable to the filing of the Parent’s Quarterly Report on Form 10-Q (the
“Form 10-Q”) with the SEC regardless of whether the Parent is subject to the
filing requirements thereof and (y) the date by which such financial statements
are required to be delivered under any Material Credit Facility or the date on
which such corresponding financial statements are delivered under any Material
Credit Facility if such delivery occurs earlier than such required delivery
date) after the end of each quarterly fiscal period in each fiscal year of the
Parent (other than the last quarterly fiscal period of each such fiscal year),
duplicate copies of,

 

(i)                                 a consolidated balance sheet of the Parent
as at the end of such quarter, and

 

(ii)                              consolidated statements of income or
operation, changes in shareholders’ equity and cash flows of the Parent for such
quarter and (in the case of the second and third quarters) for the portion of
the fiscal year ending with such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Parent’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a);

 

(b)                            Annual Statements — within 105 days (or such
shorter period as is the earlier of (x) 15 days greater than the period
applicable to the filing of the Parent’s Annual Report on Form 10-K (the
“Form 10-K”) with the SEC regardless of whether the Parent is subject to the
filing requirements thereof and (y) the date by which such financial statements
are required to be delivered under any Material Credit Facility or the date on
which such corresponding financial statements are delivered under any Material
Credit Facility if such delivery occurs earlier than such required delivery
date) after the end of each fiscal year of the Parent, duplicate copies of

 

(i)                            a consolidated balance sheet of the Parent as at
the end of such year, and

 

16

--------------------------------------------------------------------------------


 

(ii)                              consolidated statements of income, changes in
shareholders’ equity and cash flows of the Parent for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent certified
public accountants of recognized national standing, which opinion shall state
that such financial statements present fairly, in all material respects, the
financial position of the companies being reported upon and their results of
operations and cash flows and have been prepared in conformity with GAAP, and
that the examination of such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards, and that such audit provides a reasonable basis for such opinion in
the circumstances, provided that the delivery within the time period specified
above of the Parent’s Form 10-K for such fiscal year (together with the Parent’s
annual report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Securities Exchange Act of 1934) prepared in accordance with the requirements
therefor and filed with the SEC, shall be deemed to satisfy the requirements of
this Section 7.1(b);

 

(c)                             SEC and Other Reports — promptly upon their
becoming available, one copy of (i) each financial statement, report, notice or
proxy statement sent by the Parent, the Issuer or any Subsidiary to its public
Securities holders generally, and (ii) each regular or periodic report, each
registration statement (without exhibits except as expressly requested by such
Purchaser or holder), and each prospectus and all amendments thereto filed by
the Parent, the Issuer or any Subsidiary with the SEC and of all press releases
and other statements made available generally by the Parent, the Issuer or any
Subsidiary to the public concerning developments that are Material;

 

(d)                            Notice of Default or Event of Default — promptly,
and in any event within five Business Days after a Responsible Officer becoming
aware of the existence of any Default or Event of Default or that any Person has
given any notice or taken any action with respect to a claimed default hereunder
or that any Person has given any notice or taken any action with respect to a
claimed default of the type referred to in Section 11(f), a written notice
specifying the nature and period of existence thereof and what action the Issuer
is taking or proposes to take with respect thereto;

 

(e)                             ERISA Matters — promptly, and in any event
within five Business Days after a Responsible Officer becoming aware of any of
the following, a written notice setting forth the nature thereof and the action,
if any, that the Parent or an ERISA Affiliate proposes to take with respect
thereto:

 

(i)                           with respect to any Plan, any reportable event, as
defined in section 4043(c) of ERISA and the regulations thereunder, for which
notice thereof has not been waived pursuant to such regulations as in effect on
the date hereof; or

 

17

--------------------------------------------------------------------------------


 

(ii)                        the taking by the PBGC of steps to institute, or the
threatening by the PBGC of the institution of, proceedings under section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Parent, the Issuer or any ERISA Affiliate of a
notice from a Multiemployer Plan that such action has been taken by the PBGC
with respect to such Multiemployer Plan; or

 

(iii)                     any event, transaction or condition that could result
in the incurrence of any liability by the Parent, the Issuer or any ERISA
Affiliate pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, or in the imposition
of any Lien on any of the rights, properties or assets of the Parent, the Issuer
or any ERISA Affiliate pursuant to Title I or IV of ERISA or such penalty or
excise tax provisions, if such liability or Lien, taken together with any other
such liabilities or Liens then existing, could reasonably be expected to have a
Material Adverse Effect;

 

(f)                           Notices from Governmental Authority — promptly,
and in any event within 30 days of receipt thereof, copies of any notice to the
Parent, the Issuer or any Subsidiary from any federal or state Governmental
Authority relating to any order, ruling, statute or other law or regulation that
could reasonably be expected to have a Material Adverse Effect;

 

(g)                             Resignation or Replacement of Auditors — within
ten Business Days following the date on which the Parent’s or the Issuer’s
auditors resign or the Parent or the Issuer elects to change auditors, as the
case may be, notification thereof, together with such supporting information as
the Required Holders may request; and

 

(h)                            Requested Information — with reasonable
promptness, such other data and information relating to the business,
operations, affairs, financial condition, assets or properties of the Parent,
the Issuer or any of their Subsidiaries (including, but without limitation,
actual copies of the Parent’s or the Issuer’s Form 10-Q and Form 10-K) or
relating to the ability of (i) the Parent or the Issuer to perform its
obligations hereunder and, in the case of the Issuer, under the Notes or
(ii) the ability of any Guarantor to perform its obligations under the
applicable Affiliate Guaranty, as from time to time may be reasonably requested
by any such Purchaser or holder of a Note.

 

Section 7.2.                                           Officer’s Certificate. 
Each set of financial statements delivered to a Purchaser or a holder of a Note
pursuant to Section 7.1(a) or Section 7.1(b) shall be accompanied by a
certificate of a Senior Financial Officer:

 

(a)                            Covenant Compliance — setting forth the
information from such financial statements that is required in order to
establish whether the Parent and the Issuer were in compliance with the
requirements of Section 10 during the quarterly or annual period covered by the
statements then being furnished, (including with respect to each such provision
that involves mathematical calculations, the information from such financial
statements that is required to perform such calculations) and detailed
calculations of the

 

18

--------------------------------------------------------------------------------


 

maximum or minimum amount, ratio or percentage, as the case may be, permissible
under the terms of such Section, and the calculation of the amount, ratio or
percentage then in existence.  In the event that the Parent, the Issuer or any
Subsidiary has made an election to measure any financial liability using fair
value (which election is being disregarded for purposes of determining
compliance with this Agreement pursuant to Section 22.2) as to the period
covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election; and

 

(b)                            Event of Default — certifying that such Senior
Financial Officer has reviewed the relevant terms hereof and has made, or caused
to be made, under his or her supervision, a review of the transactions and
conditions of the Parent, the Issuer and its Subsidiaries from the beginning of
the quarterly or annual period covered by the statements then being furnished to
the date of the certificate and that such review shall not have disclosed the
existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists (including, without limitation, any such event or condition resulting
from the failure of the Parent, the Issuer or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Issuer shall have taken or proposes to take with respect
thereto.

 

Section 7.3.                                           Visitation.  The Parent
and the Issuer shall permit the representatives of each Purchaser and each
holder of a Note that is an Institutional Investor:

 

(a)                            No Default —  if no Default or Event of Default
then exists, at the expense of such Purchaser and such holder and upon
reasonable prior notice to the Parent and the Issuer, to visit the principal
executive office of the Parent or the Issuer, to discuss the affairs, finances
and accounts of the Parent, the Issuer and their Subsidiaries with the Parent’s
and the Issuer’s officers, and (with the consent of the Parent or the Issuer, as
the case may be, which consent will not be unreasonably withheld); and

 

(b)                            Default — if a Default or Event of Default then
exists, at the expense of the Parent and the Issuer to visit and inspect any of
the offices or properties of the Parent, the Issuer or any Subsidiary, to
examine all their respective books of account, records, reports and other
papers, to make copies and extracts therefrom, provided that such information
will be kept confidential pursuant to the requirements hereof regarding
Confidential Information, and to discuss their respective affairs, finances and
accounts with their respective officers and independent public accountants (and
by this provision the Parent and the Issuer authorize said accountants to
discuss the affairs, finances and accounts of the Parent, the Issuer and their
Subsidiaries; it being understood that the Parent, the Issuer, and the
Subsidiaries may be present at any such meeting with such accountants), all at
such times and as often as may be requested.

 

Section 7.4.                                           Electronic Delivery. 
Financial statements, opinions of independent certified public accountants,
other information and Officer’s Certificates that are required to be delivered
by the Parent and the Issuer pursuant to Sections 7.1(a), (b) or (c) and
Section 7.2 shall be

 

19

--------------------------------------------------------------------------------


 

deemed to have been delivered if the Issuer satisfies any of the following
requirements with respect thereto:

 

(i)           such financial statements satisfying the requirements of
Section 7.1(a) or (b) and related Officer’s Certificate satisfying the
requirements of Section 7.2 are delivered to each Purchaser or holder of a Note
by e-mail;

 

(ii)            the Parent or the Issuer, as the case may be, shall have timely
filed such Form 10—Q or Form 10—K, satisfying the requirements of
Section 7.1(a) or Section 7.1(b), as the case may be, with the SEC on EDGAR and
shall have made such form and the related Officer’s Certificate satisfying the
requirements of Section 7.2 available on its website on the internet, which is
located at http://stagindustrial.com as of the date of this Agreement;

 

(iii)             such financial statements satisfying the requirements of
Section 7.1(a) or Section 7.1(b) and related Officer’s Certificate(s) satisfying
the requirements of Section 7.2 are timely posted by or on behalf of the Parent
of the Issuer, as the case may be, on IntraLinks or on any other similar website
to which each holder of Notes has free access; or

 

(iv)            the Parent or the Issuer, as the case may be, shall have filed
any of the items referred to in Section 7.1(c) with the SEC on EDGAR and shall
have made such items available on its website on the internet or on IntraLinks
or on any other similar website to which each holder of Notes has free access;

 

provided however, that in the case of any of clauses (ii), (iii) or (iv), the
Parent or the Issuer, as the case may be, shall have given each holder of a Note
prior written notice, which may be by e-mail or in accordance with Section 18,
of such posting or filing in connection with each delivery, provided further,
that upon request of any holder to receive paper copies of such forms, financial
statements and Officer’s Certificates or to receive them by e-mail, the Parent
or the Issuer, as the case may be, will promptly e-mail them or deliver such
paper copies as are specifically requested, as the case may be, to such holder.

 

SECTION 8.                 PAYMENT AND PREPAYMENT OF THE NOTES.

 

Section 8.1.      Maturity.  As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the Maturity Date thereof.

 

Section 8.2.      Optional Prepayments with Make-Whole Amount.  (a) The Issuer
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, any series of Notes, in an amount not less than
5% of the aggregate principal amount of any series of Notes then outstanding in
the case of a partial prepayment, at 100% of the principal amount so prepaid,
and the Make-Whole Amount determined for the prepayment date with respect to
such principal amount.  The Issuer will give each holder of Notes written notice
of each optional prepayment under this Section 8.2 not less than ten days and
not more than 60 days

 

20

--------------------------------------------------------------------------------


 

prior to the date fixed for such prepayment unless the Issuer and the Required
Holders agree to another time period pursuant to Section 17.  Each such notice
shall specify such date (which shall be a Business Day), the aggregate principal
amount of such series of Notes to be prepaid on such date, the principal amount
of each series of Notes held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make-Whole
Amount due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation.  Two Business Days prior to such prepayment, the Issuer shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

 

(b)             Notwithstanding anything contained in this Section 8.2 to the
contrary, if and so long as any Default or Event of Default shall have occurred
and be continuing, any partial payment of the Notes pursuant to the provisions
of Section 8.2(a) shall be allocated among all of the Notes of all series at the
time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof.

 

Section 8.3.      Allocation of Partial Prepayments.  In the case of each
partial prepayment of a series of Notes pursuant to Section 8.2, the principal
amount of the Notes of the series to be prepaid shall be allocated among all of
the Notes of such series at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.  Any prepayments pursuant to Section 8.8 shall be applied
only to the Notes of the holders electing to participate in such prepayment.

 

Section 8.4.      Maturity; Surrender, Etc.          In the case of each
optional prepayment of Notes pursuant to this Section 8, the principal amount of
each Note to be prepaid shall mature and become due and payable on the date
fixed for such prepayment, together with interest on such principal amount
accrued to such date and the applicable Make-Whole Amount, if any.  From and
after such date, unless the Issuer shall fail to pay such principal amount when
so due and payable, together with the interest and Make-Whole Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue.  Any Note
paid or prepaid in full shall be surrendered to the Issuer and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

 

Section 8.5.      Purchase of Notes.  Neither the Parent nor the Issuer will nor
will they permit any of their Affiliates to purchase, redeem, prepay or
otherwise acquire, directly or indirectly, any of the outstanding Notes of any
series except (a) upon the payment or prepayment of the Notes of any series in
accordance with this Agreement and the Notes or (b) pursuant to an offer to
purchase made by the Parent, the Issuer or any of their Affiliates pro rata to
the holders of all Notes of any series at the time outstanding upon the same
terms and conditions.  Any such offer shall provide each holder with sufficient
information to enable it to make an informed decision with respect to such
offer, and shall remain open for at least 10 Business Days.  If the holders of
more than 50% of the principal amount of the Notes of the applicable series then
outstanding accept such offer, the Issuer shall promptly notify the remaining
holders of such series of Notes of such fact and the expiration date for the
acceptance by holders of such series of

 

21

--------------------------------------------------------------------------------


 

Notes of such offer shall be extended by the number of days necessary to give
each such remaining holder at least 10 Business Days from its receipt of such
notice to accept such offer.  The Issuer will promptly cancel all Notes acquired
by it, the Parent or any Affiliate pursuant to any payment, prepayment or
purchase of Notes pursuant to this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.

 

Section 8.6.      Make-Whole Amount.

 

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:

 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
.50% over the yield to maturity implied by the yield(s) reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date.  If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the yields Reported for the applicable most recently issued actively
traded on-the-run U.S. Treasury securities with the maturities (1) closest to
and greater than such Remaining Average Life and (2) closest to and less than
such Remaining Average Life.  The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, .50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication)

 

22

--------------------------------------------------------------------------------


 

for the U.S. Treasury constant maturity having a term equal to the Remaining
Average Life of such Called Principal as of such Settlement Date.  If there is
no such U.S. Treasury constant maturity having a term equal to such Remaining
Average Life, such implied yield to maturity will be determined by interpolating
linearly between (1) the U.S. Treasury constant maturity so reported with the
term closest to and greater than such Remaining Average Life and (2) the
U.S.Treasury constant maturity so reported with the term closest to and less
than such Remaining Average Life.  The Reinvestment Yield shall be rounded to
the number of decimal places as appears in the interest rate of the applicable
Note.

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

Section 8.7.      Payments Due on Non-Business Days.  Anything in this Agreement
or the Notes to the contrary notwithstanding, (x) subject to clause (y), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

 

Section 8.8.      Change of Control.

 

(a)            Notice of Change of Control.  The Issuer will, within
five (5) Business Days after the occurrence of any Change of Control, give
written notice (the “Change of Control Notice”) of such Change of Control to
each holder of Notes.  Such Change of Control Notice shall contain

 

23

--------------------------------------------------------------------------------


 

and constitute an offer to prepay the Notes as described in
Section 8.8(b) hereof and shall be accompanied by the certificate described in
Section 8.8(e).

 

(b)             Offer to Prepay Notes.  The offer to prepay Notes contemplated
by Section 8.8(a) shall be an offer to prepay, in accordance with and subject to
this Section 8.8, all, but not less than all, the Notes held by each holder (in
this case only, “holder” in respect of any Note registered in the name of a
nominee for a disclosed beneficial owner shall mean such beneficial owner) on a
date specified in such Change of Control Notice (the “Proposed Prepayment
Date”).  Such date shall be not fewer than 30 days and not more than 60 days
after the date of delivery of the Change of Control Notice.

 

(c)             Acceptance.  Any holder of Notes may accept the offer to prepay
made pursuant to this Section 8.8 by causing a notice of such acceptance to be
delivered to the Issuer not fewer than 10 days prior to the Proposed Prepayment
Date.  A failure by a holder of Notes to respond to an offer to prepay made
pursuant to this Section 8.8 shall be deemed to constitute a rejection of such
offer by such holder.

 

(d)             Prepayment.  Prepayment of the Notes to be prepaid pursuant to
this Section 8.8 shall be at 100% of the principal amount of the Notes together
with accrued and unpaid interest thereon but without any Make-Whole Amount or
other premium.  The prepayment shall be made on the Proposed Prepayment Date.

 

(e)             Officer’s Certificate.  Each offer to prepay the Notes pursuant
to this Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of delivery of the Change in Control
Notice, specifying:  (i) the Proposed Prepayment Date; (ii) that such offer is
made pursuant to this Section 8.8; (iii) the principal amount of each Note
offered to be prepaid (which shall be 100% of the outstanding principal balance
of each such Note); (iv) the interest that would be due on each Note offered to
be prepaid, accrued to the Proposed Prepayment Date; (v) that the conditions of
this Section 8.8 required to be fulfilled prior to the giving of notice have
been fulfilled and (vi) in reasonable detail, the general nature and date of the
Change in Control.

 

SECTION 9.                                             AFFIRMATIVE COVENANTS.

 

From the date of this Agreement until the First Closing and thereafter, the
Parent and the Issuer, jointly and severally, covenant that so long as any of
the Notes are outstanding:

 

Section 9.1.      Compliance with Laws.  Without limiting Section 10.4, the
Parent and the Issuer will, and will cause each of their Subsidiaries to, comply
with all laws, ordinances or governmental rules or regulations to which each of
them is subject, including, without limitation, ERISA, Environmental Laws, the
USA PATRIOT Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits,

 

24

--------------------------------------------------------------------------------


 

franchises and other governmental authorizations could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 9.2.      Insurance.  The Parent and the Issuer will, and will cause
each of their Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated.

 

Section 9.3.      Maintenance of Properties.  The Parent and the Issuer will,
and will cause each of their Subsidiaries to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear), so that the business carried
on in connection therewith may be properly conducted at all times, provided that
this Section shall not prevent the Parent, the Issuer or any Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Parent or the
Issuer, as the case may be, has concluded that such discontinuance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 9.4.      Payment of Taxes and Claims.  The Parent and the Issuer will,
and will cause each of their Subsidiaries to, file all tax returns required to
be filed in any jurisdiction and to pay and discharge all taxes shown to be due
and payable on such returns and all other taxes, assessments, governmental
charges, or levies imposed on them or any of their properties, assets, income or
franchises, to the extent the same have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Parent, the
Issuer or any Subsidiary, provided that neither the Parent, the Issuer nor any
Subsidiary need pay any such tax, assessment, charge, levy or claim if (i) the
amount, applicability or validity thereof is contested by the Parent, the Issuer
or such Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Parent, the Issuer or a Subsidiary has established adequate
reserves therefor in accordance with GAAP on the books of the Parent, the Issuer
or such Subsidiary or (ii) the nonpayment of all such taxes, assessments,
charges, levies and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 9.5.      Corporate Existence, Etc.  Subject to Section 10.2, the Parent
and the Issuer will at all times preserve and keep in full force and effect
their respective entity existence.  Subject to Section 10.2, the Parent and the
Issuer will at all times preserve and keep in full force and effect the
corporate existence of each of its Subsidiaries (unless merged into the Parent,
the Issuer or a Wholly-Owned Subsidiary) and all rights and franchises of the
Parent, the Issuer and their Subsidiaries unless, in the good faith judgment of
the Parent, the termination of or failure to preserve and keep in full force and
effect such corporate existence, right or franchise could not, individually or
in the aggregate, have a Material Adverse Effect.

 

25

--------------------------------------------------------------------------------


 

Section 9.6.           Books and Records.  Each of the Parent and the Issuer
will, and will cause each of their Subsidiaries to, maintain proper books of
record and account in conformity with GAAP and all applicable requirements of
any Governmental Authority having legal or regulatory jurisdiction over the
Parent, the Issuer or such Subsidiary, as the case may be.  The Parent and the
Issuer will, and will cause each of their Subsidiaries to, keep books, records
and accounts which, in reasonable detail, accurately reflect all transactions
and dispositions of assets.  The Parent, the Issuer and their Subsidiaries have
devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and the Parent
and the Issuer will, and will cause each of their Subsidiaries to, continue to
maintain such system.

 

Section 9.7            Additional Guarantors.  (a) The Parent and the Issuer
will cause each of their Subsidiaries that guarantees or otherwise becomes
liable at any time, whether as a borrower or an additional or co-borrower or
otherwise, for or in respect of any Indebtedness under any Material Credit
Facility to concurrently therewith deliver the following to each holder of a
Note:

 

(i)         an executed joinder to the applicable Affiliate Guaranty;

 

(ii)          to the extent required under such Material Credit Facility, a
certificate signed by an authorized responsible officer of such Subsidiary
containing representations and warranties on behalf of such Subsidiary to the
same effect, mutatis mutandis, as those contained in Section 5 of this Agreement
(but with respect to such Subsidiary and such applicable Affiliate Guaranty
rather than the Issuer;

 

(iii)          to the extent required under such Material Credit Facility, all
documents as may be reasonably requested by the Required Holders to evidence the
due organization, continuing existence and good standing of such Subsidiary and
the due authorization by all requisite action on the part of such Subsidiary of
the execution and delivery of such applicable Affiliate Guaranty and the
performance by such Subsidiary of its obligations thereunder; and

 

(iv)          to the extent required under such Material Credit Facility, an
opinion of counsel reasonably satisfactory to the Required Holders covering such
matters relating to such Subsidiary and such joinder to the as the Required
Holders may reasonably request.

 

(b)             Release of Guarantors.  Subject to Section 9.7(c), the Issuer
may request in writing that the holders of the Notes release a Guarantor, other
than the Parent, if (i) upon its release as a Guarantor, such entity will no
longer own an Unencumbered Property, (ii) no Default or Event of Default shall
then be in existence or would occur as a result of such release and (iii) if any
fee or other form of consideration is given to any holder of Indebtedness of the
Parent, the Issuer or any Subsidiary for the purpose of releasing such
Guarantor, the holders of the Notes shall receive equivalent consideration. 
Together with any such request, the Issuer shall deliver to the holders of the
Notes an Officer’s Certificate certifying that the conditions set forth in
immediately preceding clauses (i) and (ii) will be true and correct, and
(iii) will be satisfied upon the release of such Guarantor.  No later than 10
Business Days following the receipt by the holders of the Notes of such written
request and the related Officer’s Certificate and so long as the conditions

 

26

--------------------------------------------------------------------------------


 

set forth in immediately preceding clauses (i) and (ii) will be true and correct
and (iii) will be satisfied, the release shall be effective automatically and
each holder of Notes shall execute and deliver, at the sole cost and expense of
the Issuer, such documents as Issuer may reasonably request to evidence such
release.

 

(c)             Notwithstanding anything contained herein to the contrary, the
Parent and the Issuer agree that so long as any Subsidiary of the Parent (other
than the Issuer) or any Subsidiary of the Issuer is a borrower or guarantor
under any Material Credit Facility, such Subsidiary shall at all times be a
Guarantor.

 

Section 9.8            Priority of Obligations.  The Issuer’s obligations
hereunder and under the Note and the Parent’s and each other Subsidiary
Guarantor’s obligations under the Affiliate Guaranties will at all times rank at
least pari passu in priority of payment with all other senior unsecured
Indebtedness of the Issuer, the Parent and the Subsidiary Guarantors, as the
case may be.

 

Although it will not be a Default or an Event of Default if the Issuer fails to
comply with any provision of Section 9 on or after the date of this Agreement
and prior to either Closing with respect to the Notes to be issued at such
Closing, if such a failure occurs, then any of the Purchasers may elect not to
purchase such Notes on the date of the respective Closing that is specified in
Section 3.

 

SECTION 10.                                      NEGATIVE COVENANTS.

 

From the date of this Agreement until the First Closing and thereafter, the
Parent and the Issuer, jointly and severally, covenant that so long as any of
the Notes are outstanding:

 

Section 10.1.              Transactions with Affiliates.  Neither the Parent nor
the Issuer will, nor will they permit any of their respective Subsidiaries to
enter into directly or indirectly any transaction or group of related
transactions (including without limitation the purchase, lease, sale or exchange
of properties of any kind or the rendering of any service) with any Affiliate,
(other than the Parent, the Issuer or another Subsidiary), except in the
ordinary course and pursuant to the reasonable requirements of the Parent’s, the
Issuer’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Parent, the Issuer or such Subsidiary than would be
obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate.

 

Section 10.2.              Merger, Consolidation, Etc.  Neither the Parent nor
the Issuer will, nor will they permit any other Guarantor to, consolidate with
or merge with any other Person or convey, transfer or lease all or substantially
all of its assets in a single transaction or series of transactions to any
Person unless:

 

(a)         the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of the Parent or the Issuer as an entirety, as
the case may be, shall be a solvent corporation or limited liability company, or
limited partnership organized and existing under the laws of the United States
or any state thereof (including the District of

 

27

--------------------------------------------------------------------------------


 

Columbia), and, if the Parent (other than in a transaction including the
Issuer), the Issuer (other than in a transaction involving the Parent) or such
other Guarantor (other than in a transaction involving the Parent or the Issuer)
as applicable, is not such corporation or limited liability company, (i) such
corporation or limited liability company shall have executed and delivered to
each holder of any Notes its assumption of the due and punctual performance and
observance of each covenant and condition of this Agreement and the Notes and
(ii) such corporation or limited liability company shall have caused to be
delivered to each holder of any Notes an opinion of nationally recognized
independent counsel, or other independent counsel reasonably satisfactory to the
Required Holders, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms and comply with
the terms hereof;

 

(b)         the Parent and each other Subsidiary Guarantor under any Affiliate
Guaranty that is outstanding at the time such transaction or each transaction in
such a series of transactions occurs reaffirms its obligations under such
Affiliate Guaranty in writing at such time pursuant to documentation that is
reasonably acceptable to the Required Holders; and

 

(c)          immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing.

 

Without limiting the provisions of Section 9.7(b), no such conveyance, transfer
or lease of substantially all of the assets of the Parent, the Issuer or such
other Guarantor, as the case may be, shall have the effect of releasing the
Parent, the Issuer or such other Guarantor, as the case may be, or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.2 from its liability under this
Agreement or the Notes or the Affiliate Guaranties, as the case may be.

 

Section 10.3.       Line of Business.  Neither the Parent nor the Issuer will,
nor will they permit any Subsidiary to, engage in any business if, as a result,
the general nature of the business in which the Parent and its Subsidiaries,
taken as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Issuer and its Subsidiaries, taken
as a whole, are engaged on the date of this Agreement as described in the
Memorandum.

 

Section 10.4.       Terrorism Sanctions Regulations.  The Parent and the Issuer
will not and will not permit any Controlled Entity (a) to become (including by
virtue of being owned or controlled by a Blocked Person), own or control a
Blocked Person or any Person that is the target  of sanctions imposed by the
United Nations or by the European Union, or (b) directly or indirectly to have
any investment in or engage in any dealing or transaction (including, without
limitation, any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing or transaction (i) would
cause any Purchaser or holder to be in violation of any law or regulation
applicable to such Purchaser or such holder, or (ii) is prohibited by or subject
to sanctions under any U.S. Economic Sanctions, or (c) to engage, nor shall any
Affiliate of either engage, in any activity that could subject such Person or
any

 

28

--------------------------------------------------------------------------------


 

Purchaser or holder to sanctions under CISADA or any similar law or regulation
with respect to Iran or any other country that is subject to U.S. Economic
Sanctions.

 

Section 10.5.       Liens.  Neither the Parent nor the Issuer will, nor will
they permit any of their respective Subsidiaries to, secure any Indebtedness
outstanding under or pursuant to any Primary Credit Facility unless and until
the Notes (and any guarantee delivered in connection therewith) shall
concurrently be secured equally and ratably with such Indebtedness pursuant to
documentation reasonably acceptable to the Required Holders in substance and in
form, including, without limitation, an intercreditor agreement and opinions of
counsel to the Parent, the Issuer and/or any such Subsidiary, as the case may
be, from counsel reasonably acceptable to the Required Holder.

 

Section 10.6.       Financial Covenants.  (i) Parent and the Issuer shall not,
directly or indirectly, permit:

 

(a)         Maximum Consolidated Leverage Ratio.  As of the last day of any
fiscal quarter, the Consolidated Leverage Ratio to exceed sixty percent (60%);

 

(b)         Maximum Secured Leverage Ratio.  As of the last day of any fiscal
quarter, the Secured Leverage Ratio to exceed forty-five percent (45%);

 

(c)          Maximum Unencumbered Leverage Ratio.  As of the last day of any
fiscal quarter, the Unencumbered Leverage Ratio to exceed sixty percent (60%);

 

(d)         Minimum Interest Coverage Ratio.  As of the last day of any fiscal
quarter, the Interest Coverage Ratio for the Parent, on a consolidated basis,
for the fiscal quarter then ended, to be less than one hundred and fifty percent
(150%).

 

(ii)             Only for so long as such covenants are also included in the
Primary Credit Facility, the Parent and the Issuer shall not, directly or
indirectly, permit:

 

(a)         Maximum Secured Recourse Debt.  As of the last day of any fiscal
quarter, the Secured Recourse Debt Ratio to exceed seven-and-one-half percent
(7.5%);

 

(b)         Minimum Fixed Charge Ratio.  As of the last day of any fiscal
quarter, the Fixed Charge Ratio for the Parent, on a consolidated basis, for the
fiscal quarter then ended, annualized, to be less than one hundred and fifty
percent (150%);

 

(c)          Minimum Tangible Net Worth.  As of the last day of any fiscal
quarter, the Tangible Net Worth of Parent, on a consolidated basis, to be less
than the sum of (i) $502,634,000.00, plus (ii) seventy-five percent (75%) of net
proceeds of any Equity Issuances received by Parent or Issuer after the Closing
Date (other than proceeds received within ninety (90) days after the redemption,
retirement or repurchase of ownership or equity interests in Issuer or Parent,
up to the amount paid by Issuer or Parent in connection with such redemption,
retirement or repurchase, where, for the

 

29

--------------------------------------------------------------------------------


 

avoidance of doubt, the net effect is that neither Issuer nor Parent shall have
increased its Net Worth as a result of any such proceeds).

 

Notwithstanding the foregoing, provided that no Default or Event of Default has
occurred and is then continuing, if any of Sections 10.6(ii)(a), (b) or (c) are
subsequently amended or modified in the Primary Credit Facility, such amendment
or modification shall be deemed incorporated by reference into this Agreement,
mutatis mutandi, as if set forth fully in this Agreement, effective beginning on
the date on which such amendment or modification is effective in the Primary
Credit Facility.

 

Section 10.7.                                            Negative Pledge;
Indebtedness.  Each of Parent and Issuer shall not permit:

 

(a)                                 The Equity Interests of Issuer held by
Parent to be subject to any Lien.

 

(b)                                 Any Person (other than Parent or Issuer)
that directly or indirectly owns Equity Interests in any Subsidiary Guarantor to
(i) incur any Secured Indebtedness (whether Recourse Indebtedness or
Non-Recourse Indebtedness) (other than Secured Indebtedness listed on
Schedule 5.15), (ii) provide Guaranties to support Indebtedness (other than
Indebtedness listed on Schedule 5.15), or (iii) have its Equity Interests
subject to any Lien or other encumbrance (other than in favor of the holders of
the Notes).

 

(c)                                  Any Subsidiary Guarantor that owns an
Unencumbered Property to (i) incur any Secured Indebtedness (whether Recourse
Indebtedness or Non-Recourse Indebtedness).

 

Section 10.8.                                            Investments.  Neither
Parent nor Issuer shall have and shall not permit the Companies’ to have any
Investments other than:

 

(a)                                 Investments in the form of cash or Cash
Equivalents;

 

(b)                                 Investments existing on the date hereof and
set forth on Schedule 5.4;

 

(c)                                  advances to officers, directors and
employees of the Issuer and Subsidiaries for travel, entertainment, relocation
and analogous ordinary business purposes;

 

(d)                                 Investments of the Guarantor and the Issuer
in the form of Equity Interests and investments of the Issuer in any
Wholly-Owned Subsidiary, and Investments of Issuer directly in, or of any
Wholly-Owned Subsidiary in another Wholly-Owned Subsidiary which owns, real
property assets which are functional industrial, manufacturing,
warehouse/distribution and/or office properties located within the United
States, provided in each case the Investments held by Issuer or Subsidiary are
in accordance with the provisions of this Section 10.8 other than this
Section 10.8(d);

 

30

--------------------------------------------------------------------------------


 

(e)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business;

 

(f)                                   Investments in non-Wholly Owned
Subsidiaries and Unconsolidated Affiliates not to at any time exceed twenty-five
(25%) of Total Asset Value;

 

(g)                                  Investments in mortgages and mezzanine
loans not to at any time exceed fifteen percent (15%) of Total Asset Value;

 

(h)                                 Investments in unimproved land holdings and
Construction in Progress not to at any time exceed ten percent (10%) of Total
Asset Value;

 

(i)                                     Investments by the Parent for the
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interests of Parent or Issuer now or hereafter outstanding; and

 

(j)                                    Other Investments not to exceed at any
time ten percent (10%) of Total Asset Value;

 

provided, that the aggregate Investments of the types described in clauses (f)
through (h) above shall not at any time exceed thirty percent (30%) of Total
Asset Value.

 

Although it will not be a Default or an Event of Default if the Issuer fails to
comply with any provision of Section 10 on or after the date of this Agreement
and prior to either Closing with respect to the Notes to be issued at such
Closing, if such a failure occurs, then any of the Purchasers may elect not to
purchase such Notes on the date of the respective Closing that is specified in
Section 3.

 

SECTION 11.                                      EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)                                 the Issuer defaults in the payment of any
principal or Make-Whole Amount, if any, on any Note when the same becomes due
and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise; or

 

(b)                                 the Issuer defaults in the payment of any
interest on any Note for more than five Business Days after the same becomes due
and payable; or

 

(c)                                  the Parent or the Issuer defaults in the
performance of or compliance with any term contained in Section 7.1(d) or
Sections 10.6; or

 

31

--------------------------------------------------------------------------------


 

(d)                                 the Parent or the Issuer or any Subsidiary
Guarantor defaults in the performance of or compliance with any term contained
herein (other than those referred to in Sections 11(a), 11(b) and 11(c)) and
such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Issuer receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); provided that, if such default cannot be
cured within such 30 day period despite Parent, Issuer, or Subsidiary
Guarantor’s diligent efforts but is susceptible of being cured within 90 days
after the earlier of (x) a Responsible Officer obtaining actual knowledge of
such default or (y) Issuer’s receipt of such Note holder’s notice of default,
then Parent, Issuer and Subsidiary Guarantor shall have such additional time as
is reasonably necessary to effect such cure, but in no event in excess of 90
days from Issuer’s receipt of such Note Holder’s original notice or knowledge,
as the case may be; or

 

(e)                                  any representation or warranty made in
writing by or on behalf of the Parent, the Issuer or any other Guarantor or by
any officer of the Parent, the Issuer or any other Guarantor in this Agreement,
the Affiliate Guaranties or in any document delivered in connection herewith or
therewith proves to have been false or incorrect in any material respect on the
date as of which made or deemed made and shall not be cured or remedied so that
such representation or warranty is no longer incorrect or misleading within ten
(10) days after the earlier of notice from any holder or the actual knowledge of
the Parent, the Issuer or any other Guarantor; or

 

(f)                                   (i) the Parent, the Issuer or any
Subsidiary is in default (as principal or as guarantor or other surety) in the
payment of any principal of or premium or make-whole amount or interest on any
Indebtedness that is outstanding in an aggregate principal amount of at least
the Threshold Amount beyond any period of grace provided with respect thereto,
or (ii) the Issuer or any Subsidiary is in default in the performance of or
compliance with any term of any evidence of any Indebtedness in an aggregate
outstanding principal amount of at least the Threshold Amount or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Indebtedness has
become, or has been declared (or one or more Persons are entitled to declare
such Indebtedness to be), due and payable before its stated maturity or before
its regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Indebtedness to convert such Indebtedness
into equity interests), (x) the Parent, the Issuer or any Subsidiary has become
obligated to purchase or repay Indebtedness before its regular maturity or
before its regularly scheduled dates of payment in an aggregate outstanding
principal amount of at least the Threshold Amount, or (y) one or more Persons
have the right to require the Parent, the Issuer or any Subsidiary so to
purchase or repay such Indebtedness; or

 

(g)                                  the Parent, the Issuer or any Subsidiary
Guarantor (i) is generally not paying, or admits in writing its inability to
pay, its debts as they become due, (ii) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or

 

32

--------------------------------------------------------------------------------


 

reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

 

(h)                                 a court or other Governmental Authority of
competent jurisdiction enters an order appointing, without consent by the
Parent, the Issuer, or any Subsidiary Guarantor, a custodian, receiver, trustee
or other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Parent, the Issuer, or any Subsidiary Guarantor, or any such
petition shall be filed against the Parent, the Issuer, or any Subsidiary
Guarantor and such petition shall not be dismissed within 60 days; or

 

(i)                                     one or more final judgments or orders
for the payment of money aggregating in excess of the Threshold Amount,
including, without limitation, any such final order enforcing a binding
arbitration decision, are rendered against one or more of the Parent, the Issuer
and their Subsidiaries and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay;

 

(j)                                    if (i) any Plan shall fail to satisfy the
minimum funding standards of ERISA or the Code for any plan year or part thereof
or a waiver of such standards or extension of any amortization period is sought
or granted under section 412 of the Code, (ii) a notice of intent to
terminate any Plan shall have been or is reasonably expected to be filed with
the PBGC or the PBGC shall have instituted proceedings under ERISA  section 4042
to terminate or appoint a trustee to administer any Plan or the PBGC shall have
notified the Issuer or any ERISA Affiliate that a Plan may become a subject of
any such proceedings, (iii) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed an amount
that could reasonably be expected to have a Material Adverse Effect, (iv) the
Issuer or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (v) the Issuer or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Issuer or
any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Issuer or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect.  As used in this

 

33

--------------------------------------------------------------------------------


 

Section 11(j), the terms “employee benefit plan” and “employee welfare benefit
plan” shall have the respective meanings assigned to such terms in section 3 of
ERISA; or

 

(k)                                 the Affiliate Guaranties or any other Note
Document shall, at any time and for any reason other than pursuant to the terms
thereof, cease to be in full force and effect or shall be declared null and
void, or the validity or enforceability thereof shall be contested by the Parent
or its Subsidiaries party thereto or the Parent or its Subsidiaries party
thereto shall deny it has any further liability or obligation thereunder.

 

SECTION 12.                                      REMEDIES ON DEFAULT, ETC.

 

Section 12.1.                                            Acceleration.  (a) If
an Event of Default with respect to the Parent or the Issuer described in
Section 11(g) or (h) (other than an Event of Default described in clause (i) of
Section 11(g) or described in clause (vi) of Section 11(g) by virtue of the fact
that such clause encompasses clause (i) of Section 11(g)) has occurred, all the
Notes then outstanding shall automatically become immediately due and payable.

 

(b)                                 If any other Event of Default has occurred
and is continuing, any holder or holders of more than 50% in principal amount of
the Notes at the time outstanding may at any time at its or their option, by
notice or notices to the Issuer, declare all the Notes then outstanding to be
immediately due and payable.

 

(c)                                  If any Event of Default described in
Section 11(a) or (b) has occurred and is continuing, any holder or holders of
Notes at the time outstanding affected by such Event of Default may at any time,
at its or their option, by notice or notices to the Issuer, declare all the
Notes held by it or them to be immediately due and payable.

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited  to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Issuer
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Issuer
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Issuer in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

Section 12.2.                                            Other Remedies.  If any
Default or Event of Default has occurred and is continuing, and irrespective of
whether any Notes have become or have been declared immediately due and payable
under Section 12.1, the holder of any Note at the time outstanding may proceed
to protect and enforce the rights of such holder by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or in any Note or Affiliate Guaranty, or for an
injunction against a violation of any of the

 

34

--------------------------------------------------------------------------------


 

terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.

 

Section 12.3.                                            Rescission.  At any
time after any Notes have been declared due and payable pursuant to
Section 12.1(b) or (c), the holders of not less than 50% in principal amount of
the Notes then outstanding, by written notice to the Issuer, may rescind and
annul any such declaration and its consequences if (a) the Issuer has paid all
overdue interest on the Notes, all principal of and Make-Whole Amount, if any,
on any Notes that are due and payable and are unpaid other than by reason of
such declaration, and all interest on such overdue principal and Make-Whole
Amount, if any, and (to the extent permitted by applicable law) any overdue
interest in respect of the Notes, at the Default Rate, (b) neither the Issuer
nor any other Person shall have paid any amounts which have become due solely by
reason of such declaration, (c) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes.  No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

 

Section 12.4.                                            No Waivers or Election
of Remedies, Expenses, Etc.  No course of dealing and no delay on the part of
any holder of any Note in exercising any right, power or remedy shall operate as
a waiver thereof or otherwise prejudice such holder’s rights, powers or
remedies.  No right, power or remedy conferred by this Agreement, any Affiliate
Guaranty or any Note upon any holder thereof shall be exclusive of any other
right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise.  Without limiting the
obligations of the Issuer under Section 15, the Issuer will pay to the holder of
each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.

 

SECTION 13.                                      REGISTRATION; EXCHANGE;
SUBSTITUTION OF NOTES.

 

Section 13.1.                                            Registration of Notes. 
The Issuer shall keep at its principal executive office a register for the
registration and registration of transfers of Notes.  The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register. 
If any holder of one or more Notes is a nominee, then (a) the name and address
of the beneficial owner of such Note or Notes shall also be registered in such
register as an owner and holder thereof and (b) at any such beneficial owner’s
option, either such beneficial owner or its nominee may execute any amendment,
waiver or consent pursuant to this Agreement.  Prior to due presentment for
registration of transfer, the Person(s) in whose name any Note(s) shall be
registered shall be deemed and treated as the owner and holder thereof for all
purposes hereof, and the Issuer shall not be affected by any notice or knowledge
to the contrary.  The Issuer shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

 

35

--------------------------------------------------------------------------------


 

Section 13.2.                                            Transfer and Exchange
of Notes.  Upon surrender of any Note to the Issuer at the address and to the
attention of the designated officer (all as specified in Section 18(iii)), for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or such holder’s attorney duly
authorized in writing and accompanied by the relevant name, address and other
information for notices of each transferee of such Note or part thereof), within
fifteen Business Days thereafter, the Issuer shall execute and deliver, at the
Issuer’s expense (except as provided below), one or more new Notes of the same
series (as requested by the holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note.  Each such new Note shall be payable to such Person as such
holder may request, provided that such Person is not a Competitor and shall be
substantially in the form of Schedule (a) or 1(b), respectively.  Each such new
Note shall be dated and bear interest from the date to which interest shall have
been paid on the surrendered Note or dated the date of the surrendered Note if
no interest shall have been paid thereon.  The Issuer may require payment of a
sum sufficient to cover any stamp tax or governmental charge imposed in respect
of any such transfer of Notes.  Notes shall not be transferred in denominations
of less than $500,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $500,000.  Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representation set forth in Section 6.2.

 

Section 13.3.                                            Replacement of Notes. 
Upon receipt by the Issuer at the address and to the attention of the designated
officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

 

(a)                                 in the case of loss, theft or destruction,
of indemnity reasonably satisfactory to it (provided that if the holder of such
Note is, or is a nominee for, an original Purchaser or another holder of a Note
with a minimum net worth of at least $100,000,000 or a Qualified Institutional
Buyer, such Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or

 

(b)                                 in the case of mutilation, upon surrender
and cancellation thereof,

 

within fifteen Business Days thereafter, the Issuer at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.

 

SECTION 14.                                      PAYMENTS ON NOTES.

 

Section 14.1.                                            Place of Payment. 
Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of Bank of America, N.A. in such jurisdiction.  The
Issuer may at any time, by notice to each holder of a Note, change the place of
payment of

 

36

--------------------------------------------------------------------------------


 

the Notes so long as such place of payment shall be either the principal office
of the Issuer in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.

 

Section 14.2.                                            Home Office Payment. 
So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Issuer will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, interest and all other amounts becoming due hereunder
by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule B, or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Issuer in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Issuer made concurrently with or reasonably promptly after payment or prepayment
in full of any Note, such Purchaser shall surrender such Note for cancellation,
reasonably promptly after any such request, to the Issuer at its principal
executive office or at the place of payment most recently designated by the
Issuer pursuant to Section 14.1.  Prior to any sale or other disposition of any
Note held by a Purchaser or its nominee, such Purchaser will, at its election,
either endorse thereon the amount of principal paid thereon and the last date to
which interest has been paid thereon or surrender such Note to the Issuer in
exchange for a new Note or Notes pursuant to Section 13.2.  The Issuer will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note purchased by a Purchaser under
this Agreement and that has made the same agreement relating to such Note as the
Purchasers have made in this Section 14.2.

 

SECTION 15.                                      EXPENSES, ETC.

 

Section 15.1.                                            Transaction Expenses. 
Whether or not the transactions contemplated hereby are consummated, the Issuer
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, any Affiliate Guaranty or the
Notes (whether or not such amendment, waiver or consent becomes effective),
including, without limitation: (a) the costs and expenses incurred in enforcing
or defending (or determining whether or how to enforce or defend) any rights
under this Agreement, any Affiliate Guaranty or the Notes or in responding to
any subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, any Affiliate Guaranty or the Notes, or by
reason of being a holder of any Note, (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Issuer or any Subsidiary or in connection with any work-out or
restructuring of the transactions contemplated hereby and by the Notes and any
Affiliate Guaranty and (c) the costs and expenses incurred in connection with
the initial filing of this Agreement and all related documents and financial
information with the SVO provided, that such costs and expenses under this
clause (c) shall not exceed $3,500 for each series of Notes.  The Issuer will
pay, and will save each Purchaser and each other holder of a Note harmless from,
(i) all claims in respect of any fees, costs or expenses, if any, of brokers and
finders (other than those, if any, retained by a Purchaser or other holder in
connection with its purchase of the Notes) and (ii) any and all wire transfer
fees that the Issuer’s bank deducts from any payment under such Note to such
holder or otherwise charges to a holder of a Note with respect to a payment
under such Note.

 

37

--------------------------------------------------------------------------------


 

Section 15.2.                                            Survival.  The
obligations of the Issuer under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement, any Affiliate Guaranty or the Notes, and the termination of this
Agreement.

 

SECTION 16.                                      SURVIVAL OF REPRESENTATIONS AND
WARRANTIES; ENTIRE AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note.  All statements contained in any certificate or other
instrument delivered by or on behalf of the Parent or the Issuer pursuant to
this Agreement shall be deemed representations and warranties of the Parent or
the Issuer, as the case may be, under this Agreement.  Subject to the preceding
sentence, this Agreement, the Notes and any Subsidiary Guaranties embody the
entire agreement and understanding between each Purchaser and the Issuer and
supersede all prior agreements and understandings relating to the subject matter
hereof.

 

SECTION 17.                                      AMENDMENT AND WAIVER.

 

Section 17.1.                                            Requirements.  This
Agreement and the Notes may be amended, and the observance of any term hereof or
of the Notes may be waived (either retroactively or prospectively), only with
the written consent of the Issuer and the Required Holders, except that:

 

(a)                                 no amendment or waiver of any of Sections 1,
2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used therein), will be
effective as to any Purchaser or holder unless consented to by such Purchaser or
holder in writing; and

 

(b)                                 no amendment or waiver may, without the
written consent of (A) prior to the First Closing, the Purchasers, (B) prior to
the Second Closing, each holder of First Notes at the time outstanding and each
Purchaser of Second Notes and (C) at any time on or after the Second Closing,
each holder of each Note at the time outstanding, (i) subject to Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver or
the principal amount of the Notes that the Purchasers are to purchase pursuant
to Section 2 upon the satisfaction of the conditions to Closing that appear in
Section 4, or (iii) amend any of Sections 8 (except as set forth in the second
sentence of Section 8.2, 11(a), 11(b), 12, 17 or 20.

 

Section 17.2.                                            Solicitation of Holders
of Notes.

 

(a)                                 Solicitation.  The Issuer will provide each
Purchaser and each holder of a Note with sufficient information, sufficiently
far in advance of the date a decision is required, to enable such Purchaser and
such holder to make an informed and considered decision with respect to any

 

38

--------------------------------------------------------------------------------


 

proposed amendment, waiver or consent in respect of any of the provisions hereof
or of the Notes or any Affiliate Guaranty.  The Issuer will deliver executed or
true and correct copies of each amendment, waiver or consent effected pursuant
to this Section 17 or any Affiliate Guaranty to each Purchaser and each holder
of a Note promptly following the date on which it is executed and delivered by,
or receives the consent or approval of, the requisite Purchasers or holders of
Notes.

 

(b)                                 Payment.  Neither the Parent nor the Issuer
will directly or indirectly pay or cause to be paid any remuneration, whether by
way of supplemental or additional interest, fee or otherwise, or grant any
security or provide other credit support, to any Purchaser or holder of a Note
as consideration for or as an inducement to the entering into by such Purchaser
or holder of any waiver or amendment of any of the terms and provisions hereof
or of any Affiliate Guaranty or any Note unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each Purchaser and  each
holder of a Note even if such Purchaser or holder did not consent to such waiver
or amendment.

 

(c)                                  Consent in Contemplation of Transfer.  Any
consent given pursuant to this Section 17 or any Affiliate Guaranty by a holder
of a Note that has transferred or has agreed to transfer such Note to the
Parent, the Issuer, any of their respective Subsidiaries or any Affiliate of the
Parent or the Issuer in connection with such consent shall be void and of no
force or effect except solely as to such holder, and any amendments effected or
waivers granted or to be effected or granted that would not have been or would
not be so effected or granted but for such consent (and the consents of all
other holders of Notes that were acquired under the same or similar conditions)
shall be void and of no force or effect except solely as to such holder.

 

Section 17.3.                                            Binding Effect, Etc. 
Any amendment or waiver consented to as provided in this Section 17 or any
Affiliate Guaranty applies equally to all Purchaser and holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Parent
and the Issuer without regard to whether such Note has been marked to indicate
such amendment or waiver.  No such amendment or waiver will extend to or affect
any obligation, covenant, agreement, Default or Event of Default not expressly
amended or waived or impair any right consequent thereon.  No course of dealing
between the Issuer and any Purchaser or holder of a Note and no delay in
exercising any rights hereunder or under any Note or Affiliate Guaranty shall
operate as a waiver of any rights of any Purchaser or holder of such Note.

 

Section 17.4.                                            Notes Held by Issuer,
Etc.  Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement, any Affiliate Guaranty or the Notes, or have directed the taking of
any action provided herein or in any Affiliate Guaranty or the Notes to be taken
upon the direction of the holders of a specified percentage of the aggregate
principal amount of Notes then outstanding, Notes directly or indirectly owned
by the Parent, the Issuer or any of their respective Affiliates shall be deemed
not to be outstanding.

 

39

--------------------------------------------------------------------------------


 

SECTION 18.                                      NOTICES.

 

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid).  Any such notice must be sent:

 

(i)                            if to any Purchaser or its nominee, to such
Purchaser or nominee at the address specified for such communications in
Schedule B, or at such other address as such Purchaser or nominee shall have
specified to the Issuer in writing,

 

(ii)                              if to any other holder of any Note, to such
holder at such address as such other holder shall have specified to the Issuer
in writing, or

 

(iii)                               if to the Issuer and/or the Issuer, to the
Issuer at its address set forth at the beginning hereof to the attention of the
Office of General Counsel, or at such other address as the Issuer shall have
specified to the holder of each Note in writing.

 

Notices under this Section 18 will be deemed given only when actually received.

 

SECTION 19.                                      REPRODUCTION OF DOCUMENTS.

 

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at each Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced.  The Issuer agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 19 shall not prohibit the
Issuer or any other holder of Notes from contesting any such reproduction to the
same extent that it could contest the original, or from introducing evidence to
demonstrate the inaccuracy of any such reproduction.

 

SECTION 20.                                      CONFIDENTIAL INFORMATION.

 

For the purposes of this Section 20, “Confidential Information” means
information regarding the Parent and its Affiliates delivered to any Purchaser
by or on behalf of the Issuer or any Subsidiary in connection with the
transactions contemplated by or otherwise pursuant to this Agreement that is
proprietary in nature and that was clearly marked or labeled or otherwise
adequately identified when received by such Purchaser as being confidential
information of the

 

40

--------------------------------------------------------------------------------


 

Issuer or such Subsidiary, provided that such term does not include information
that (a) was publicly known or otherwise known to such Purchaser prior to the
time of such disclosure, (b) subsequently becomes publicly known through no act
or omission by such Purchaser or any Person acting on such Purchaser’s behalf,
(c) otherwise becomes known to such Purchaser other than through disclosure by
the Issuer or any Subsidiary or (d) constitutes financial statements delivered
to such Purchaser under Section 7.1 that are otherwise publicly available.  Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, officers, employees, agents, attorneys, trustees and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its auditors, financial advisors and
other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Issuer (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate
(w) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes, this Agreement or any Affiliate Guaranty.  Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement.  On reasonable request by the Issuer in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Issuer embodying this Section 20.

 

In the event that as a condition to receiving access to information relating to
the Parent, the Issuer or its Subsidiaries in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 20, this Section 20 shall not be amended
thereby and, as between such Purchaser or such holder and the Parent, the
Issuer, this Section 20 shall supersede any such other confidentiality
undertaking.

 

41

--------------------------------------------------------------------------------


 

SECTION 21.                                      SUBSTITUTION OF PURCHASER.

 

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Issuer, which notice shall be signed by both
such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6.  Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser.  In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Issuer of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

 

SECTION 22.                                      MISCELLANEOUS.

 

Section 22.1.                    Successors and Assigns.  All covenants and
other agreements contained in this Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
assigns (including, without limitation, any subsequent holder of a Note) whether
so expressed or not.

 

Section 22.2.                    Accounting Terms.  All accounting terms used
herein which are not expressly defined in this Agreement have the meanings
respectively given to them in accordance with GAAP.  Except as otherwise
specifically provided herein, (i) all computations made pursuant to this
Agreement shall be made in accordance with GAAP, and (ii) all financial
statements shall be prepared in accordance with GAAP.  For purposes of
determining compliance with this Agreement (including, without limitation,
Section 9, Section 10 and the definition of “Indebtedness”), any election any of
the Companies to measure any financial liability using fair value (as permitted
by Financial Accounting Standards Board Accounting Standards Codification Topic
No. 825-10-25 — Fair Value Option, International Accounting Standard 39 —
Financial Instruments: Recognition and Measurement or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.

 

Section 22.3.                    Severability.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction.

 

Section 22.4.                    Construction, Etc.  Each covenant contained
herein shall be construed (absent express provision to the contrary) as being
independent of each other covenant contained

 

42

--------------------------------------------------------------------------------


 

herein, so that compliance with any one covenant shall not (absent such an
express contrary provision) be deemed to excuse compliance with any other
covenant.  Where any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

 

Section 22.5.                    Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be an original but all of
which together shall constitute one instrument.  Each counterpart may consist of
a number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto.

 

Section 22.6.                    Governing Law.  This Agreement shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the law of the State of New York excluding choice-of-law
principles of the law of such State that would permit the application of the
laws of a jurisdiction other than such State.

 

Section 22.7.                    Jurisdiction and Process; Waiver of Jury
Trial.  (a) The Parent and the Issuer irrevocably submit to the non-exclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan, The City of New York, over any suit, action or proceeding arising out
of or relating to this Agreement, the Affiliate Guaranties or the Notes.  To the
fullest extent permitted by applicable law, the Issuer irrevocably waives and
agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.

 

(b)              Each of the Parent and the Issuer consents to process being
served by or on behalf of any holder of Notes in any suit, action or proceeding
of the nature referred to in Section 22.7(a) by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, return receipt requested, to it at its address specified in
Section 18 or at such other address of which such holder shall then have been
notified pursuant to said Section.  Each of the Parent and the Issuer agrees
that such service upon receipt (i) shall be deemed in every respect effective
service of process upon it in any such suit, action or proceeding and (ii)
shall, to the fullest extent permitted by applicable law, be taken and held to
be valid personal service upon and personal delivery to it.  Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.

 

(c)              Nothing in this Section 22.7 shall affect the right of any
holder of a Note to serve process in any manner permitted by law, or limit any
right that the holders of any of the Notes may have to bring proceedings against
the Parent or the Issuer in the courts of any appropriate jurisdiction or to
enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.

 

43

--------------------------------------------------------------------------------


 

(d)              THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT
EXECUTED IN CONNECTION HEREWITH OR THEREWITH.

 

*    *    *    *    *

 

44

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Issuer, whereupon this
Agreement shall become a binding agreement between you and the Issuer.

 

 

Very truly yours,

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership

 

 

 

 

 

By

/s/ Stephen C. Mecke

 

 

Name: Stephen C. Mecke

 

 

Title: Vice President

 

 

 

STAG INDUSTRIAL, INC., a Maryland corporation

 

 

 

By

/s/ Stephen C. Mecke

 

 

Name: Stephen C. Mecke

 

 

Title: Vice President

 

45

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

MINNESOTA LIFE INSURANCE COMPANY

 

AMERICAN REPUBLIC INSURANCE COMPANY

 

UNITED INSURANCE COMPANY OF AMERICA

 

THE MUTUAL SAVINGS LIFE INSURANCE COMPANY

 

CATHOLIC UNITED FINANCIAL

 

CATHOLIC LIFE INSURANCE UNION

 

COLORADO BANKERS LIFE INSURANCE COMPANY

 

FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN

 

FIDELITY LIFE ASSOCIATION

 

DEARBORN NATIONAL LIFE INSURANCE COMPANY

 

GREAT WESTERN INSURANCE COMPANY

 

MTL INSURANCE COMPANY

 

TRUSTMARK INSURANCE COMPANY

 

VANTIS LIFE INSURANCE COMPANY

 

 

 

By: Advantus Capital Management, Inc.

 

 

 

 

 

By:

/s/ Theodore R. Hoxmeier

 

Name: Theodore R. Hoxmeier

 

Title: Vice President

 

46

--------------------------------------------------------------------------------


 

This Agreement is hereby

 

 

accepted and agreed to as

 

 

of the date hereof.

 

 

 

 

 

 

 

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA

 

 

 

 

 

 

 

 

By

/s/ Brian F. Landry

 

 

 

Name:

Brian F. Landry

 

 

 

Title:

Assistant Treasurer

 

47

--------------------------------------------------------------------------------


 

This Agreement is hereby

 

 

accepted and agreed to as

 

 

of the date hereof.

 

 

 

 

AXA EQUITABLE LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Hughes

 

 

 

Name:

Jeffrey Hughes

 

 

 

Title:

Investment Officer

 

48

--------------------------------------------------------------------------------


 

This Agreement is hereby

 

 

accepted and agreed to as

 

 

of the date hereof.

 

 

 

 

 

 

 

MONY LIFE INSURANCE COMPANY OF AMERICA

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Hughes

 

 

 

Name:

Jeffrey Hughes

 

 

 

Title:

Investment Officer

 

49

--------------------------------------------------------------------------------


 

This Agreement is hereby

 

 

accepted and agreed to as

 

 

of the date hereof.

 

 

 

 

 

 

 

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

 

 

 

 

 

 

 

 

By:

/s/ Barry Scheinholtz

 

 

 

Name:

Barry Scheinholtz

 

 

 

Title:

Senior Director

 

 

 

 

 

 

 

 

 

 

THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Barry Scheinholtz

 

 

 

Name:

Barry Scheinholtz

 

 

 

Title:

Senior Director

 

50

--------------------------------------------------------------------------------


 

This Agreement is hereby

 

 

accepted and agreed to as

 

 

of the date hereof.

 

 

 

 

 

 

 

PRIMA MORTGAGE INVESTMENT TRUST, LLC, a Delaware limited liability company

 

 

 

 

 

 

By: Prima Capital Advisors LLC, as authorized agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven Copulsky

 

 

 

Name:

Steven Copulsky

 

 

 

Title:

Managing Director

 

51

--------------------------------------------------------------------------------


 

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Acceptable Ground Lease” means a ground lease with respect to an Acceptable
Property executed by a Subsidiary Guarantor, as lessee, that has a remaining
lease term (including extension or renewal rights) of at least thirty-five (35)
years, calculated as of the date the Subsidiary Guarantor acquired such
Acceptable Property and for which approval has been obtained, to the extent any
approval is required under any Material Credit Facility.

 

“Acceptable Property” means a Property that meets the following requirements and
for which approval has been obtained, to the extent any approval is required
under any Material Credit Facility:

 

(i)                            such Property is wholly-owned by, or ground
leased pursuant to an Acceptable Ground Lease to, Issuer or a Subsidiary
Guarantor free and clear of any Liens;

 

(ii)                              such Property is an industrial, manufacturing,
warehouse/distribution and/or office property located within the United States;
and

 

(iii)                               if such Property is owned by a Subsidiary
Guarantor, or is ground leased pursuant to an Acceptable Ground Lease to a
Subsidiary Guarantor, then 100% of the Equity Interests of such Subsidiary
Guarantor are owned, directly or indirectly by Issuer, free and clear of any
Liens.

 

“Adjusted NOI” means, with respect to any Property for the prior quarter,
annualized, an amount equal to (a) the aggregate gross revenues from the
operations of such Property during such period, minus (b) the sum of (i) all
expenses and other proper charges incurred in connection with the operation of
such Property during such period (including real estate taxes, but excluding any
property and asset management fees, debt service charges, income taxes,
depreciation, amortization and other non-cash expenses and excluding capital
expenditures), (ii) a management fee equal to the greater of (A) two percent
(2%) of the aggregate net revenues from the operations of such Property during
such period and (B) actual management fees paid, and (iii) a replacement reserve
of $0.10 per square foot.  Adjusted NOI shall be reduced by the amount of any
revenues from the lease of any Property as to which the lease has terminated,
the tenant is not in occupancy or Issuer is not recognizing revenue from such
tenant in accordance with GAAP, or as to which the lease is set to expire in the
next calendar quarter and has not yet been extended, (and for the purposes of
calculating the Unencumbered Asset Value only, adding back any related expenses
from such Property) and increased by annualized projected revenues for the first
three months from any new lease which went into effect with the tenant taking
occupancy and Issuer is recognizing revenue from such tenant in accordance with
GAAP during such prior quarter, or any new lease which is to go into effect with
the tenant taking occupancy and paying rent during the current quarter.

 

SCHEDULE A
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Issuer, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Issuer or any Subsidiary or any Person of which the
Issuer and its Subsidiaries beneficially own or hold, in the aggregate, directly
or indirectly, 10% or more of any class of voting or equity interests.  As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Issuer.

 

“Affiliate Guaranties” means (i) the Guaranty of the Parent substantially in the
form of Schedule C-1 hereof and (ii) the Guaranty of certain Subsidiaries from
time to time in the form of Schedule C-2 hereof each guaranteeing the Issuer’s
obligations hereunder and under the Notes.

 

“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Anti-Corruption Laws” is defined in Section 5.16(d)(1).

 

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

 

“Attributable Indebtedness” means, on any date in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Balloon Payments” shall mean with respect to any loan constituting
Indebtedness, any required principal payment of such loan which is payable at
the maturity of such Indebtedness, provided, however, that the final payment of
a fully amortized loan shall not constitute a Balloon Payment.

 

“Blocked Person” is defined in Section 5.16(a).

 

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.

 

“Capital Lease” means, with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.

 

2

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” means, with respect to any Person for any period,
the capitalized amount of obligations under Capital Leases for such Person for
such period as determined in accordance with GAAP.

 

“Capitalization Rate” shall have the meaning ascribed to such term in the
Primary Credit Facility from time to time, and, if for any reason no Primary
Credit Facility then exists or such term is no longer used therein, the
Capitalization Rate most recently in effect.  Notwithstanding the foregoing, in
no event shall the “Capitalization Rate” at any time be less than 7.00%.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Guarantor, Issuer or any of their Subsidiaries free and clear of
all Liens (other than Liens permitted hereunder):

 

(a)                            readily marketable obligations issued or directly
and fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

(b)                            demand or time deposits with, or insured
certificates of deposit or bankers’ acceptances of, any commercial bank that
(i) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 90 days from the date of acquisition thereof;

 

(c)                             commercial paper in an aggregate amount of no
more than $5,000,000 per issuer outstanding at any time issued by any Person
organized under the laws of any state of the United States of America and rated
at least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1”
(or the then equivalent grade) by S&P, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

 

(d)                            Investments, classified in accordance with GAAP
as current assets of the Parent or any of its Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition; and

 

(e)                             Other liquid or readily marketable investments
in an amount not to exceed five percent (5%) of Total Asset Value.

 

“Change of Control” means an event or series of events by which:

 

3

--------------------------------------------------------------------------------


 

(a)                            any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its Subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all Equity
Interests that such person or group has the right to acquire, whether such right
is exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of thirty-five percent (35%) or more
of the Equity Interests of Parent entitled to vote for members of the board of
directors or equivalent governing body of Parent on a fully-diluted basis (and
taking into account all such Equity Interests that such person or group has the
right to acquire pursuant to any option right);

 

(b)                            during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of Parent cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or

 

(c)                             Parent shall cease to (i) either be the sole
general partner of, or wholly own and control the general partner of, Issuer or
(ii) own, directly or indirectly, greater than fifty percent (50%) of the Equity
Interests of Issuer.

 

“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.

 

“Closing” is defined in Section 3.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Companies” means, without duplication, the Parent and its Consolidated
Subsidiaries (including Issuer), and “Company” means any one of the Companies.

 

“Competitor” means any Person who is actively engaged in the same line of
business in which the Issuer is engaged on the date of this Agreement
as described in the Memorandum; provided, however, that in no event shall any
insurance company, bank, trust company, pension plan, savings and
loan association, investment company, broker or dealer or any other similar
financial institution or entity (regardless of legal form) be deemed to be a
Competitor.

 

4

--------------------------------------------------------------------------------


 

“Confidential Information” is defined in Section 20.

 

“Consolidated EBITDA” means, for the Parent, the Issuer and their Subsidiaries,
for any period, an amount equal to (a) Consolidated Net Income, plus (b) the sum
of the following (without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period): (i) income tax
expense; (ii) interest expense, amortization or write-off of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness; (iii) depreciation and amortization expense;
(iv) amortization of intangibles (including goodwill) and organization costs;
(v) any extraordinary, unusual or non-recurring expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business); (vi) any other non-cash charges, and (vii) all
commissions, guaranty fees, discounts and other fees and charges owed by such
Person with respect to letters of credit and bankers’ acceptance financing and
net costs of such Person under Swap Contracts in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP;
minus (c) the sum of the following (to the extent included in the statement of
such Consolidated Net Income for such period): (i) interest income (except to
the extent deducted in determining such Consolidated Net Income); (ii) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business); (iii) any other non-cash income; and (iv) any
cash payments made during such period in respect of items described in clause
(b)(v) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of Consolidated
Net Income.

 

“Consolidated Fixed Charges” means, on a consolidated basis, for any Person for
any period, the sum (without duplication) of (a) Consolidated Interest Expense,
(b) provision for cash income taxes made by such Person on a consolidated basis
in respect of such period, (c) scheduled principal amortization payments due
during such period on account of Indebtedness of such Person (excluding Balloon
Payments), and (d) Restricted Payments paid in cash with respect to preferred
Equity Interests of such Person during such period.

 

“Consolidated Interest Expense” means, for any Person for any period, the total
interest expense (including that attributable to Capital Lease Obligations) of
such Person for such period with respect to all outstanding Total Funded Debt
(including all commissions, discounts and other fees and charges owed by such
Person with respect to letters of credit and bankers’ acceptance financing and
net costs of such Person under Swap Contracts in respect of interest rates to
the extent such net costs are allocable to such period in accordance with
GAAP).  Consolidated Interest Expenses shall exclude non-cash charges, interest
rate hedge termination payments or receipts, loan prepayment costs, and upfront
loan fees, interest expense covered by an interest reserve established under a
loan facility and any interest expense under any construction loan or
construction activity that under GAAP is required to be capitalized.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Consolidated Total Debt, divided by
(b) Total Asset Value.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, for any Person for any period, the consolidated
net income (or loss) of such Person for such period, determined on a
consolidated basis; provided that in calculating Consolidated Net Income of the
Parent for any period, there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Parent or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Company) in which any Company has an
ownership interest, except to the extent that any such income is actually
received by such Company in the form of dividends or similar distributions, and
(c) the undistributed earnings of any Subsidiary of any Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Material Credit Facility) or requirement of law
applicable to such Subsidiary.

 

“Consolidated Subsidiary” means any Person in which the Parent or the Issuer has
a direct or indirect ownership interest and whose financial results would be
consolidated under GAAP with the financial results of the Parent on the
consolidated financial statements of the Parent.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness of the Parent, the Issuer and their
Subsidiaries on such date, determined on a consolidated basis in accordance with
GAAP which would be required to be included on the liabilities side of the
balance sheet of the Parent in accordance with GAAP, and including the
Companies’ Share of the principal amount of all Indebtedness of Unconsolidated
Affiliates, but, in each case, excluding the net obligations of Parent on a
consolidated basis under any Swap Contract.

 

“Controlled Entity” means (i) any of the Subsidiaries of the Issuer and any of
their or the Issuer’s respective Controlled Affiliates and (ii) if the Issuer
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Construction in Progress” means each Property that is either (a) new ground up
construction or (b) under renovation in which (i) greater than thirty percent
(30%) of the square footage of such Property is unavailable for occupancy due to
renovation and (ii) no rents are being paid on such square footage.  A Property
will cease to be classified as “Construction in Progress” on the earlier to
occur of (A) the time that such Property has an Occupancy Rate of greater than
eighty percent (80%), or (B) one hundred eighty (180) days after completion of
construction or renovation of such Property, as applicable.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental

 

6

--------------------------------------------------------------------------------


 

claims and liabilities, prohibited transfers, violations of single purposes
entity covenants, and other circumstances customarily excluded by institutional
lenders from exculpation provisions and/or included in separate guaranty or
indemnification agreements in non-recourse financing of Real Property.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means that rate of interest that is the greater of (i) 2.00% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2.00% over the rate of interest publicly announced by Bank of
America, N.A. in New York, New York as its “base” or “prime” rate.

 

“Disclosure Documents” is defined in Section 5.3.

 

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Issuer under section 414 of
the Code.

 

“Event of Default” is defined in Section 11.

 

“Fitch” means Fitch, Inc., and any successor thereto.

 

7

--------------------------------------------------------------------------------


 

“Fixed Charge Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Consolidated EBITDA of the Parent, the Issuer
and their Subsidiaries, divided by (b) Consolidated Fixed Charges of the Parent,
the Issuer and their Subsidiaries.

 

“Form 10-K” is defined in Section 7.1(b).

 

“Form 10-Q” is defined in Section 7.1(a).

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“Governmental Authority” means

 

(a)                            the government of

 

(i)                            the United States of America or any state or
other political subdivision thereof, or

 

(ii)                              any other jurisdiction in which the Issuer or
any Subsidiary conducts all or any part of its business, or which asserts
jurisdiction over any properties of the Issuer or any Subsidiary, or

 

(b)                            any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to, any such
government.

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

“Guaranty” means, as to any Person, (a) any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien).  The amount of any

 

8

--------------------------------------------------------------------------------


 

Guaranty shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guaranty is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guaranty” as a verb has a
corresponding meaning.

 

“Guarantors” means the Parent, the Subsidiary Guarantors, and “Guarantor” means
any one of the Guarantors.

 

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Issuer pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

 

“Immaterial Subsidiary” means any Subsidiary whose assets constitute less than
one percent (1%) of Total Asset Value; provided that if at any time the
aggregate Total Asset Value of the “Immaterial Subsidiaries” which are not
Guarantors exceeds ten percent (10%) of Total Asset Value, then the Issuer shall
designate certain “Immaterial Subsidiaries” as Guarantors such that the
aggregate Total Asset Value of the “Immaterial Subsidiaries” which are not
Guarantors does not exceed ten percent (10%) of Total Asset Value.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                            all obligations of such Person for borrowed money
and all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)                            all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                             net obligations of such Person under any Swap
Contract;

 

(d)                            all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business

 

9

--------------------------------------------------------------------------------


 

and, in each case, either (i) not past due for more than one hundred and eighty
(180) days or (ii) being contested in good faith by appropriate proceedings
diligently conducted);

 

(e)                             Capital Lease Obligations;

 

(f)                           all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
ownership interest (excluding perpetual preferred ownership interests) in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus (without duplication and only to the extent required to be paid) accrued
and unpaid dividends;

 

(g)                             all Guaranties of such Person in respect of any
of the foregoing; and

 

(h)                            all obligations of the kind referred to in
clauses (a) through (g) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
lien on Property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, but limited to the lesser of (i) the fair market value of the
property subject to such lien and (ii) the aggregate amount of the obligations
so secured.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any Capital Lease Obligations as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.

 

“INHAM Exemption” is defined in Section 6.2(e).

 

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

 

“Interest Coverage Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Consolidated EBITDA of the Parent, the Issuer
and their Subsidiaries, divided by (b) Consolidated Interest Expense of the
Parent, the Issuer and their Subsidiaries.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guaranty or assumption of debt of,

 

10

--------------------------------------------------------------------------------


 

or purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guaranties Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Issuer” means Stag Industrial Operating Partnership, L.P., a Delaware limited
partnership or any success that becomes such as prescribed in Section 10.2.

 

“Lease” means each existing or future lease, sublease (to the extent of any
Subsidiary Guarantor’s rights thereunder), license, or other agreement (other
than an Acceptable Ground Lease) under the terms of which any Person has or
acquires any right to occupy or use any Property, or any part thereof, or
interest therein, and each existing or future guaranty of payment or performance
thereunder.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property and any Capital Lease having substantially the same
economic effect as any of the foregoing).

 

“Make-Whole Amount” is defined in Section 8.6.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Parent, the Issuer
and their Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Parent,
the Issuer and their Subsidiaries taken as a whole or (b) the ability of the
Parent, the Issuer and the Guarantors, taken as a whole, to perform their
obligations under the Note Documents, or (c) the validity or enforceability
against the Parent, the Issuer or any other Guarantor, taken as a whole, of the
Note Documents to which they are parties.

 

“Material Credit Facility” means, as to the Parent, the Issuer and its
Subsidiaries,

 

(a)                            the Primary Credit Facility; and

 

(b)                            any other agreement(s) creating or evidencing
indebtedness for borrowed money (other than Non-Recourse Indebtedness) entered
into on or after the date of Closing by the Issuer or any Subsidiary, or in
respect of which the Issuer or any Subsidiary is an obligor or otherwise
provides a guarantee or other credit support (other than Customary Recourse
Exceptions) (“Credit Facility”), in a principal amount

 

11

--------------------------------------------------------------------------------


 

outstanding or available for borrowing equal to or greater than $100,000,000 (or
the equivalent of such amount in the relevant currency of payment, determined as
of the date of the closing of such facility based on the exchange rate of such
other currency); and if no Credit Facility or Credit Facilities equal or exceed
such amounts, then the largest Credit Facility shall be deemed to be a Material
Credit Facility.

 

“Material Subsidiary” means each Subsidiary of the Issuer other than a
Non-Guarantor Subsidiary.

 

“Material Title Defects” means, with respect to any Unencumbered Property,
defects, Liens (other than Liens for local real estate taxes and similar local
governmental charges), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or operations of such Unencumbered Property, would
prevent such Unencumbered Property from being used in the manner in which it is
currently being used, or would result in a violation of any law which would have
a material and adverse effect on such Unencumbered Property); provided that
Material Title Defects shall not include any Liens or other encumbrances that
existed as of the date of this Agreement and as permitted in Section 10.5.

 

“Maturity Date” is defined in the first paragraph of each Note.

 

“Memorandum” is defined in Section 5.3.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

 

“Non-Guarantor Subsidiary” means any Subsidiary (whether direct or indirect) of
the Issuer, other than any Subsidiary which owns an Unencumbered Property or any
Subsidiary which owns any of the Equity Interests of any such Subsidiary, which
(a) is (i) formed for or converted to the specific purpose of holding title to
Real Property assets which are collateral for Indebtedness owing or to be owed
by such Subsidiary, provided that such Indebtedness must be incurred or assumed
within ninety (90) days, such ninety (90) day period to be extended for an
additional sixty (60) days if the Issuer provides an executed term sheet or
commitment letter for the financing of such Real Property to the Required
Holders (or, in either instance, for such longer period as the Required Holders
may agree in writing) of such formation or conversion or such Subsidiary shall
cease to qualify as a Non-Guarantor Subsidiary, and (ii) expressly prohibited in
writing from guaranteeing Indebtedness of any other person or entity pursuant to
(A) a provision in any document, instrument or agreement evidencing such
Indebtedness of such Subsidiary or (B) a provision of such Subsidiary’s
organization documents, in each case, which

 

12

--------------------------------------------------------------------------------


 

provision was included in such organization document or such other document,
instrument or agreement at the request of the applicable third party creditor
and as an express condition to the extension or assumption of such Indebtedness;
provided that a Subsidiary meeting the requirements set forth in this clause
(a) shall only remain a “Non-Guarantor Subsidiary” for so long as (1) each of
the foregoing requirements set forth in this clause (a) are satisfied, (2) such
Subsidiary does not guarantee any other Indebtedness and (3) the Indebtedness
with respect to which the restrictions noted in clause (a) (ii) are imposed
remains outstanding; (b)(i) becomes a Subsidiary following the Closing, (ii) is
not a Wholly-Owned Subsidiary of the Issuer, and (iii) with respect to which the
Issuer and its Affiliates, as applicable, do not have sufficient voting power to
cause such Subsidiary to become a Guarantor hereunder; (c) is an Immaterial
Subsidiary; (d) is a Subsidiary which has been released from its obligations
under  the applicable Affiliate Guaranty pursuant to Section 9.7(c) of the
Agreement; or (e) is not a domestic Subsidiary.  For the avoidance of doubt,
STAG Industrial Management, LLC, the Subsidiary that employs the Parent
Guarantor’s employees, shall be deemed to be a Non-Guarantor Subsidiary.

 

“Non-Recourse Indebtedness” means, for any Person, any Indebtedness of such
Person for the repayment of which neither Parent nor Issuer has any personal
liability (other than for Customary Recourse Exceptions) or, if such Person is
Parent or Issuer, in which recourse of the applicable holder of such
Indebtedness for non-payment is limited to such holder’s Liens on a particular
asset or group of assets (other than for Customary Recourse Exceptions).  For
the avoidance of doubt, if any Indebtedness is partially guaranteed by Parent or
Issuer, then the portion of such Indebtedness that is not so guaranteed shall
still be Non-Recourse Indebtedness if it otherwise satisfies the requirements in
this definition.

 

“Note Documents” means this Agreement, the Notes, and the Affiliate Guaranties.

 

“Notes” is defined in Section 1.

 

“Occupancy Rate” means, for any Property, the percentage of the rentable area of
such Property occupied by bona fide tenants of such Property or leased by
tenants pursuant to bona fide tenant Leases, in each case, which tenants are not
more than 60 days past due in the payment of all rent or other similar payments
due under such Leases and paying rent.

 

“OFAC” is defined in Section 5.16(a).

 

“OFAC Listed Person” is defined in Section 5.16(a).

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Issuer whose responsibilities extend to the subject
matter of such certificate.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

13

--------------------------------------------------------------------------------


 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the 
Parent, Issuer or any ERISA Affiliate or with respect to which the Issuer or any
ERISA Affiliate may have any liability.

 

“Primary Credit Facility” shall mean either:

 

(a)         the Credit Agreement dated as of September 10, 2012 among the
Issuer, the Parent, Bank of America, N.A., as administrative agent and the other
lenders party thereto, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancing thereof; or

 

(b)         the Term Loan Agreement dated February 14, 2013 among the Issuer,
the Parent,  Wells Fargo Bank, National Association, as administrative agent and
the other lenders party thereto, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancing thereof.

 

“Property” means any Real Property which is owned or ground leased, directly or
indirectly, by the Parent and its Consolidated Subsidiaries (including the
Issuer).

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“PTE” is defined in Section 6.2(a).

 

“Purchase Price” means, as the context may require, the First Purchase Price or
the Second Purchase Price.

 

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Issuer and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

 

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

 

“QPAM Exemption” is defined in Section 6.2(d).

 

“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.

 

14

--------------------------------------------------------------------------------


 

“Recourse Indebtedness” means Indebtedness that is not Non-Recourse
Indebtedness; provided that personal recourse for Customary Recourse Exceptions
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness.

 

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 

“Required Holders” means at any time (a) prior to the First Closing, the
Purchasers, (b) on or after the  First Closing but before the Second Closing,
the holders of more than 50% in principal amount of the Notes at the time
outstanding, provided that only for purposes of this clause (a), the Notes
scheduled to be issued at the Second Closing shall be deemed to be outstanding,
and (c) at any time on or after the Second Closing, the holders of more than 50%
in principal amount of the Notes at the time outstanding, in each case,
exclusive of Notes then owned by the Parent, the Issuer or any of its
Affiliates.

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Parent or the Issuer, as the case may be, with responsibility for the
administration of the relevant portion of this Agreement.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
Equity Interests or other property) with respect to any capital stock or other
Equity Interest of any Company or Subsidiary, or any payment (whether in cash,
Equity Interests or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interests,
or on account of any return of capital to such Company’s or Subsidiary’s
stockholders, partners or members (or the equivalent Person thereof).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

 

“Secured Indebtedness” means (without duplication), with respect to a Person as
of any given date, the aggregate principal amount of all Indebtedness of such
Person or its subsidiaries outstanding at such date and that is secured by a
Lien, and including the Companies’ Share of all Indebtedness of Unconsolidated
Affiliates that is secured by a Lien, but excluding for the avoidance of doubt,
any net obligations under any Swap Contract that is secured by a Lien, all
Unsecured Indebtedness and all Indebtedness hereunder.

 

“Secured Leverage Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Secured Indebtedness of the Parent, the
Issuer and their Subsidiaries, divided by (b) Total Asset Value.

 

15

--------------------------------------------------------------------------------


 

“Secured Recourse Debt Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Secured Indebtedness of the Issuer
which is Recourse Indebtedness with respect to the Issuer, divided by (b) Total
Asset Value.

 

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Senior Financial Officer” means the chief financial officer, chief accounting
officer, treasurer or comptroller of the Parent or the Issuer, as the case may
be.

 

“Share” means Issuer’s and Parent’s direct or indirect share of a Consolidated
Subsidiary or an Unconsolidated Affiliate as reasonably determined by Issuer
based upon Issuer’s and Parent’s economic interest (whether direct or indirect)
in such Consolidated Subsidiary or Unconsolidated Affiliate, as of the date of
such determination.

 

“Source” is defined in Section 6.2.

 

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Issuer.

 

“Subsidiary Guarantors” means, as of any date, each domestic Subsidiary which
owns an Unencumbered Property all domestic Subsidiaries of Issuer owning a
direct or indirect interest in an Unencumbered Property, each other domestic
Material Subsidiary, and the general partner of each Subsidiary Guarantor that
is a limited partnership and “Subsidiary Guarantor” means any one of the
Subsidiary Guarantors; provided, however, that STAG Industrial Management, LLC
shall in no event be deemed or required to be a Subsidiary Guarantor.

 

“Substitute Purchaser” is defined in Section 21.

 

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or

 

16

--------------------------------------------------------------------------------


 

bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Purchaser or any Affiliate of
a Purchaser).

 

“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.

 

“Tangible Net Worth” means, as of any date, (a) Total Asset Value minus (b) the
sum of (i) Consolidated Total Debt and (ii) to the extent included in the
calculation of Total Asset Value, goodwill and other intangible assets (other
than deferred leasing intangibles).

 

“Threshold Amount” means the lesser of (x)(a) $80,000,000 with respect to
Recourse Indebtedness, (b) $150,000,000 with respect to all Non-Recourse
Indebtedness, and (c) $80,000,000 with respect to all other amounts or (y) the
“Threshold Amount” as defined in any Primary Credit Facility (however, if at any
time the amounts referenced in such definitions differ, the lesser of such
amounts).

 

“Total Asset Value” means, for the Companies, on a consolidated basis, as on any
date, the sum of (a) an amount equal to (i) aggregate Adjusted NOI (excluding,
for the purposes of this definition, any adjustments set forth in the last
sentence of the definition of Adjusted NOI) with respect to all Properties
(without duplication from the assets in clauses (b) through (g) below) for the
fiscal quarter most recently ended, annualized divided by (ii) the
Capitalization Rate, plus (b) the acquisition cost of each Property acquired
during the fiscal quarter most recently ended solely for the purposes of
determination for such quarter, plus (c) the acquisition cost of Construction in
Progress and the costs of improvements thereon and renovations thereof, plus

 

17

--------------------------------------------------------------------------------


 

(d) cash and cash equivalents (including restricted cash) on such date, plus
(e) the Companies’ Share of the foregoing items and components attributable to
Unconsolidated Affiliates, plus (f) an amount equal to the book value (adjusted
in accordance with GAAP to reflect any default or other impairment of such loan)
of mortgage loans, construction loans, capital improvement loans, and other
loans, in each case owned by a Issuer, plus (g) fifty percent (50%) of the book
value of any undeveloped land.

 

“Total Funded Debt” means, as of any date, Consolidated Total Debt excluding
intra-company Indebtedness, deferred income taxes, security deposits, accounts
payable and accrued liabilities, and any prepaid rents, in each case determined
in accordance with GAAP.

 

“Unconsolidated Affiliate” means any Person in which a Company has an Equity
Interest and whose financial results would not be consolidated under GAAP with
the financial results of the Parent on the consolidated financial statements of
Parent.

 

“Unencumbered Asset Value” means without duplication, the sum of (a) for each
Unencumbered Property owned for the most recent four fiscal quarters ended, the
Adjusted NOI attributable to such Unencumbered Property for the most recent four
quarters for which quarterly financial statements are available divided by the
Capitalization Rate, plus (b) for each Unencumbered Property owned the last two
fiscal quarters but less than four fiscal quarters, the Adjusted NOI
attributable to such Unencumbered Property for the most recently ended two
fiscal quarters for which financial statements are available multiplied by two
divided by the Capitalization Rate, plus (c) for each Unencumbered Property
acquired within the last two fiscal quarters, the acquisition cost of such
Unencumbered Property.

 

“Unencumbered Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Unsecured Indebtedness, divided by
(b) Unencumbered Asset Value.

 

“Unencumbered Property” means any Property owned by the Issuer, the Parent or
any of their Subsidiaries which is free and clear of any Liens other than those
existing as of the date of the Agreement and permitted by Section 10.5 and meet
the requirements of (1) subsections (i), (ii) and (iii) of the definition of
Acceptable Property and provided that (2) (a) no Material Title Defect with
respect to such Unencumbered Property shall exist, (b) such Unencumbered
Property shall have reasonably satisfactory access to public utilities, (c) such
Unencumbered Property shall have an Occupancy Rate of at least seventy-five
percent (75%); and (d) such Unencumbered Property shall not have any material
defects.

 

“Unsecured Indebtedness” means Indebtedness of the Issuer and the Parent,
determined on a consolidated basis, which is not Secured Indebtedness. 
Notwithstanding the foregoing, all Indebtedness which is secured by a pledge of
equity interests only and is recourse to Issuer or the Parent shall be deemed to
be Unsecured Indebtedness.

 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct

 

18

--------------------------------------------------------------------------------


 

Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time, and the
rules and regulations promulgated thereunder from time to time in effect.

 

“U.S. Economic Sanctions” is defined in Section 5.16(a).

 

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Issuer and the Issuer’s other Wholly-Owned
Subsidiaries at such time.

 

19

--------------------------------------------------------------------------------


 

[FORM OF NOTE]

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.

 

4.98% SENIOR GUARANTEED NOTE, SERIES A, DUE OCTOBER 1, 2024

 

No. [          ]

[Date]

$[              ]

PPN 85253# AA9

 

FOR VALUE RECEIVED, the undersigned, STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
(herein called the “Issuer”), a limited partnership organized and existing under
the laws of the State of Delaware, hereby promises to pay to
[                        ], or registered assigns, the principal sum of
[                                          ] DOLLARS (or so much thereof as
shall not have been prepaid) on October 1, 2024 (the “Maturity Date”), with
interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 4.98% per annum from the date
hereof, payable semiannually, on the first day of April and October in each
year, commencing with the April 1 or October 1 next succeeding the date hereof,
and on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, (x) on any overdue payment of
interest and (y) during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 6.98% or (ii) 2.00% over the rate
of interest publicly announced by Bank of America, N.A. from time to time in New
York, New York as its “base” or “prime” rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at New
York, New York or at such other place as the Issuer shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

 

This Note is one of a series of Senior Guaranteed Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of April 16,
2014 (as from time to time amended, the “Note Purchase Agreement”), among the
Parent, the Issuer and the respective Purchasers named therein and is entitled
to the benefits thereof.  Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement.  Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of,

 

SCHEDULE 1(a)
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

the transferee.  Prior to due presentment for registration of transfer, the
Issuer may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Issuer will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise. This Note is guaranteed by the Parent and certain Affiliates
of  the Issuer pursuant to that certain Affiliate Guaranties.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.

 

 

 

 

 

By

 

 

 

[Title]

 

5.4-2

--------------------------------------------------------------------------------


 

[FORM OF NOTE]

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.

 

4.98% SENIOR GUARANTEED NOTE, SERIES B, DUE JULY 1, 2026

 

No. [          ]

[Date]

$[              ]

PPN 85253# AB7

 

FOR VALUE RECEIVED, the undersigned, STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
(herein called the “Issuer”), a limited partnership organized and existing under
the laws of the State of Delaware, hereby promises to pay to
[                        ], or registered assigns, the principal sum of
[                                          ] DOLLARS (or so much thereof as
shall not have been prepaid) on July 1, 2026 (the “Maturity Date”), with
interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 4.98% per annum from the date
hereof, payable semiannually, on the first day of April and October in each
year, commencing with the April 1 or October 1 next succeeding the date hereof,
and on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, (x) on any overdue payment of
interest and (y) during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 6.98% or (ii) 2.00% over the rate
of interest publicly announced by Bank of America, N.A. from time to time in New
York, New York as its “base” or “prime” rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at New
York, NY or at such other place as the Issuer shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreement
referred to below.

 

This Note is one of a series of Senior Guaranteed Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of April 16,
2014 (as from time to time amended, the “Note Purchase Agreement”), among the
Parent, the Issuer and the respective Purchasers named therein and is entitled
to the benefits thereof.  Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement.  Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of,

 

SCHEDULE 1(b)
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

the transferee.  Prior to due presentment for registration of transfer, the
Issuer may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Issuer will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise. This Note is guaranteed by the Parent and certain Affiliates
of  the Issuer pursuant to that certain Affiliate Guaranties.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.

 

 

 

 

 

By

 

 

 

[Title]

 

5.4-2

--------------------------------------------------------------------------------


 

FORM OF OPINION OF SPECIAL COUNSEL
TO THE ISSUER

 

Matters To Be Covered in
Opinion of Special Counsel to the Issuer

 

1.            Each of the Issuer, the Parent and their Subsidiaries being duly
incorporated, validly existing and in good standing and having requisite
corporate power and authority to issue and sell the Notes and to execute and
deliver the documents.

 

2.            Each of the Issuer, the Parent and their Subsidiaries being duly
qualified and in good standing as a foreign corporation in appropriate
jurisdictions.

 

3.            Due authorization and execution of the documents and such
documents being legal, valid, binding and enforceable.

 

4.            No conflicts with charter documents, laws or other agreements.

 

5.            All consents required to issue and sell the Notes and to execute
and deliver the documents having been obtained.

 

6.            No litigation questioning validity of documents.

 

7.            The Notes not requiring registration under the Securities Act of
1933, as amended; no need to qualify an indenture under the Trust Indenture Act
of 1939, as amended.

 

8.            No violation of Regulations T, U or X of the Federal Reserve
Board.

 

9.            Issuer not an “investment company”, or a company “controlled” by
an “investment company”, under the Investment Company Act of 1940, as amended.

 

SCHEDULE 4.4(a)
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS

 

[To Be Provided on a Case by Case Basis]

 

SCHEDULE 4.4(b)
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.3

 

1) Investor Presentation dated March 2014

 

SCHEDULE 5.3
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.4

 

SUBSIDIARIES OF THE ISSUER AND OWNERSHIP OF SUBSIDIARY STOCK

 

Part (a).         All Subsidiaries of Parent and Borrower.

 

Parent

 

Direct Subsidiaries (percentages reflect Parent ownership interest):

 

STAG Industrial GP, LLC (100%)

 

Borrower (86.39 % of the limited partnership interests as of 2/28/14)

 

Indirect Subsidiaries:

 

All held through Borrower (see below)

 

Borrower

 

Direct Subsidiaries (100% ownership by Borrower unless noted otherwise):

 

STAG Industrial Management, LLC (99% - remaining 1% owned by STAG TRS, LLC)(1)

 

STAG Industrial Holdings, LLC

 

STAG Industrial Holdings II, LLC

 

STAG Investments Holdings III, LLC

 

STAG Investments Holdings IV, LLC

 

STAG GI Investments Holdings, LLC

 

STAG Industrial TRS, LLC

 

Indirect Subsidiaries:

 

STAG III Albion, LLC

 

--------------------------------------------------------------------------------

(1)                                 Should not be a guarantor as it is the
employer.

 

SCHEDULE 5.4
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

STAG III Appleton, LLC

 

STAG III Arlington, L.P.

 

STAG III Boardman, LLC

 

STAG III Canton, LLC

 

STAG III Chesterfield, LLC

 

STAG III Cincinnati, LLC

 

STAG III Dayton, LLC

 

STAG III Daytona Beach, LLC

 

STAG III Elkhart, LLC

 

STAG III Fairfield, LLC

 

STAG III Farmington, LLC

 

STAG III Holland 2, LLC

 

STAG III Holland, LLC

 

STAG III Jackson, LLC

 

STAG III Jefferson, LLC

 

STAG III Lewiston, LLC

 

STAG III Malden, LLC

 

STAG III Maryland Borrower, LLC

 

STAG III Mason, LLC

 

STAG III Mayville, LLC

 

STAG III Milwaukee 2, LLC

 

STAG III Milwaukee, LLC

 

STAG III Newark, LLC

 

STAG III Pensacola, LLC

 

STAG III Pocatello, LLC

 

5.4-2

--------------------------------------------------------------------------------


 

STAG III Rapid City, LLC

 

STAG III Round Rock, L.P.

 

STAG III Sergeant Bluff, LLC

 

STAG III Sparks, LLC

 

STAG III St. Louis, LLC

 

STAG III Tavares, LLC

 

STAG III Twinsburg, LLC

 

STAG III Youngstown, LLC

 

STAG IV Alexandria, LLC

 

STAG IV Belfast, LLC

 

STAG IV Cheektowaga, LLC

 

STAG IV Danville, LLC

 

STAG IV Lexington, LLC

 

STAG IV Newton, LLC

 

STAG IV Pittsburgh 2, LLC

 

STAG IV Rural Hall, LLC

 

STAG IV Seville, LLC

 

STAG IV Sun Prairie, LLC

 

STAG IV Waco, LP

 

STAG Arlington 2, L.P.

 

STAG Atlanta, LLC

 

STAG Avon, LLC

 

STAG Bellevue, LLC

 

STAG Buffalo, LLC

 

STAG Chippewa Falls, LLC

 

5.4-3

--------------------------------------------------------------------------------


 

STAG Conyers, LLC

 

STAG East Windsor, LLC

 

STAG Edgefield, LLC

 

STAG Franklin, LLC

 

STAG Fort Worth, LP

 

STAG Gahanna, LLC

 

STAG Georgetown, LLC

 

STAG Gresham, LLC

 

STAG Hazelwood, LLC

 

STAG Huntersville, LLC

 

STIR Investments GP III, LLC

 

STIR Investments GP IV, LLC

 

STAG Lansing 2, LLC

 

STAG Louisville, LLC

 

STAG North Jackson, LLC

 

STAG Norton, LLC

 

STAG Orlando, LLC

 

STAG Pineville, LLC

 

STAG Portland, LLC

 

STAG Portland 2, LLC

 

STAG Reading, LLC

 

STAG Rogers 2, LLC

 

STAG Smithfield, LLC

 

STAG Simpsonville, LLC

 

STAG South Bend, LLC

 

5.4-4

--------------------------------------------------------------------------------


 

STAG Spartanburg, LLC

 

STAG TX GP 2, LLC

 

STIR Lansing, LLC

 

STAG GI Charlotte 2, LLC

 

STAG GI Charlotte, LLC

 

STAG GI Cleveland, LLC

 

STAG GI Goshen, LLC

 

STAG GI Madison, LLC

 

STAG GI Mooresville, LLC

 

STAG GI O’Fallon, LLC

 

STAG GI Rogers, LLC

 

STAG GI Salem, LLC

 

STAG GI Streetsboro, LLC

 

STAG GI Vonore, LLC

 

STAG GI Walker, LLC

 

STAG TX GP, LLC

 

STAG Mebane 1, LLC

 

STAG Mebane 2, LLC

 

STAG Dallas, LLC

 

STAG Buena Vista, LLC

 

STAG Chicopee, LLC

 

STAG De Pere, LLC

 

STAG Duncan, LLC

 

STAG Gurnee, LLC

 

STAG Harrisonburg, LLC

 

5.4-5

--------------------------------------------------------------------------------


 

STAG Kansas City 2, LLC

 

STAG Montgomery, LLC

 

STAG GI New Jersey, LLC

 

STAG Smyrna, LLC

 

STAG Statham, LLC

 

STAG Toledo, LLC

 

STAG Woodstock, LLC

 

STAG Orangeburg, LLC

 

STAG Columbia, LLC

 

STAG Dekalb, LLC

 

STAG Golden, LLC

 

STAG Houston 2, L.P.

 

STAG Idaho Falls, LLC

 

STAG Londonderry, LLC

 

STAG Marion 2, LLC

 

STAG Mishawaka, LLC

 

STAG Ocala, LLC

 

STAG Southfield, LLC

 

STAG Southfield 2, LLC

 

STAG Mt. Prospect, LLC

 

STAG Williamsport, LLC

 

STAG Belvidere I, LLC

 

STAG Belvidere II, LLC

 

STAG Belvidere III, LLC

 

STAG Belvidere IV, LLC

 

5.4-6

--------------------------------------------------------------------------------


 

STAG Belvidere V, LLC

 

STAG Belvidere VI, LLC

 

STAG Belvidere VII, LLC

 

STAG Belvidere VIII, LLC

 

STAG Belvidere IX, LLC(2)

 

STAG Kentwood, LLC

 

STAG Marshall, LLC

 

STAG Nashville, LLC

 

STAG Catoosa, LLC

 

STAG New Berlin, LLC

 

STAG Hampstead, LLC

 

STAG New Hope, LLC

 

STAG Springfield, LLC

 

STAG Orlando 2, LLC

 

STAG North Jackson 2, LLC

 

STAG Mebane 3, LLC

 

STAG Shannon, LLC

 

STAG Lansing 4, LLC

 

STAG South Holland, LLC

 

STAG Sauk Village, LLC

 

STAG Harvard, LLC

 

STAG Mascot, LLC

 

STAG Janesville, LLC

 

--------------------------------------------------------------------------------

(2)  Has no assets.

 

5.4-7

--------------------------------------------------------------------------------


 

STAG Allentown, LLC

 

STAG Nashua, LLC

 

STAG Strongsville, LLC

 

STAG Portage, LLC

 

STAG El Paso, LP

 

STAG Jackson, LLC

 

STAG Auburn Hills, LLC

 

STAG Gloversville 1, LLC

 

STAG Gloversville 2, LLC

 

STAG Gloversville 3, LLC

 

STAG Gloversville 4, LLC

 

STAG Johnstown 1, LLC

 

STAG Johnstown 2, LLC

 

STAG Johnstown 3, LLC

 

STAG Johnstown 4, LLC

 

STAG Ware Shoals, LLC

 

STAG Greenwood 1, LLC

 

STAG Greenwood 2, LLC

 

STAG Holland 3, LLC

 

STAG Independence, LLC

 

STAG Kansas City, LLC

 

STAG Lafayette 1, LLC

 

STAG Lafayette 2, LLC

 

STAG Lafayette 3, LLC

 

STAG Lafayette 4, LLC

 

5.4-8

--------------------------------------------------------------------------------


 

STAG Lansing 3, LLC

 

STAG Marion, LLC

 

STAG Novi, LLC

 

STAG O’Hara, LLC

 

STAG Parsons, LLC

 

STAG Phoenix City, LLC

 

STAG Sterling Heights, LLC

 

STAG Wichita 1, LLC

 

STAG Wichita 2, LLC

 

STAG Wichita 3, LLC

 

STAG Columbus, LLC

 

STAG Savannah, LLC

 

Part (b).           Other Equity Investments of Parent and Borrower.

 

None.

 

5.4-9

--------------------------------------------------------------------------------


 

SCHEDULE 5.5

 

FINANCIAL STATEMENTS

 

Audited financial statements for the fiscal year ended December 31, 2013 for the
Company — filed in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2013

 

Audited financial statements for the fiscal year ended December 31, 2012 for the
Company — filed in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2012

 

Audited financial statements for the period April 20, 2011 to December 31, 2011
for the Company — filed in the Company’s Annual Report on Form 10-K for the year
ended December 31, 2011

 

Audited financial statements for the period January 1, 2011 to April 19, 2011
for STAG Predecessor Group — filed in the Company’s Annual Report on Form 10-K
for the year ended December 31, 2011

 

Unaudited quarterly financial statements for the quarter ended September 30,
2013 for the Company — filed in the Company’s Quarterly Report on Form 10-Q for
the quarter ended September 30, 2013

 

Unaudited quarterly financial statements for the quarter ended June 30, 2013 for
the Company — filed in the Company’s Quarterly Report on Form 10-Q for the
quarter ended June 30, 2013

 

Unaudited quarterly financial statements for the quarter ended March 31, 2013
for the Company — filed in the Company’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2013

 

Unaudited quarterly financial statements for the quarter ended September 30,
2012 for the Company — filed in the Company’s Quarterly Report on Form 10-Q for
the quarter ended September 30, 2012

 

Unaudited quarterly financial statements for the quarter ended June 30, 2012 for
the Company — filed in the Company’s Quarterly Report on Form 10-Q for the
quarter ended June 30, 2012

 

Unaudited quarterly financial statements for the quarter ended March 31, 2012
for the Company — filed in the Company’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2012

 

Unaudited quarterly financial statements for the quarter ended September 30,
2011 for the Company — filed in the Company’s Quarterly Report on Form 10-Q for
the quarter ended September 30, 2011

 

SCHEDULE 5.5
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

Unaudited financial statements for the period April 20, 201l to June 30, 2011
for the Company — filed in the Company’s Quarterly Report on Form 10-Q for the
quarter ended June 30, 2011

 

Unaudited financial statements for the period April 1, 2011 to April 19, 2011
for STAG Predecessor Group — filed in the Company’s Quarterly Report on
Form 10-Q for the quarter ended June 30, 2011

 

Unaudited quarterly financial statements for the quarter ended March 31, 2011
for STAG Predecessor Group— filed in the Company’s Quarterly Report on Form 10-Q
for the quarter ended March 31, 2011

 

5.5-2

--------------------------------------------------------------------------------


 

SCHEDULE 5.15

 

EXISTING INDEBTEDNESS(3)

 

Loan

 

Balance(4) as of
December 31, 2013

 

Interest
Rate Type

 

Interest Rate as of
December 31, 2013

 

Maturity
Date

 

Sun Life Assurance Company of Canada [U.S.)

 

$

3.8

 

FIXED

 

6.05

%

06/01/16

 

Webster Bank N.A. (Norton)

 

$

5.8

 

FIXED

 

4.22

%

08/04/16

 

Bank of America, N.A. Unsecured Revolving Credit Facility

 

$

80.5

 

LIBOR + SPREAD

 

1.57

%

09/10/16

 

Union Fidelity Life Insurance, Co.

 

$

6.5

 

FIXED

 

5.81

%

04/30/17

 

Webster Bank N.A. (Portland)

 

$

3.1

 

FIXED

 

3.66

%

05/29/17

 

Webster Bank N.A. (East Windsor)

 

$

3.4

 

FIXED

 

3.64

%

05/31/17

 

Bank of America, N.A. Unsecured Term Loan (5 year)

 

$

150.0

 

VARIOUS

 

1.97

%

09/10/17

 

Connecticut General Life Insurance Company (Tranche 1)

 

$

58.9

 

FIXED

 

6.50

%

02/01/18

 

Connecticut General Life Insurance Company (Tranche 2)

 

$

60.0

 

FIXED

 

5.75

%

02/01/18

 

Connecticut General Life Insurance Company (Tranche 3)

 

$

16.9

 

FIXED

 

5.88

%

10/01/19

 

Wells Fargo Bank, N.A. Unsecured Term Loan (7 year)

 

$

100.0

 

VARIOUS

 

3.75

%

02/14/20

 

Wells Fargo Bank, N.A. (CMBS loan)

 

$

67.2

 

FIXED

 

4.31

%

12/01/22

 

Total / Weighted Average

 

$

556.1

 

 

 

3.64

%

4.7 years

 

 

--------------------------------------------------------------------------------

(3)                                 Wells Fargo Bank, N.A., Unsecured Term Loan
(7 year) entered into on March 21, 2014 for an original principal amount of up
to $150 million with an accordion feature that allows an increase of up to $250
million with a variable interest rate maturing on March 21, 2021.  As of the
date hereof there is no amount outstanding on this facility.

 

(4)                                 In millions.

 

SCHEDULE 5.15
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
C/O STAG INDUSTRIAL, INC.
1 FEDERAL STREET, 23RD FLOOR
BOSTON, MASSACHUSETTS 02110

 

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

 

MINNESOTA LIFE INSURANCE COMPANY

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

Fax No. (651) 223-5029

Series A

$11,000,000 

 

The Notes being purchased on behalf of Minnesota Life Insurance Company should
be registered in the name of “Minnesota Life Insurance Company”.  The address to
which the original Note and closing documents should be sent is as follows:

 

Minnesota Life Insurance Company

c/o Advantus Capital Management, Inc.

Attention:  Kathleen Posus

400 Robert Street North

St. Paul, Minnesota  55101

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Minnesota Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota  55101

 

Private Placement payments and all other payments shall be made by wire transfer
of immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

 

Taxpayer I.D. Number:

 

SCHEDULE B

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

 

AMERICAN REPUBLIC INSURANCE COMPANY

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

Attn:  Client Administrator

Series A

$1,000,000 

 

The Notes being purchased for American Republic Insurance Company should be
registered in the name of “Wells Fargo Bank N.A. FBO American Republic Insurance
Company”.  The Notes should be delivered in accordance with instructions
furnished to lender counsel, Chapman and Cutler, LLP.

 

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

 

American Republic Insurance Company

Attn: Barb Waymire

601 6th Avenue

Des Moines, IA  50334

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

American Republic Insurance Company

c/o Advantus Capital Management Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

Private Placement payments and all other payments shall be made by wire transfer
of immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

 

Taxpayer I.D. Number:

 

B-2

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

 

UNITED INSURANCE COMPANY OF AMERICA

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

Attn:  Client Administrator

Series A

$2,000,000 

 

The Notes being purchased for United Insurance Company of America should be
registered in the nominee name of “Hare & Co.”.  The Notes should be delivered
in accordance with instructions furnished to lender counsel, Chapman and Cutler,
LLP.

 

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

 

United Insurance Company of America

Attn: Randell Beamon

One East Wacker Drive, Suite 900

Chicago, IL 60601

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

United Insurance Company of America

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

Private Placement payments and all other payments shall be made by wire transfer
of immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

 

Taxpayer I.D. Number:

 

B-3

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

 

THE MUTUAL SAVINGS LIFE INSURANCE COMPANY

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

Attn:  Client Administrator

Series A

$1,000,000 

 

The Notes being purchased for The Mutual Savings Life Insurance Company should
be registered in the nominee name of “Band & Co.”.  The Notes should be
delivered in accordance with instructions furnished to lender counsel, Chapman
and Cutler, LLP.

 

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

 

Mutual Savings Life Insurance Company

Attn: Randell Beamon

One East Wacker Drive, Suite 900

Chicago, IL 60601

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

The Mutual Savings Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

Private Placement payments and all other payments shall be made by wire transfer
of immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

 

Taxpayer I.D. Number:

 

B-4

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

 

CATHOLIC UNITED FINANCIAL

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn:  Client Administrator

Series B

$500,000 

 

The Notes being purchased for Catholic United Financial should be registered in
the name of “Wells Fargo Bank N.A. FBO Catholic United Financial”.  The Notes
should be delivered in accordance with instructions furnished to lender counsel,
Chapman and Cutler, LLP.

 

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

 

Catholic United Financial

Attn: Joe Mickelson

3499 West Lexington Avenue

St. Paul MN, 55126-8098

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Catholic United Financial

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

Private Placement payments and all other payments shall be made by wire transfer
of immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

 

Taxpayer I.D. Number:

 

B-5

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

 

CATHOLIC LIFE INSURANCE UNION

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

Series B

$750,000 

 

The Notes being purchased for Catholic Life Insurance Union should be registered
in the nominee name of “Waterthrush & Co.”  The Notes should be delivered in
accordance with instructions furnished to lender counsel, Chapman and Cutler,
LLP.

 

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

 

Catholic Life Insurance Union

Attn: Thomas Petri

1635 N.E. Loop 410

San Antonio, TX 78209

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Catholic Life Insurance Union

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

Private Placement payments and all other payments shall be made by wire transfer
of immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

 

Taxpayer I.D. Number:

 

B-6

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

 

COLORADO BANKERS LIFE INSURANCE COMPANY

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn:  Client Administrator

Series B

$500,000 

 

The Notes being purchased for Colorado Bankers Life Insurance Company should be
registered in the nominee name of “ELL & Co.”  The Notes should be delivered in
accordance with instructions furnished to lender counsel, Chapman and Cutler,
LLP.

 

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

 

Colorado Bankers Life Insurance Company
Attn: Tara J. Mason
300 E. Randolph Street
39th Floor, 39.303C
Chicago, IL.  60601

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Colorado Bankers Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

Private Placement payments and all other payments shall be made by wire transfer
of immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

 

Taxpayer I.D. Number:

 

B-7

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

 

FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

Attn:  Client Administrator

Series B

$2,200,000 

 

The Notes being purchased for Farm Bureau Life Insurance Company of Michigan
should be registered in the name of “Farm Bureau Life Insurance Company of
Michigan”.  The Notes should be delivered in accordance with instructions
furnished to lender counsel, Chapman and Cutler, LLP.

 

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

 

Farm Bureau Life Insurance Company of Michigan

Attn: Steve Harkness

7373 West Saginaw Highway

Lansing, MI 48917

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Farm Bureau Life Insurance Company of Michigan

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

Private Placement payments and all other payments shall be made by wire transfer
of immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

 

Taxpayer I.D. Number:

 

B-8

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

 

FIDELITY LIFE ASSOCIATION

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

Attn:  Client Administrator

Series B

$500,000 

 

The Notes being purchased for Fidelity Life Association should be registered in
the nominee name of “ELL & Co.”  The Notes should be delivered in accordance
with instructions furnished to lender counsel, Chapman and Cutler, LLP.

 

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

 

Fidelity Life Association
Attn:  Jonathan Campbell
8700 W Bryn Mawr Ave
Suite 900 S
Chicago, IL 60631

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Fidelity Life Association

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

Private Placement payments and all other payments shall be made by wire transfer
of immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

 

Taxpayer I.D. Number:

 

B-9

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

 

DEARBORN NATIONAL LIFE INSURANCE

 COMPANY

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

Series B

$700,000 

 

The Notes being purchased for Dearborn National Life Insurance Company should be
registered in the nominee name of “ELL & Co.”  The Notes should be delivered in
accordance with instructions furnished to lender counsel, Chapman and Cutler,
LLP.

 

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

 

Dearborn National Life Insurance Company
Attn: Tara J. Mason
300 E. Randolph Street
39th Floor, 39.303C
Chicago, IL.  60601

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Dearborn National Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

Private Placement payments and all other payments shall be made by wire transfer
of immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

 

Taxpayer I.D. Number:

 

B-10

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

 

DEARBORN NATIONAL LIFE INSURANCE

 COMPANY

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

Series B

$750,000 

 

The Notes being purchased for Dearborn National Life Insurance Company should be
registered in the nominee name of “ELL & Co.”  The Notes should be delivered in
accordance with instructions furnished to lender counsel, Chapman and Cutler,
LLP.

 

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

 

Dearborn National Life Insurance Company
Attn: Tara J. Mason
300 E. Randolph Street
39th Floor, 39.303C
Chicago, IL.  60601

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Dearborn National Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

Private Placement payments and all other payments shall be made by wire transfer
of immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

 

Taxpayer I.D. Number:

 

B-11

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

 

DEARBORN NATIONAL LIFE INSURANCE

 COMPANY

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

Series B

$750,000 

 

The Notes being purchased for Dearborn National Life Insurance Company should be
registered in the nominee name of “ELL & Co.”  The Notes should be delivered in
accordance with instructions furnished to lender counsel, Chapman and Cutler,
LLP.

 

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

 

Dearborn National Life Insurance Company
Attn: Tara J. Mason
300 E. Randolph Street
39th Floor, 39.303C
Chicago, IL.  60601

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Dearborn National Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

Private Placement payments and all other payments shall be made by wire transfer
of immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

 

Taxpayer I.D. Number:

 

B-12

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

 

GREAT WESTERN INSURANCE COMPANY

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn:  Client Administrator

Series B

$600,000 

 

The Notes being purchased for Great Western Insurance Company should be
registered in the nominee name of “Wells Fargo Bank N.A. FBO Great Western
Insurance Company”.  The Notes should be delivered in accordance with
instructions furnished to lender counsel, Chapman and Cutler, LLP.

 

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

 

Great Western Insurance Company

Attn: Fred Meese

3434 Washington Boulevard

Ogden, UT 84401

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Great Western Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

Private Placement payments and all other payments shall be made by wire transfer
of immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

 

Taxpayer I.D. Number:

 

B-13

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

 

MTL INSURANCE COMPANY

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn:  Client Administrator

Series B

$1,000,000 

 

The Notes being purchased for MTL Insurance Company should be registered in the
nominee name of “ELL & Co.”  The Notes should be delivered in accordance with
instructions furnished to lender counsel, Chapman and Cutler, LLP.

 

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

 

MTL Insurance Company

Attn: Margaret Culkeen

1200 Jorie Boulevard

Oak Brook, Il 60523

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

MTL Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

Private Placement payments and all other payments shall be made by wire transfer
of immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

 

Taxpayer I.D. Number:

 

B-14

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

 

TRUSTMARK INSURANCE COMPANY

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

Series B

$1,000,000 

 

The Notes being purchased for Trustmark Insurance Company should be registered
in the nominee name of “ELL & Co.”  The Notes should be delivered in accordance
with instructions furnished to lender counsel, Chapman and Cutler, LLP.

 

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

 

Trustmark Insurance Company

Attention: Monica Harr, Investment Department

400 Field Drive

Lake Forest, IL 60045-4128

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Trustmark Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

Private Placement payments and all other payments shall be made by wire transfer
of immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

 

Taxpayer I.D. Number:

 

B-15

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

 

VANTIS LIFE INSURANCE COMPANY

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

Attn: Client Administrator

Series B

$750,000

 

The Notes being purchased for Vantis Life Insurance Company should be registered
in the nominee name of “Hare & Co”.  The Notes should be delivered in accordance
with instructions furnished to lender counsel, Chapman and Cutler, LLP.

 

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

 

Vantis Life Insurance Company

200 Day Hill Road

Windsor, CT 06095

Attn: Tom Jadlos

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Vantis Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn: Client Administrator

 

Private Placement payments and all other payments shall be made by wire transfer
of immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

 

Taxpayer I.D. Number:

 

B-16

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

 

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA

c/o Allianz Investment Management

Attention:  Private Placements

55 Greens Farms Road

Westport, Connecticut  06880

Phone:  (203) 293-1900

E-mail:  PPT@allianzlife.com

Series B

$15,000,000

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:

 

MAC & CO., LLC

The Bank of New York Mellon

ABA #

BNY Mellon Account No.

DDA

Cost Center 1253

Re:                             Name of Issuer:  Stag Industrial Operating
Partnership, L.P.

Description of Security:  4.98% Senior Guaranteed Notes, Series B, due July 1,
2026 PPN 85253# AB7

Due Date and Application (as among principal, make whole and interest) of the
payment being made:

For Credit to Portfolio Account:  AZL Special Investments

 

Notices

 

All notices of payment on or in respect of the Notes and written confirmation of
each such payment to be addressed as first provided above with a copy to:

 

Kathy Muhl

Supervisor — Income Group

The Bank of New York Mellon

Three Mellon Center — Room 153-1818

Pittsburgh, Pennsylvania  15259

Phone:  (412) 234-5192

E-mail:  kathy.muhl@bnymellon.com

 

B-17

--------------------------------------------------------------------------------


 

All other notices and communications to be addressed as first provided above.

 

Name of Nominee in which Notes are to be issued:  MAC & CO., LLC

 

Taxpayer I.D. Number:

 

Delivery of Notes:

 

Mellon Securities Trust Company

One Wall Street

3rd Floor Receive Window C

New York, New York  10286

 

For Credit to:  Allianz Life Insurance Company of North America,

AZL Special Investments

 

with copies to Allianz and Loeb & Loeb LLP

 

B-18

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

 

AXA EQUITABLE LIFE INSURANCE COMPANY

525 Washington Blvd., 34th Floor

Jersey City, New Jersey  07310

Attention:                                         Lynn Garofalo

Telephone Number:  (201) 743-6634

Series B

$10,000,000

 

Manner of Payments and Notices:

 

All payments shall be made by wire transfer of immediately available funds to:

 

The Chase Manhattan Bank, N.A.

Account(s):  AXA Equitable Life Insurance Company

4 Chase Metrotech Center

Brooklyn, New York  11245

ABA No.:

Bank Account:

Custody Account:

Face Amount of $10,000,000.00

 

Each such wire shall show the name of the Company, the Private Placement Number,
the due date of the payment being made and, if such payment is a final payment.

 

Notices of Payments and Written Confirmations:

 

All notices of payments and written confirmations of wire transfers should be
sent to:

 

AXA Equitable Life Insurance Company

C/O AllianceBernstein LP

1345 Avenue of the Americas

37th Floor

New York, New York  10105

Attention:  Cosmo Valente [Telephone #:  (212) 969-6384]

 

B-19

--------------------------------------------------------------------------------


 

Address for all other communications:

 

AXA Equitable Life Insurance Company

C/O AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, NY  10105

Attention:                                         Jeff Hughes

AllianceBernstein LP

[Telephone #:  (212) 823-2744]

 

Name of Nominee in which Notes are to be issued:  None

 

Taxpayer I.D. Number:

 

Original Notes delivered to:

 

AXA Equitable Life Insurance Company

525 Washington Blvd., 34th Floor

Jersey City, New Jersey  07310

Attention:                                         Lynn Garofalo

Telephone Number:  (201) 743-6634

 

B-20

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

 

MONY LIFE INSURANCE COMPANY OF AMERICA

c/o of AXA Equitable Life Insurance Company

525 Washington Blvd., 34th Floor

Jersey City, New Jersey  07310

Attention:                                         Lynn Garofalo

Telephone Number:  (201) 743-6634

Series B

$5,000,000

 

Manner of Payments and Notices:

 

All payments shall be made by wire transfer of immediately available funds to:

 

JP Morgan/Chase

ABA No.:

For credit to MONY America

Account Number:

A/C:  MONY America - G 52964

Face Amount of $5,000,000.00

 

Each such wire shall show the name of the Company, the Private Placement Number,
the due date of the payment being made and, if such payment is a final payment.

 

Notices of Payments and Written Confirmations:

 

MONY Life Insurance Company of America

C/O AllianceBernstein LP

1345 Avenue of the Americas

37th Floor

New York, New York  10105

Attention:                                         Mike Maher

Telephone #:  (212) 823-2873

Fax:  (212) 969-6298

 

B-21

--------------------------------------------------------------------------------


 

Address for all other communications:

 

MONY Life Insurance Company of America

C/O AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, NY  10105

Attention:                                         Jeff Hughes

AllianceBernstein LP

[Telephone #:  (212) 823-2744]

 

Name of Nominee in which Notes are to be issued:  None

 

Taxpayer I.D. Number:

 

Original Notes delivered to:

 

MONY Life Insurance Company of America

c/o of AXA Equitable Life Insurance Company

525 Washington Blvd., 34th Floor

Jersey City, New Jersey  07310

Attention:                                         Lynn Garofalo

Telephone Number:  (201) 743-6634

 

B-22

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

 

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

7 Hanover Square

New York, NY 10004-2616

Attention:  Barry Scheinholtz

Investment Department 9-A

Fax #:  (212) 919-2658

Email: bscheinholtz@glic.com

Series A
Series B

$10,000,000
$8,000,000

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as “STAG
Industrial Operating Partnership, L.P., 4.98% Senior Notes, Series A, due
October 1, 2024, PPN 85253# AA9 and 4.98% Senior Notes, Series B, due July 1,
2026, PPN 85253# AB7, principal, premium or interest”) to:

 

JP Morgan Chase

FED ABA #

Chase/NYC/CTR/BNF

A/C

Reference A/C #G05978, Guardian Life, PPN # 85253# AA9, STAG Industrial
Operating Partnership, L.P., and PPN # 85253# AB7, STAG Industrial Operating
Partnership, L.P.

 

Notices

 

Address for all communications and notices:

 

The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

Attn:  Barry Scheinholtz

Investment Department  9-A

FAX #  (212) 919-2658

Email address:  bscheinholtz@glic.com

 

Name of Nominee in which Notes are to be issued:  None

 

Taxpayer I.D. Number:

 

B-23

--------------------------------------------------------------------------------


 

Original Notes delivered to:

 

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center -  3rd Floor

Brooklyn, NY  11245-0001

Reference A/C #G05978, Guardian Life

 

B-24

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

 

THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC.

c/o The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

Attention:  Barry Scheinholtz

Investment Department 9-A

Fax #:  (212) 919-2658

Email: bscheinholtz@glic.com

Series B

$2,000,000

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as “STAG
Industrial Operating Partnership, L.P., 4.98% Senior Notes, Series B, due
July 1, 2026, PPN 85253# AB7, principal, premium or interest”) to:

 

JP Morgan Chase

FED ABA #

Chase/NYC/CTR/BNF

A/C

Reference A/C #G01713, GIAC Fixed Payout, PPN # 85253# AB7, STAG Industrial
Operating Partnership, L.P.

 

Notices

 

Address for all communications and notices:

 

The Guardian Insurance & Annuity Company, Inc.

c/o The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

Attn:  Barry Scheinholtz

Investment Department  9-A

FAX #  (212) 919-2658

Email address:  bscheinholtz@glic.com

 

Name of Nominee in which Notes are to be issued:  None

 

Taxpayer I.D. Number:

 

B-25

--------------------------------------------------------------------------------


 

Original Notes delivered to:

 

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center -  3rd Floor

Brooklyn, NY  11245-0001

Reference A/C #G01713, GIAC Fixed Payout

 

B-26

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

 

PRIMA MORTGAGE INVESTMENT TRUST, LLC

c/o Prima Capital Advisors LLC

Attention: Nilesh Patel

2 Overhill Road

Suite 215

Scarsdale, NY 10583

Series A

$25,000,000

 

Payments

 

(1)                                 All payments by wire transfer of immediately
available funds to:

 

MLS INC Wire Receipts

PNC Bank, N.A.

Account #:

ABA:

FBO:  Prima Mortgage Investment Trust, LLC

Attn:  Audrey Brann, STAG Industrial REIT

 

with sufficient information to identify the source and application of such funds

 

Notices

 

(2)                                 All notices of payments and written
confirmations of such wire transfers to:

 

Nilesh Patel

Prima Capital Advisors LLC

2 Overhill Road, Suite 215

Scarsdale, NY  10583

Phone:  914.725.2657

 

With a copy to:

 

Audrey Brann

Midland Loan Services, a PNC Real Estate business,

10851 Mastin

Suite 300

Overland Park, KS  66210

Phone:  913.253.9769

Email:  audrey.brann@midlandls.com

 

B-27

--------------------------------------------------------------------------------


 

(3)                                 Email address for Electronic Delivery:

 

npatel@primaadvisors.com

gwhite@primaadvisors.com

scopulsky@primaadvisors.com

jtcherkassova@primaadvisors.com

 

(4)                                 All other communications, please send to:

 

Nilesh Patel

Prima Capital Advisors LLC

2 Overhill Road, Suite 215

Scarsdale, NY  10583

Phone:  914.725.2657

Email:  npatel@primaadvisors.com

 

Taxpayer I.D. Number:

 

Original Notes delivered to:

 

Steven K. Copulsky

Prima Capital Advisors LLC

2 Overhill Road, Suite 215

Scarsdale, NY  10583

 

B-28

--------------------------------------------------------------------------------


 

SCHEDULE C-1

 

FORM OF PARENT GUARANTY

 

THIS PARENT GUARANTY AGREEMENT (this “Guaranty”) is executed as of
                   , 2014, by STAG INDUSTRIAL, INC., a Maryland corporation
(“Guarantor”), for the benefit of the Purchasers (as defined below) and the
other holders from time to time of the Notes (as defined below).  The Purchasers
and such other holders are herein collectively called the “holders” and
individually a “holder.”

 

RECITALS:

 

I.                                   STAG Industrial Operating Partnership,
L.P., a Delaware limited partnership (the “Issuer”), is entering into a Note
Purchase Agreement dated as of April 16, 2014 (as amended, modified,
supplemented or restated from time to time, the “Note Purchase Agreement”) with
the Persons listed on the signature pages thereto (the “Purchasers”)
simultaneously with the delivery of this Guaranty.  Capitalized terms used
herein have the meanings specified in the Note Purchase Agreement unless
otherwise defined herein.

 

II.                                    The Issuer has authorized the issuance
and sale, pursuant to the Note Purchase Agreement, of its (i) $50,000,000
aggregate principal amount of its 4.98% Senior Guaranteed Notes, Series A, due
October 1, 2024 (the “Series A Notes”) and (ii) $50,000,000 aggregate principal
amount of its 4.98% Senior Guaranteed Notes, Series B, due July 1, 2026 (the
“Series B Notes” and together with the Series A Notes, the “Notes”).

 

III.                                   Guarantor is a limited partner of, and
holds Equity Interests in, Issuer and will benefit from the financing
arrangements contemplated by the Note Purchase Agreement.

 

IV.                                      This Guaranty is integral to the
transactions contemplated by the Note Purchase Agreement, and the execution and
delivery hereof is a condition precedent to the Purchasers’ obligations to
purchase the Notes.

 

NOW, THEREFORE, as an inducement to the Purchasers to enter into the Note
Purchase Agreement and to purchase the Notes thereunder, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Guarantor hereby guarantees payment of the Guaranteed Obligations
(hereinafter defined) and hereby agrees as follows:

 

SECTION 1.                                             NATURE OF GUARANTY.

 

Guarantor hereby absolutely and unconditionally guarantees, as a guarantee of
payment and not merely as a guarantee of collection, the due and punctual
payment in full of (a) the principal of, Make-Whole Amount, if any, and interest
on (including, without limitation, interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such

 

SCHEDULE C-1
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

proceeding), and any other amounts due under, the Notes when and as the same
shall become due and payable (whether at stated maturity or by required or
optional prepayment or by acceleration or otherwise), (b) all costs, attorneys’
fees and expenses incurred by any holder in connection with the collection or
enforcement thereof, and (c) any other sums which may become due under the terms
and provisions of the Notes, the Note Purchase Agreement or any other instrument
referred to therein’ (all such obligations described in clauses (a), (b) and
(c) above are herein called the “Guaranteed Obligations”).  Issuer’s books and
records showing the amount of the Guaranteed Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon Guarantor and
conclusive for the purpose of establishing the amount of the Guaranteed
Obligations.  This Guaranty shall not be affected by the genuineness, validity,
regularity, or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by any fact or circumstance
relating to the Guaranteed Obligations which might otherwise constitute a
defense to the obligations of Guarantor under this Guaranty.

 

SECTION 2.                                             NO SETOFF OR DEDUCTIONS;
TAXES.

 

Guarantor represents and warrants that it is incorporated and resident in the
United States of America. All payments by Guarantor hereunder shall be paid in
full, without setoff or counterclaim or any deduction or withholding whatsoever,
including, without limitation, for any and all present and future taxes. If
Guarantor must make a payment under this Guaranty, then Guarantor represents and
warrants that it will make the payment from its offices located in the United
States of America to the holders, pursuant to Section 14.2 of the Note Purchase
Agreement, so that no withholding tax is imposed on such payment.

 

SECTION 3.                                             NO TERMINATION.

 

This Guaranty is a continuing and irrevocable guaranty of all Guaranteed
Obligations now or hereafter existing and shall remain in full force and effect
until all Guaranteed Obligations and any other amounts payable under this
Guaranty are indefeasibly paid and performed in full and any commitments of the
holders with respect to the Guaranteed Obligations are terminated.  Subject to
Section 14.2 of the Note Purchase Agreement, all payments under this Guaranty
shall be made at Issuer’s office in U.S. dollars.

 

SECTION 4.                                             WAIVER OF NOTICES.

 

Guarantor waives notice of the acceptance of this Guaranty and of the extension
or continuation of the Guaranteed Obligations or any part thereof. Guarantor
further waives presentment, protest, notice, dishonor or default, demand for
payment, notice of intent to accelerate, notice of acceleration, and any other
notices to which Guarantor might otherwise be entitled.

 

C-1-2

--------------------------------------------------------------------------------


 

SECTION 5.                                             NO SUBROGATION.

 

Guarantor shall not exercise any right of subrogation, contribution, or similar
rights with respect to any payments it makes under this Guaranty until all of
the Guaranteed Obligations and any amounts payable under this Guaranty are
indefeasibly paid and performed in full.  If any amounts are paid to Guarantor
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the holders and shall forthwith be paid to the holders,
to reduce the amount of the Guaranteed Obligations, whether matured or unmatured
as may be directed by the Required Holders, but without reducing or affecting in
any manner the liability of the Guarantor under this Guaranty.

 

SECTION 6.                                             WAIVER OF SURETYSHIP
DEFENSES.

 

Guarantor agrees that the holders may, at any time and from time to time, and
without notice to Guarantor, make any agreement with Issuer or with any other
person or entity liable on any of the Guaranteed Obligations, for the extension,
renewal, payment, compromise, discharge, or release of the Guaranteed
Obligations, or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guaranteed Obligations, all without in
any way impairing, releasing, discharging, or otherwise affecting the
obligations of Guarantor under this Guaranty.  Guarantor waives any defense
arising by reason of any disability or other defense of Issuer or any other
guarantor, or the cessation from any cause whatsoever of the liability of
Issuer, or any claim that Guarantor’s obligations exceed or are more burdensome
than those of Issuer and waives the benefit of any statute of limitations
affecting the liability of Guarantor hereunder.  Guarantor waives any right to
enforce any remedy which Guarantor now has or may hereafter have against Issuer
and waives any benefit of and any right to participate in any security now or
hereafter held for the benefit of the holders.  Further, Guarantor consents to
the taking of, or failure to take, any action which might in any manner or to
any extent vary the risks of Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of Guarantor.

 

SECTION 7.                                             EXHAUSTION OF OTHER
REMEDIES NOT REQUIRED.

 

The obligations of Guarantor hereunder are those of primary obligor, and not
merely as surety, and are independent of the Guaranteed Obligations.  Guarantor
waives diligence by any of the holders and action on delinquency in respect of
the Guaranteed Obligations or any part thereof, including, without limitation
any provisions of law requiring any holder to exhaust any right or remedy or to
take any action against Issuer, any other guarantor, or any other person,
entity, or property before enforcing this Guaranty against Guarantor.

 

SECTION 8.                                             REINSTATEMENT.

 

Notwithstanding anything in this Guaranty to the contrary, this Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment, in whole or in part, of any of the sums due to any holder on
account of the Guaranteed Obligations is revoked, terminated, rescinded, or
reduced or must otherwise be restored or returned upon the insolvency,
bankruptcy, or

 

C-1-3

--------------------------------------------------------------------------------


 

reorganization of Issuer or any other person or entity or otherwise, as if such
payment had not been made and whether or not a holder is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.

 

SECTION 9.                                             SUBORDINATION.

 

Guarantor hereby expressly subordinates the payment of all obligations and
Indebtedness of Issuer owing to Guarantor, whether now existing or hereafter
arising and whether those obligations are (a) direct, indirect, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
(b) due or to become due to Guarantor, (c) held by or are to be held by
Guarantor, (d) created directly or acquired by assignment or otherwise, or
(e) evidenced in writing (the “Subordinated Debt”) to the indefeasible payment
in full of all Guaranteed Obligations.  Guarantor agrees not to accept any
payment of such Subordinated Debt from Issuer if a Default exists.  If Guarantor
receives any payment of any Subordinated Debt in violation of the foregoing,
then Guarantor shall hold that payment in trust for the benefit of the holders,
in the form received (with any necessary endorsements), to be applied to the
Guaranteed Obligations, whether matured or unmatured, as may be directed by the
Required Holders, but without reducing or affecting in any manner the liability
of Guarantor under this Guaranty.

 

SECTION 10.                                      STAY OF ACCELERATION.

 

In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed, upon the insolvency, bankruptcy, or reorganization of
Issuer or any other person or entity, or otherwise, all such amounts shall
nonetheless be payable by Guarantor immediately upon demand by the Required
Holders.

 

SECTION 11.                                      INDEMNIFICATION AND EXPENSES.

 

(a)                                     Guarantor shall indemnify each holder
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities, and
related expenses (including, without limitation, the fees, charges, and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or any of the Companies
arising out of, in connection with, or as a result of (i) the execution or
delivery or enforcement of this Guaranty or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder, the consummation of the transactions contemplated hereby;
or (ii) any actual or prospective claim, litigation, investigation, or
proceeding relating to any of the foregoing, whether based on contract, tort, or
any other theory, whether brought by a third party or by any of the Companies,
and regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

 

C-1-4

--------------------------------------------------------------------------------


 

(b)                                      Guarantor shall pay holders upon demand
the amount of any and all reasonable out-of-pocket costs and expenses, including
the reasonable fees and expenses of its counsel and of any experts and agents,
that the Required Holders may incur in connection with the administration of
this Guaranty, including, without limitation, any such costs and expenses
incurred in the preservation, protection, or enforcement of any rights of any
holder in any case commenced by or against Guarantor under the Bankruptcy Code
(Title 11, United States Code) or any similar or successor statute.  The
obligations of Guarantor under the preceding sentence shall survive termination
of this Guaranty.

 

SECTION 12.                                      AMENDMENTS.

 

No amendment, modification, termination, or waiver of any provision of this
Guaranty, and no consent to any departure by Guarantor from the terms and
conditions hereof, shall in any event be effective unless the same shall be in
writing and signed by the Required Holders and Guarantor.  Any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.

 

SECTION 13.                                      NOTICES.

 

Any notice or other communication herein required or permitted to be given shall
be in writing and shall be in accordance with the provisions of Section 18 of
the Note Purchase Agreement.  All notices or other communications hereunder
shall be made to the applicable address, as follows: (i) if addressed to any
holder of any Note, to the address specified for such holder pursuant to
Section 18 of the Note Purchase Agreement; and (ii) if addressed to Guarantor,
then to the address as follows: c/o STAG Industrial, Inc., One Federal Street,
23rd Floor, Boston, Massachusetts 02110, Attention: Benjamin S. Butcher, Chief
Executive Officer, Telecopier No.: (617) 574-0052, with a copy to c/o STAG
Industrial, Inc., One Federal Street, 23rd Floor, Boston, Massachusetts 02110,
Attention: Kathryn Arnone, General Counsel, Telecopier No.: (617) 574-0052. Any
party to this Guaranty may change its address, telecopier or telephone number
for notices and other communications in accordance with the terms and provisions
set forth in Section 18 of the Note Purchase Agreement.

 

SECTION 14.                                      NO WAIVER; ENFORCEABILITY.

 

No failure by any holder to exercise, and no delay in exercising, any right,
remedy or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy or power hereunder preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity.  The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.

 

C-1-5

--------------------------------------------------------------------------------


 

SECTION 15.                                      ASSIGNMENT.

 

This Guaranty shall: (a) bind Guarantor and its successors and assigns, provided
that Guarantor may not assign its rights or obligations under this Guaranty
without the prior written consent of the Required Holders (and any attempted
assignment without such consent shall be void); and (b) inure to the benefit of
each of the holders and their respective successors and assigns and the holders
may, without notice to Guarantor and without affecting Guarantor’s obligations
hereunder, assign or sell or participate the Guaranteed Obligations and this
Guaranty, in whole or in part.  Guarantor agrees that the holders may disclose
to any prospective purchaser and any purchaser of all or part of the Notes any
and all information in the holders’ possession concerning Guarantor, this
Guaranty, and any security for this Guaranty to the extent permitted under, and
in compliance with, the terms of the Note Purchase Agreement.

 

SECTION 16.                                      CONDITION OF ISSUER.

 

Guarantor acknowledges and agrees that it has the sole responsibility for, and
has adequate means of, obtaining from Issuer such information concerning the
financial condition, business, and operations of Issuer as Guarantor requires,
and that no holder shall have any duty, and Guarantor is not relying on any
holder at any time, to disclose to Guarantor any information relating to the
business, operations, or financial condition of Issuer.

 

SECTION 17.                                      RIGHTS OF SETOFF.

 

If and to the extent any payment is not made when due hereunder, then each
holder may setoff and charge from time to time any amount so due against any or
all of Guarantor’s accounts or deposits with such holder.

 

SECTION 18.                                      OTHER GUARANTEES.

 

Unless otherwise agreed by the holders and Guarantor in writing, this Guaranty
is not intended to supersede or otherwise affect any other guaranty now or
hereafter given by Guarantor for the benefit of the holders or any term or
provision thereof.

 

SECTION 19.                                      GOVERNING LAW; JURISDICTION;
ETC.

 

(a)                                     GOVERNING LAW.  THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                      SUBMISSION TO JURISDICTION.  GUARANTOR
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE NOTE PURCHASE AGREEMENT OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND

 

C-1-6

--------------------------------------------------------------------------------


 

EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR THE NOTE PURCHASE AGREEMENT SHALL
AFFECT ANY RIGHT THAT ANY HOLDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR THE NOTE PURCHASE AGREEMENT AGAINST
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                      WAIVER OF VENUE.  GUARANTOR IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE NOTE
PURCHASE AGREEMENT IN ANY COURT REFERRED TO IN SECTION 19(B).  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                      SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 18 OF THE NOTE PURCHASE AGREEMENT PROVIDED THAT, IN THE CASE OF SERVICE
ON GUARANTOR A COPY IS ALSO DELIVERED TO KATHRYN ARNONE, GENERAL COUNSEL FOR
GUARANTOR (WHOSE CONTACT INFORMATION IS NOTED IN SECTION 13 ABOVE).  NOTHING IN
THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                      WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE NOTE PURCHASE
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.

 

SECTION 20.                                      COUNTERPARTS.

 

This Guaranty may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.

 

C-1-7

--------------------------------------------------------------------------------


 

SECTION 21.                                      FINAL AGREEMENT.

 

THIS GUARANTY AND THE NOTE PURCHASE AGREEMENT CONSTITUTE THE ENTIRE CONTRACT
AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND
ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE
SUBJECT MATTER HEREOF.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

[Remainder of Page Intentionally Left Blank;

Signature Pages Follow]

 

C-1-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered as of the date first written above.

 

 

PARENT:

 

 

 

STAG INDUSTRIAL, INC., a Maryland corporation

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE  C-2

 

FORM OF SUBSIDIARY GUARANTY

 

THIS SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty”) is executed as of         
        , 2014, by EACH OF THE SUBSIDIARIES OF STAG INDUSTRIAL OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (“Issuer”), LISTED ON
SCHEDULE 1 ATTACHED HERETO or who become a party hereto pursuant to Section 20
below (each a “Guarantor” and collectively, “Guarantors”), for the benefit of
the Purchasers (as defined below) and the other holders from time to time of the
Notes (as defined below).  The Purchasers and such other holders are herein
collectively called the “holders” and individually a “holder.”

 

RECITALS:

 

I.                                   STAG Industrial Operating Partnership,
L.P., a Delaware limited partnership (the “Issuer”), is entering into a Note
Purchase Agreement dated as of April 16, 2014 (as amended, modified,
supplemented or restated from time to time, the “Note Purchase Agreement”) with
the Persons listed on the signature pages thereto (the “Purchasers”)
simultaneously with the delivery of this Guaranty.  Capitalized terms used
herein have the meanings specified in the Note Purchase Agreement unless
otherwise defined herein.

 

II.                                   The Issuer has authorized the issuance and
sale, pursuant to the Note Purchase Agreement, of its (i) $50,000,000 aggregate
principal amount of its 4.98% Senior Guaranteed Notes, Series A, due October 1,
2024 (the “Series A Notes”) and (ii) $50,000,000 aggregate principal amount of
its 4.98% Senior Guaranteed Notes, Series B, due July 1, 2026 (the “Series B
Notes” and together with the Series A Notes, the “Notes”).

 

III.                                   Each Guarantor is a Subsidiary of Issuer
and will, directly or indirectly, benefit from the financing arrangements
contemplated by the Note Purchase Agreement.

 

IV.                                      This Guaranty is integral to the
transactions contemplated by the Note Purchase Agreement, and the execution and
delivery hereof is a condition precedent to the Purchasers’ obligation to
purchase the Notes.

 

NOW, THEREFORE, as an inducement to the Purchasers to enter into the Note
Purchase Agreement and to purchase the Notes thereunder, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Guarantors hereby jointly and severally guarantee payment of the
Guaranteed Obligations (hereinafter defined) and hereby agree as follows:

 

SECTION 1.                                             NATURE OF GUARANTY.

 

Each Guarantor hereby absolutely and unconditionally guarantees, jointly and
severally, as a guarantee of payment and not merely as a guarantee of
collection, the due and punctual

 

SCHEDULE C-2
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

payment in full of (a) the principal of, Make-Whole Amount, if any, and interest
on (including, without limitation, interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), and any other amounts due under, the
Notes when and as the same shall become due and payable (whether at stated
maturity or by required or optional prepayment or by acceleration or otherwise),
(b) all costs, attorneys’ fees and expenses incurred by any holder in connection
with the collection or enforcement thereof, and (c) any other sums which may
become due under the terms and provisions of the Notes, the Note Purchase
Agreement or any other instrument referred to therein’ (all such obligations
described in clauses (a), (b) and (c) above are herein called the “Guaranteed
Obligations”).  Issuer’s books and records showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor and conclusive for the purpose of
establishing the amount of the Guaranteed Obligations.  This Guaranty shall not
be affected by the genuineness, validity, regularity, or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by any fact or circumstance relating to the Guaranteed
Obligations which might otherwise constitute a defense to the obligations of any
Guarantor under this Guaranty.

 

SECTION 2.                                             NO SETOFF OR DEDUCTIONS;
TAXES.

 

Each Guarantor represents and warrants that it is formed and resident in the
United States of America.  All payments by any Guarantor hereunder shall be paid
in full, without setoff or counterclaim or any deduction or withholding
whatsoever, including, without limitation, for any and all present and future
taxes.  If any Guarantor must make a payment under this Guaranty, then such
Guarantor represents and warrants that it will make the payment from its offices
located in the United States of America to the holders, pursuant to Section 14.2
of the Note Purchase Agreement, so that no withholding tax is imposed on such
payment.

 

SECTION 3.                                             NO TERMINATION.

 

This Guaranty is a continuing and irrevocable guaranty of all Guaranteed
Obligations now or hereafter existing and shall remain in full force and effect
until all Guaranteed Obligations and any other amounts payable under this
Guaranty are indefeasibly paid and performed in full and any commitments of the
holders with respect to the Guaranteed Obligations are terminated.  Subject to
Section 14.2 of the Note Purchase Agreement, all payments under this Guaranty
shall be made at Issuer’s office in U.S. dollars.

 

SECTION 4.                                             WAIVER OF NOTICES.

 

Each Guarantor waives notice of the acceptance of this Guaranty and of the
extension or continuation of the Guaranteed Obligations or any part thereof. 
Each Guarantor further waives presentment, protest, notice, dishonor or default,
demand for payment, notice of intent to

 

C-2-2

--------------------------------------------------------------------------------


 

accelerate, notice of acceleration, and any other notices to which any Guarantor
might otherwise be entitled.

 

SECTION 5.                                             NO SUBROGATION.

 

No Guarantor shall exercise any right of subrogation, contribution, or similar
rights with respect to any payments it makes under this Guaranty until all of
the Guaranteed Obligations and any amounts payable under this Guaranty are
indefeasibly paid and performed in full.  If any amounts are paid to any
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the holders and shall forthwith be paid to the
holders, to reduce the amount of the Guaranteed Obligations, whether matured or
unmatured as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of the Guarantor under this Guaranty.

 

SECTION 6.                                             WAIVER OF SURETYSHIP
DEFENSES.

 

Each Guarantor agrees that the holders may, at any time and from time to time,
and without notice to Guarantors, make any agreement with Issuer or with any
other person or entity liable on any of the Guaranteed Obligations, for the
extension, renewal, payment, compromise, discharge, or release of the Guaranteed
Obligations, or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guaranteed Obligations, all without in
any way impairing, releasing, discharging, or otherwise affecting the
obligations of any Guarantor under this Guaranty.  Each Guarantor waives any
defense arising by reason of any disability or other defense of Issuer or any
other guarantor, or the cessation from any cause whatsoever of the liability of
Issuer, or any claim that any Guarantor’s obligations exceed or are more
burdensome than those of Issuer and waives the benefit of any statute of
limitations affecting the liability of any Guarantor hereunder.  Each Guarantor
waives any right to enforce any remedy which such Guarantor now has or may
hereafter have against Issuer and waives any benefit of and any right to
participate in any security now or hereafter held for the benefit of the
holders.  Further, each Guarantor consents to the taking of, or failure to take,
any action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.

 

SECTION 7.                                             EXHAUSTION OF OTHER
REMEDIES NOT REQUIRED.

 

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Guaranteed Obligations.  Each
Guarantor waives diligence by any of the holders and action on delinquency in
respect of the Guaranteed Obligations or any part thereof, including, without
limitation any provisions of law requiring any holders to exhaust any right or
remedy or to take any action against Issuer, any other guarantor, or any other
person, entity, or property before enforcing this Guaranty against any
Guarantor.

 

C-2-3

--------------------------------------------------------------------------------


 

SECTION 8.                                             REINSTATEMENT.

 

Notwithstanding anything in this Guaranty to the contrary, this Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment, in whole or in part, of any of the sums due to any holder on
account of the Guaranteed Obligations is revoked, terminated, rescinded, or
reduced or must otherwise be restored or returned upon the insolvency,
bankruptcy, or reorganization of Issuer or any other person or entity or
otherwise, as if such payment had not been made and whether or not a holder is
in possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.

 

SECTION 9.                                             SUBORDINATION.

 

Each Guarantor hereby expressly subordinates the payment of all obligations and
Indebtedness of Issuer owing to such Guarantor, whether now existing or
hereafter arising and whether those obligations are (a) direct, indirect, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
(b) due or to become due to such Guarantor, (c) held by or are to be held by
such Guarantor, (d) created directly or acquired by assignment or otherwise, or
(e) evidenced in writing (the “Subordinated Debt”) to the indefeasible payment
in full of all Guaranteed Obligations.  Each Guarantor agrees not to accept any
payment of such Subordinated Debt from Issuer if a Default exists.  If any
Guarantor receives any payment of any Subordinated Debt in violation of the
foregoing, then such Guarantor shall hold that payment in trust for the benefit
of the holders, in the form received (with any necessary endorsements), to be
applied to the Guaranteed Obligations, whether matured or unmatured, as may be
directed by the Required Holders, but without reducing or affecting in any
manner the liability of any Guarantor under this Guaranty.

 

SECTION 10.                                      STAY OF ACCELERATION.

 

In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed, upon the insolvency, bankruptcy, or reorganization of
Issuer or any other person or entity, or otherwise, all such amounts shall
nonetheless be payable by Guarantors immediately upon demand by the Required
Holders.

 

SECTION 11.                                      INDEMNIFICATION AND EXPENSES.

 

(a)                                    Each Guarantor shall indemnify each
holder (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities, and
related expenses (including, without limitation, the fees, charges, and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or any of the Companies
arising out of, in connection with, or as a result of (i) the execution or
delivery or enforcement of this Guaranty or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations

 

C-2-4

--------------------------------------------------------------------------------


 

hereunder, the consummation of the transactions contemplated hereby; or (ii) any
actual or prospective claim, litigation, investigation, or proceeding relating
to any of the foregoing, whether based on contract, tort, or any other theory,
whether brought by a third party or by any of the Companies, and regardless of
whether any Indemnitee is a party thereto, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities, or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

(b)                                     Each Guarantor shall pay holders upon
demand the amount of any and all reasonable out-of-pocket costs and expenses,
including the reasonable fees and expenses of its counsel and of any experts and
agents, that the Required Holders may incur in connection with the
administration of this Guaranty, including, without limitation, any such costs
and expenses incurred in the preservation, protection, or enforcement of any
rights of any holder in any case commenced by or against any Guarantor under the
Bankruptcy Code (Title 11, United States Code) or any similar or successor
statute.  The obligations of Guarantors under the preceding sentence shall
survive termination of this Guaranty.

 

SECTION 12.                                      AMENDMENTS.

 

No amendment, modification, termination, or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor from the terms and
conditions hereof, shall in any event be effective unless the same shall be in
writing and signed by the Required Holders and each Guarantor.  Any such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which it was given.

 

SECTION 13.                                      NOTICES.

 

Any notice or other communication herein required or permitted to be given shall
be in writing and shall be in accordance with the provisions of Section 18 of
the Note Purchase Agreement.  All notices or other communications hereunder
shall be made to the applicable address, as follows: (i) if addressed to any
holder of any Note, then to the address specified for such holder pursuant to
Section 18 of the Note Purchase Agreement; and (ii) if addressed to any
Guarantor, then to the address as follows: c/o STAG Industrial, Inc., One
Federal Street, 23rd Floor, Boston, Massachusetts 02110, Attention: Benjamin S.
Butcher, Chief Executive Officer, Telecopier No.: (617) 574-0052, with a copy to
c/o STAG Industrial, Inc., One Federal Street, 23rd Floor, Boston, Massachusetts
02110, Attention: Kathryn Arnone, General Counsel, Telecopier No.: (617)
574-0052.  Any party to this Guaranty may change its address, telecopier or
telephone number for notices and other communications in accordance with the
terms and provisions set forth in Section 18 of the Note Purchase Agreement.

 

C-2-5

--------------------------------------------------------------------------------


 

SECTION 14.                                      NO WAIVER; ENFORCEABILITY.

 

No failure by any holder to exercise, and no delay in exercising, any right,
remedy or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy or power hereunder preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity.  The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.

 

SECTION 15.                                      ASSIGNMENT.

 

This Guaranty shall: (a) bind each Guarantor and its successors and assigns,
provided that no Guarantor may assign its rights or obligations under this
Guaranty without the prior written consent of the Required Holders (and any
attempted assignment without such consent shall be void); and (b) inure to the
benefit of each of the holders and their respective successors and assigns and
the holders may, without notice to any Guarantor and without affecting any
Guarantor’s obligations hereunder, assign or sell or participate the Guaranteed
Obligations and this Guaranty, in whole or in part.  Each Guarantor agrees that
the holders may disclose to any prospective purchaser and any purchaser of all
or part of the Notes any and all information in the holders’ possession
concerning any Guarantor, this Guaranty, and any security for this Guaranty to
the extent permitted under, and in compliance with, the terms of the Note
Purchase Agreement.

 

SECTION 16.                                      CONDITION OF ISSUER.

 

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from Issuer such information concerning the
financial condition, business, and operations of Issuer as Guarantors require,
and that no holder shall have any duty, and Guarantors are not relying on any
holder at any time, to disclose to Guarantors any information relating to the
business, operations, or financial condition of Issuer.

 

SECTION 17.                                      RIGHTS OF SETOFF.

 

If and to the extent any payment is not made when due hereunder, then each
holder may setoff and charge from time to time any amount so due against any or
all of Guarantors’ accounts or deposits with such holder.

 

SECTION 18.                                      OTHER GUARANTEES.

 

Unless otherwise agreed by the holders and Guarantors in writing, this Guaranty
is not intended to supersede or otherwise affect any other guaranty now or
hereafter given by Guarantors for the benefit of the holders or any term or
provision thereof.

 

C-2-6

--------------------------------------------------------------------------------


 

SECTION 19.                                      REPRESENTATIONS AND WARRANTIES.

 

By execution hereof, each Guarantor covenants and agrees that certain
representations, warranties, terms, covenants, and conditions set forth in the
Note Purchase Agreement are applicable by their terms to such Guarantor and
shall be imposed upon such Guarantor, and each Guarantor reaffirms that each
such representation and warranty is true and correct and covenants and agrees to
promptly and properly perform, observe, and comply with each such term,
covenant, or condition.  Moreover, each Guarantor acknowledges and agrees that
this Guaranty is subject to the setoff provisions as noted in Section 17 above
in favor of the holders.  In the event the Note Purchase Agreement shall cease
to remain in effect for any reason whatsoever during any period when any part of
the Guaranteed Obligations remains unpaid, such terms, covenants, and agreements
of the Note Purchase Agreement incorporated herein by this reference and which
are, by their terms, made applicable to any Guarantors shall nevertheless
continue in full force and effect as obligations of each Guarantor under this
Guaranty.

 

SECTION 20.                                      ADDITIONAL GUARANTORS.

 

The initial Guarantors hereunder shall be each of the Subsidiary Guarantors of
Issuer that are signatories hereto and that are listed on Schedule 1 attached
hereto.  From time to time subsequent to the time hereof, additional Subsidiary
Guarantors of Issuer may become parties hereto as additional Guarantors (each an
“Additional Guarantor”) by executing a counterpart of this Guaranty in the form
of Exhibit A attached hereto.  Upon delivery of any such counterpart to each
holder of Notes, notice of which is hereby waived by Guarantors, each such
Additional Guarantor shall be a Guarantor and shall be a party hereto as if such
Additional Guarantor were an original signatory hereof.  Each Guarantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Guarantor hereunder, or by
any election by Administrative Agent not to cause any Subsidiary Guarantor of
Issuer to become an Additional Guarantor hereunder.  This Guaranty shall be
fully effective as to any Guarantor that is or becomes a party hereto regardless
of whether any such person becomes or fails to become or ceases to be a
Guarantor hereunder.

 

SECTION 21.                                      RELEASE OF GUARANTORS

 

e released from its obligations under this Guaranty in accordance with the Note
Purchase Agreement.

 

SECTION 22.                                      GOVERNING LAW; JURISDICTION;
ETC.

 

(a)                                    GOVERNING LAW.  THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                     SUBMISSION TO JURISDICTION.  EACH
GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY,
TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED

 

C-2-7

--------------------------------------------------------------------------------


 

STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE NOTE PURCHASE AGREEMENT OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR
THE NOTE PURCHASE AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY HOLDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR THE NOTE
PURCHASE AGREEMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                     WAIVER OF VENUE.  EACH GUARANTOR
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR
THE NOTE PURCHASE AGREEMENT IN ANY COURT REFERRED TO IN SECTION 22(b).  EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                     SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 18 OF THE NOTE PURCHASE AGREEMENT PROVIDED THAT, IN THE CASE OF SERVICE
ON ANY GUARANTOR A COPY IS ALSO DELIVERED TO KATHRYN ARNONE, GENERAL COUNSEL FOR
ISSUER AND PARENT (WHOSE CONTACT INFORMATION IS NOTED IN SECTION 13 ABOVE). 
NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                     Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE NOTE PURCHASE
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 22.

 

C-2-8

--------------------------------------------------------------------------------


 

SECTION 23.                                      COUNTERPARTS.

 

This Guaranty may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.

 

SECTION 24.                                      ACKNOWLEDGMENT OF BENEFITS;
CONTRIBUTION; EFFECT OF AVOIDANCE PROVISIONS.

 

(a)            Each Guarantor acknowledges that it has received, or will
receive, significant financial and other benefits, either directly or
indirectly, from the issue of the Notes by the Issuer to the Purchasers pursuant
to the Note Purchase Agreement; that the benefits received by such Guarantor are
reasonably equivalent consideration for such Guarantor’s execution of this
Guaranty; and that such benefits include, without limitation, the access to
capital afforded to the Issuer pursuant to the Note Purchase Agreement from
which the activities of such Guarantor will be supported, the refinancing of
certain existing indebtedness of Issuer and such Guarantor from the proceeds of
the sale of the Notes, and the ability to refinance that indebtedness at a lower
interest rate and otherwise on more favorable terms than would be available to
it if the Unencumbered Property owned by such Guarantor’s were  being financed
on a stand-alone basis.  Each Guarantor is executing this Agreement in
consideration of those benefits received by it.

 

(b)            Each Guarantor hereby agrees as among themselves that, in
connection with payments made hereunder, each Guarantor shall have a right of
contribution from each other Guarantor in accordance with applicable Law.  Such
contribution rights shall be subordinate and subject in right of payment to the
Guaranteed Obligations until such time as the Guaranteed Obligations have been
indefeasibly and irrevocably paid in full, and none of the Guarantors shall
exercise any such contribution rights until the Guaranteed Obligations have been
indefeasibly and irrevocably paid in full.

 

(c)            It is the intent of each Guarantor and the holders that in any
proceeding under any Debtor Relief Laws, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the holders under the Note Purchase Agreement)
to be avoidable or unenforceable against such Guarantor in such proceeding as a
result of applicable laws, including, without limitation, (i) Section 548 of the
Bankruptcy Code of the United States and (ii) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such proceeding, whether by
virtue of Section 544 of the Bankruptcy Code of the United States or otherwise. 
The laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the holders under the Note Purchase Agreement) shall be determined
in any such proceeding are referred to herein as “Avoidance Provisions.” 
Accordingly, to the extent that the obligations of a Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guaranteed Obligations for which such Guarantor shall be liable hereunder shall
be reduced to the greater of (A) the amount

 

C-2-9

--------------------------------------------------------------------------------


 

which, as of the time any of the Guaranteed Obligations are deemed to have been
incurred by such Guarantor under the Avoidance Provisions, would not cause the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the holders under the Note Purchase Agreement), to be subject to
avoidance under the Avoidance Provisions or (B) the amount which, as of the time
demand is made hereunder upon such Guarantor for payment on account of the
Guaranteed Obligations, would not cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the holders under the
Note Purchase Agreement), to be subject to avoidance under the Avoidance
Provisions.  The provisions under this Section are intended solely to preserve
the rights of the holders hereunder to the maximum extent that would not cause
the obligations of any Guarantor hereunder to be subject to avoidance under the
Avoidance Provisions, and no Guarantor or any other Person shall have any right
or claim under this Section as against the holders that would not otherwise be
available to such Person under the Avoidance Provisions.

 

SECTION 25.                                      FINAL AGREEMENT.

 

THIS GUARANTY AND THE NOTE PURCHASE AGREEMENT CONSTITUTE THE ENTIRE CONTRACT
AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND
ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE
SUBJECT MATTER HEREOF.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

[Remainder of Page Intentionally Left Blank;

Signature Pages Follow]

 

C-2-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered as of the date first written above.

 

 

SUBSIDIARY GUARANTORS:

 

 

 

STAG INDUSTRIAL HOLDINGS, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG INVESTMENTS HOLDINGS III, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG INVESTMENTS HOLDINGS IV, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG GI INVESTMENTS HOLDINGS, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

Signature Page

(to Subsidiary Guaranty Agreement)

 

--------------------------------------------------------------------------------


 

 

STAG III ALBION, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG III APPLETON, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG III ARLINGTON, L.P., a Delaware limited partnership

 

 

 

 

By:

STIR Investments GP III, LLC

 

 

Its General Partner

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG III BOARDMAN, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG III CANTON, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

S-2

--------------------------------------------------------------------------------


 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG III CHESTERFIELD, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG III CINCINNATI, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG III DAYTON, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG III DAYTONA BEACH, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

S-3

--------------------------------------------------------------------------------


 

 

STAG III ELKHART, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG III FAIRFIELD, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG III FARMINGTON, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG III HOLLAND 2, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG III HOLLAND, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

S-4

--------------------------------------------------------------------------------


 

 

STAG III JACKSON, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG III JEFFERSON, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG III LEWISTON, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG III MALDEN, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG III MARYLAND BORROWER, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

S-5

--------------------------------------------------------------------------------


 

 

STAG III MASON, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG III MAYVILLE, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG III MILWAUKEE 2, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG III MILWAUKEE, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

S-6

--------------------------------------------------------------------------------


 

 

STAG III NEWARK, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG III PENSACOLA, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG III POCATELLO, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG III RAPID CITY, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

S-7

--------------------------------------------------------------------------------


 

 

STAG III ROUND ROCK, L.P., a Delaware limited partnership

 

 

 

By:

STIR Investments GP III, LLC

 

 

Its General Partner

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG III SERGEANT BLUFF, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG III SPARKS, LLC, a Maryland limited liability company

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG III ST. LOUIS, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

S-8

--------------------------------------------------------------------------------


 

 

STAG III TAVARES, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG III TWINSBURG, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG III YOUNGSTOWN, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:  Authorized Officer

 

 

 

 

 

STAG IV ALEXANDRIA, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

S-9

--------------------------------------------------------------------------------


 

 

STAG ARLINGTON 2, L.P., a Delaware limited partnership

 

 

 

By:

STAG TX GP 2, LLC,

 

 

Its General Partner

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG ATLANTA, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG AVON, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG IV BELFAST, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

S-10

--------------------------------------------------------------------------------


 

 

STAG BELLEVUE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG BUFFALO, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG IV CHEEKTOWAGA, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG CHIPPEWA FALLS, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG IV DANVILLE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

S-11

--------------------------------------------------------------------------------


 

 

STAG EDGEFIELD, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG FRANKLIN, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG HUNTERSVILLE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STIR INVESTMENTS GP III, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STIR INVESTMENTS GP IV, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

S-12

--------------------------------------------------------------------------------


 

 

STAG LANSING 2, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG IV LEXINGTON, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG IV NEWTON, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG ORLANDO, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG PINEVILLE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

S-13

--------------------------------------------------------------------------------


 

 

STAG IV PITTSBURGH 2, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG PORTLAND 2, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG READING, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG ROGERS 2, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

S-14

--------------------------------------------------------------------------------


 

 

STAG IV RURAL HALL, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG IV SEVILLE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG SIMPSONVILLE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG SMITHFIELD, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG SOUTH BEND, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

S-15

--------------------------------------------------------------------------------


 

 

STAG SPARTANBURG, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG IV SUN PRAIRIE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG TX GP 2, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG IV WACO, LP, a Delaware limited partnership

 

 

 

By:

STIR Investments GP IV, LLC,

 

 

Its General Partner

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

S-16

--------------------------------------------------------------------------------


 

 

STAG MEBANE 1, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG MEBANE 2, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG DALLAS, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG BUENA VISTA, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG CHICOPEE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

S-17

--------------------------------------------------------------------------------


 

 

STAG DE PERE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:  Authorized Officer

 

 

 

 

 

STAG DUNCAN, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG GURNEE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG HARRISONBURG, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG KANSAS CITY 2, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

S-18

--------------------------------------------------------------------------------


 

 

STAG MONTGOMERY, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG GI NEW JERSEY, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG SMYRNA, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG STATHAM, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG TOLEDO, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

S-19

--------------------------------------------------------------------------------


 

 

STAG WOODSTOCK, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG ORANGEBURG, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG COLUMBIA, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG DEKALB, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

S-20

--------------------------------------------------------------------------------


 

 

STAG GOLDEN, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG HOUSTON 2, L.P., a Delaware limited partnership

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG IDAHO FALLS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG LONDONDERRY, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG MARION 2, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

S-21

--------------------------------------------------------------------------------


 

 

STAG MISHAWAKA, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG OCALA, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG SOUTHFIELD, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG SOUTHFIELD 2, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

 

 

 

 

STAG MT. PROSPECT, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:    Authorized Officer

 

S-22

--------------------------------------------------------------------------------


 

 

STAG WILLIAMSPORT, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG BELVIDERE I, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG BELVIDERE II, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG BELVIDERE III, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

S-23

--------------------------------------------------------------------------------


 

 

STAG BELVIDERE IV, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG BELVIDERE V, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG BELVIDERE VI, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG BELVIDERE VII, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG BELVIDERE VIII, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

S-24

--------------------------------------------------------------------------------


 

 

STAG KENTWOOD, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG MARSHALL, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG NASHVILLE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG CATOOSA, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

S-25

--------------------------------------------------------------------------------


 

 

STAG NEW BERLIN, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG HAMPSTEAD, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG NEW HOPE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG SPRINGFIELD, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG ORLANDO 2, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

S-26

--------------------------------------------------------------------------------


 

 

STAG NORTH JACKSON 2, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG MEBANE 3, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG SHANNON, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG LANSING 4, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG SOUTH HOLLAND, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

S-27

--------------------------------------------------------------------------------


 

 

STAG SAUK VILLAGE, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG HARVARD, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG MASCOT, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG JANESVILLE, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG ALLENTOWN, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

S-28

--------------------------------------------------------------------------------


 

 

STAG NASHUA, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG STRONGSVILLE, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG SAVANNAH, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG Belvidere IX, LLC, a Delaware limited liability company

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

 

 

 

 

STAG Columbus, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

S-29

--------------------------------------------------------------------------------


 

INITIAL GUARANTORS

 

STAG Industrial Holdings, LLC, a Delaware limited liability company

 

STAG Investments Holdings III, LLC, a Delaware limited liability company

 

STAG Investments Holdings IV, LLC, a Delaware limited liability company

 

STAG III Albion, LLC, a Delaware limited liability company

 

STAG III Appleton, LLC, a Delaware limited liability company

 

STAG III Arlington, L.P., a Delaware limited partnership

 

STAG III Boardman, LLC, a Delaware limited liability company

 

STAG III Canton, LLC, a Delaware limited liability company

 

STAG III Chesterfield, LLC, a Delaware limited liability company

 

STAG III Cincinnati, LLC, a Delaware limited liability company

 

STAG III Dayton, LLC, a Delaware limited liability company

 

STAG III Daytona Beach, LLC, a Delaware limited liability company

 

STAG III Elkhart, LLC, a Delaware limited liability company

 

STAG III Fairfield, LLC, a Delaware limited liability company

 

STAG III Farmington, LLC, a Delaware limited liability company

 

STAG III Holland 2, LLC, a Delaware limited liability company

 

STAG III Holland, LLC, a Delaware limited liability company

 

STAG III Jackson, LLC, a Delaware limited liability company

 

STAG III Jefferson, LLC, a Delaware limited liability company

 

STAG III Lewiston, LLC, a Delaware limited liability company

 

STAG III Malden, LLC, a Delaware limited liability company

 

STAG III Maryland Borrower, LLC, a Delaware limited liability company

 

STAG III Mason, LLC, a Delaware limited liability company

 

STAG III Mayville, LLC, a Delaware limited liability company

 

STAG III Milwaukee 2, LLC, a Delaware limited liability company

 

STAG III Milwaukee, LLC, a Delaware limited liability company

 

SCHEDULE 1

(to Subsidiary Guaranty Agreement)

 

--------------------------------------------------------------------------------


 

STAG III Newark, LLC, a Delaware limited liability company

 

STAG III Pensacola, LLC, a Delaware limited liability company

 

STAG III Pocatello, LLC, a Delaware limited liability company

 

STAG III Rapid City, LLC, a Delaware limited liability company

 

STAG III Round Rock, L.P., a Delaware limited partnership

 

STAG III Sergeant Bluff, LLC, a Delaware limited liability company

 

STAG III Sparks, LLC, a Maryland limited liability company

 

STAG III St. Louis, LLC, a Delaware limited liability company

 

STAG III Tavares, LLC, a Delaware limited liability company

 

STAG III Twinsburg, LLC, a Delaware limited liability company

 

STAG III Youngstown, LLC, a Delaware limited liability company

 

STAG IV Alexandria, LLC, a Delaware limited liability company

 

STAG Arlington 2, L.P., a Delaware limited partnership

 

STAG Atlanta, LLC, a Delaware limited liability company

 

STAG Avon, LLC, a Delaware limited liability company

 

STAG IV Belfast, LLC, a Delaware limited liability company

 

STAG Bellevue, LLC, a Delaware limited liability company

 

STAG Buffalo, LLC, a Delaware limited liability company

 

STAG IV Cheektowaga, LLC, a Delaware limited liability company

 

STAG Chippewa Falls, LLC, a Delaware limited liability company

 

STAG IV Danville, LLC, a Delaware limited liability company

 

STAG Edgefield, LLC, a Delaware limited liability company

 

STAG Franklin, LLC, a Delaware limited liability company

 

STAG Huntersville, LLC, a Delaware limited liability company

 

STIR Investments GP III, LLC, a Delaware limited liability company

 

STIR Investments GP IV, LLC, a Delaware limited liability company

 

2

--------------------------------------------------------------------------------


 

STAG Lansing 2, LLC, a Delaware limited liability company

 

STAG IV Lexington, LLC, a Delaware limited liability company

 

STAG IV Newton, LLC, a Delaware limited liability company

 

STAG Orlando, LLC, a Delaware limited liability company

 

STAG Pineville, LLC, a Delaware limited liability company

 

STAG IV Pittsburgh 2, LLC, a Delaware limited liability company

 

STAG Portland 2, LLC, a Delaware limited liability company

 

STAG Reading, LLC, a Delaware limited liability company

 

STAG Rogers 2, LLC, a Delaware limited liability company

 

STAG IV Rural Hall, LLC, a Delaware limited liability company

 

STAG IV Seville, LLC, a Delaware limited liability company

 

STAG Smithfield, LLC, a Delaware limited liability company

 

STAG Simpsonville, LLC, a Delaware limited liability company

 

STAG South Bend, LLC, a Delaware limited liability company

 

STAG Spartanburg, LLC, a Delaware limited liability company

 

STAG IV Sun Prairie, LLC, a Delaware limited liability company

 

STAG TX GP 2, LLC, a Delaware limited liability company

 

STAG IV Waco, LP, a Delaware limited partnership

 

STAG Mebane 1, LLC, a Delaware limited liability company

 

STAG Mebane 2, LLC, a Delaware limited liability company

 

STAG Dallas, LLC, a Delaware limited liability company

 

STAG Buena Vista, LLC, a Delaware limited liability company

 

STAG Chicopee, LLC, a Delaware limited liability company

 

STAG De Pere, LLC, a Delaware limited liability company

 

STAG Duncan, LLC, a Delaware limited liability company

 

STAG Gurnee, LLC, a Delaware limited liability company

 

3

--------------------------------------------------------------------------------


 

STAG Harrisonburg, LLC, a Delaware limited liability company

 

STAG Kansas City 2, LLC, a Delaware limited liability company

 

STAG Montgomery, LLC, a Delaware limited liability company

 

STAG GI New Jersey, LLC, a Delaware limited liability company

 

STAG Smyrna, LLC, a Delaware limited liability company

 

STAG Statham, LLC, a Delaware limited liability company

 

STAG Toledo, LLC, a Delaware limited liability company

 

STAG Woodstock, LLC, a Delaware limited liability company

 

STAG Allentown, LLC, a Delaware limited liability company

 

STAG Belvidere I, LLC, a Delaware limited liability company

 

STAG Belvidere II, LLC, a Delaware limited liability company

 

STAG Belvidere III, LLC, a Delaware limited liability company

 

STAG Belvidere IV, LLC, a Delaware limited liability company

 

STAG Belvidere V, LLC, a Delaware limited liability company

 

STAG Belvidere VI, LLC, a Delaware limited liability company

 

STAG Belvidere VII, LLC, a Delaware limited liability company

 

STAG Belvidere VIII, LLC, a Delaware limited liability company

 

STAG Catoosa, LLC, a Delaware limited liability company

 

STAG Columbia, LLC, a Delaware limited liability company

 

STAG Dekalb, LLC, a Delaware limited liability company

 

STAG Golden, LLC, a Delaware limited liability company

 

STAG GI Investments Holdings, LLC, a Delaware limited liability company

 

STAG Hampstead, LLC, a Delaware limited liability company

 

STAG Harvard, LLC, a Delaware limited liability company

 

STAG Idaho Falls, LLC, a Delaware limited liability company

 

STAG Janesville, LLC, a Delaware limited liability company

 

4

--------------------------------------------------------------------------------


 

STAG Kentwood, LLC, a Delaware limited liability company

 

STAG Lansing 4, LLC, a Delaware limited liability company

 

STAG Londonderry, LLC, a Delaware limited liability company

 

STAG Marion 2, LLC, a Delaware limited liability company

 

STAG Marshall, LLC, a Delaware limited liability company

 

STAG Mascot, LLC, a Delaware limited liability company

 

STAG Mebane 3, LLC, a Delaware limited liability company

 

STAG Mishawaka, LLC, a Delaware limited liability company

 

STAG Mt. Prospect, LLC, a Delaware limited liability company

 

STAG Nashua, LLC, a Delaware limited liability company

 

STAG Nashville, LLC, a Delaware limited liability company

 

STAG New Berlin, LLC, a Delaware limited liability company

 

STAG New Hope, LLC, a Delaware limited liability company

 

STAG North Jackson 2, LLC, a Delaware limited liability company

 

STAG Ocala, LLC, a Delaware limited liability company

 

STAG Orlando 2, LLC, a Delaware limited liability company

 

STAG Sauk Village, LLC, a Delaware limited liability company

 

STAG Shannon, LLC, a Delaware limited liability company

 

STAG Southfield, LLC, a Delaware limited liability company

 

STAG Southfield 2, LLC, a Delaware limited liability company

 

STAG South Holland, LLC, a Delaware limited liability company

 

STAG Springfield, LLC, a Delaware limited liability company

 

STAG Strongsville, LLC, a Delaware limited liability company

 

STAG Williamsport, LLC, a Delaware limited liability company

 

STAG Orangeburg, LLC, a Delaware limited liability company

 

STAG Houston 2, L.P, a Delaware limited partnership

 

5

--------------------------------------------------------------------------------


 

STAG Savannah, LLC, a Delaware limited liability company

 

STAG Belvidere IX, LLC, a Delaware limited liability company

 

STAG Columbus, LLC, a Delaware limited liability company

 

6

--------------------------------------------------------------------------------


 

COUNTERPART TO SUBSIDIARY GUARANTY AGREEMENT

 

Reference is hereby made to that certain Subsidiary Guaranty Agreement
(hereinafter the “Subsidiary Guaranty”) dated as of                 , 2014,
executed and delivered by the parties listed on SCHEDULE 1 ATTACHED HERETO
pursuant to that certain Note Purchase Agreement dated as of April 16, 2014 (as
from time to time may be amended, modified, or restated, the “Note Purchase
Agreement”), by and among Stag Industrial Operating Partnership, L.P., as
Issuer, STAG Industrial, Inc., a Maryland corporation, as Parent of Issuer and
the holders from time to time of the Notes.  Capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Subsidiary
Guaranty.

 

IN WITNESS WHEREOF, the undersigned Additional Guarantor has caused this
Subsidiary Guaranty Agreement to be executed and delivered by its officer
thereunto duly authorized as of               , 20    .

 

 

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXHIBIT A

(to Subsidiary Guaranty Agreement)

 

--------------------------------------------------------------------------------


 

EXISTING SUBSIDIARY GUARANTORS

 

STAG Industrial Holdings, LLC, a Delaware limited liability company

 

STAG Investments Holdings III, LLC, a Delaware limited liability company

 

STAG Investments Holdings IV, LLC, a Delaware limited liability company

 

STAG III Albion, LLC, a Delaware limited liability company

 

STAG III Appleton, LLC, a Delaware limited liability company

 

STAG III Arlington, L.P., a Delaware limited partnership

 

STAG III Boardman, LLC, a Delaware limited liability company

 

STAG III Canton, LLC, a Delaware limited liability company

 

STAG III Chesterfield, LLC, a Delaware limited liability company

 

STAG III Cincinnati, LLC, a Delaware limited liability company

 

STAG III Dayton, LLC, a Delaware limited liability company

 

STAG III Daytona Beach, LLC, a Delaware limited liability company

 

STAG III Elkhart, LLC, a Delaware limited liability company

 

STAG III Fairfield, LLC, a Delaware limited liability company

 

STAG III Farmington, LLC, a Delaware limited liability company

 

STAG III Holland 2, LLC, a Delaware limited liability company

 

STAG III Holland, LLC, a Delaware limited liability company

 

STAG III Jackson, LLC, a Delaware limited liability company

 

STAG III Jefferson, LLC, a Delaware limited liability company

 

STAG III Lewiston, LLC, a Delaware limited liability company

 

STAG III Malden, LLC, a Delaware limited liability company

 

STAG III Maryland Borrower, LLC, a Delaware limited liability company

 

STAG III Mason, LLC, a Delaware limited liability company

 

STAG III Mayville, LLC, a Delaware limited liability company

 

STAG III Milwaukee 2, LLC, a Delaware limited liability company

 

STAG III Milwaukee, LLC, a Delaware limited liability company

 

SCHEDULE C-2
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

STAG III Newark, LLC, a Delaware limited liability company

 

STAG III Pensacola, LLC, a Delaware limited liability company

 

STAG III Pocatello, LLC, a Delaware limited liability company

 

STAG III Rapid City, LLC, a Delaware limited liability company

 

STAG III Round Rock, L.P., a Delaware limited partnership

 

STAG III Sergeant Bluff, LLC, a Delaware limited liability company

 

STAG III Sparks, LLC, a Maryland limited liability company

 

STAG III St. Louis, LLC, a Delaware limited liability company

 

STAG III Tavares, LLC, a Delaware limited liability company

 

STAG III Twinsburg, LLC, a Delaware limited liability company

 

STAG III Youngstown, LLC, a Delaware limited liability company

 

STAG IV Alexandria, LLC, a Delaware limited liability company

 

STAG Arlington 2, L.P., a Delaware limited partnership

 

STAG Atlanta, LLC, a Delaware limited liability company

 

STAG Avon, LLC, a Delaware limited liability company

 

STAG IV Belfast, LLC, a Delaware limited liability company

 

STAG Bellevue, LLC, a Delaware limited liability company

 

STAG Buffalo, LLC, a Delaware limited liability company

 

STAG IV Cheektowaga, LLC, a Delaware limited liability company

 

STAG Chippewa Falls, LLC, a Delaware limited liability company

 

STAG IV Danville, LLC, a Delaware limited liability company

 

STAG Edgefield, LLC, a Delaware limited liability company

 

STAG Franklin, LLC, a Delaware limited liability company

 

STAG Huntersville, LLC, a Delaware limited liability company

 

STIR Investments GP III, LLC, a Delaware limited liability company

 

STIR Investments GP IV, LLC, a Delaware limited liability company

 

2

--------------------------------------------------------------------------------


 

STAG Lansing 2, LLC, a Delaware limited liability company

 

STAG IV Lexington, LLC, a Delaware limited liability company

 

STAG IV Newton, LLC, a Delaware limited liability company

 

STAG Orlando, LLC, a Delaware limited liability company

 

STAG Pineville, LLC, a Delaware limited liability company

 

STAG IV Pittsburgh 2, LLC, a Delaware limited liability company

 

STAG Portland 2, LLC, a Delaware limited liability company

 

STAG Reading, LLC, a Delaware limited liability company

 

STAG Rogers 2, LLC, a Delaware limited liability company

 

STAG IV Rural Hall, LLC, a Delaware limited liability company

 

STAG IV Seville, LLC, a Delaware limited liability company

 

STAG Smithfield, LLC, a Delaware limited liability company

 

STAG Simpsonville, LLC, a Delaware limited liability company

 

STAG South Bend, LLC, a Delaware limited liability company

 

STAG Spartanburg, LLC, a Delaware limited liability company

 

STAG IV Sun Prairie, LLC, a Delaware limited liability company

 

STAG TX GP 2, LLC, a Delaware limited liability company

 

STAG IV Waco, LP, a Delaware limited partnership

 

STAG Mebane 1, LLC, a Delaware limited liability company

 

STAG Mebane 2, LLC, a Delaware limited liability company

 

STAG Dallas, LLC, a Delaware limited liability company

 

STAG Buena Vista, LLC, a Delaware limited liability company

 

STAG Chicopee, LLC, a Delaware limited liability company

 

STAG De Pere, LLC, a Delaware limited liability company

 

STAG Duncan, LLC, a Delaware limited liability company

 

STAG Gurnee, LLC, a Delaware limited liability company

 

3

--------------------------------------------------------------------------------


 

STAG Harrisonburg, LLC, a Delaware limited liability company

 

STAG Kansas City 2, LLC, a Delaware limited liability company

 

STAG Montgomery, LLC, a Delaware limited liability company

 

STAG GI New Jersey, LLC, a Delaware limited liability company

 

STAG Smyrna, LLC, a Delaware limited liability company

 

STAG Statham, LLC, a Delaware limited liability company

 

STAG Toledo, LLC, a Delaware limited liability company

 

STAG Woodstock, LLC, a Delaware limited liability company

 

STAG Allentown, LLC, a Delaware limited liability company

 

STAG Belvidere I, LLC, a Delaware limited liability company

 

STAG Belvidere II, LLC, a Delaware limited liability company

 

STAG Belvidere III, LLC, a Delaware limited liability company

 

STAG Belvidere IV, LLC, a Delaware limited liability company

 

STAG Belvidere V, LLC, a Delaware limited liability company

 

STAG Belvidere VI, LLC, a Delaware limited liability company

 

STAG Belvidere VII, LLC, a Delaware limited liability company

 

STAG Belvidere VIII, LLC, a Delaware limited liability company

 

STAG Catoosa, LLC, a Delaware limited liability company

 

STAG Columbia, LLC, a Delaware limited liability company

 

STAG Dekalb, LLC, a Delaware limited liability company

 

STAG Golden, LLC, a Delaware limited liability company

 

STAG GI Investments Holdings, LLC, a Delaware limited liability company

 

STAG Hampstead, LLC, a Delaware limited liability company

 

STAG Harvard, LLC, a Delaware limited liability company

 

STAG Idaho Falls, LLC, a Delaware limited liability company

 

STAG Janesville, LLC, a Delaware limited liability company

 

4

--------------------------------------------------------------------------------


 

STAG Kentwood, LLC, a Delaware limited liability company

 

STAG Lansing 4, LLC, a Delaware limited liability company

 

STAG Londonderry, LLC, a Delaware limited liability company

 

STAG Marion 2, LLC, a Delaware limited liability company

 

STAG Marshall, LLC, a Delaware limited liability company

 

STAG Mascot, LLC, a Delaware limited liability company

 

STAG Mebane 3, LLC, a Delaware limited liability company

 

STAG Mishawaka, LLC, a Delaware limited liability company

 

STAG Mt. Prospect, LLC, a Delaware limited liability company

 

STAG Nashua, LLC, a Delaware limited liability company

 

STAG Nashville, LLC, a Delaware limited liability company

 

STAG New Berlin, LLC, a Delaware limited liability company

 

STAG New Hope, LLC, a Delaware limited liability company

 

STAG North Jackson 2, LLC, a Delaware limited liability company

 

STAG Ocala, LLC, a Delaware limited liability company

 

STAG Orlando 2, LLC, a Delaware limited liability company

 

STAG Sauk Village, LLC, a Delaware limited liability company

 

STAG Shannon, LLC, a Delaware limited liability company

 

STAG Southfield, LLC, a Delaware limited liability company

 

STAG Southfield 2, LLC, a Delaware limited liability company

 

STAG South Holland, LLC, a Delaware limited liability company

 

STAG Springfield, LLC, a Delaware limited liability company

 

STAG Strongsville, LLC, a Delaware limited liability company

 

STAG Williamsport, LLC, a Delaware limited liability company

 

STAG Orangeburg, LLC, a Delaware limited liability company

 

STAG Houston 2, L.P, a Delaware limited partnership

 

5

--------------------------------------------------------------------------------


 

STAG Savannah, LLC, a Delaware limited liability company

 

STAG Belvidere IX, LLC, a Delaware limited liability company

 

STAG Columbus, LLC, a Delaware limited liability company

 

6

--------------------------------------------------------------------------------